


Exhibit 10.6

 

THERAVANCE BIOPHARMA, INC. 2013 EQUITY INCENTIVE PLAN

 

NOTICE OF OPTION GRANT

 

You have been granted the following option to purchase Ordinary Shares of
Theravance Biopharma, Inc. (the “Company”):

 

Name of Optionee:

 

«First» «Last»

 

 

 

ID Number:

 

«ID»

 

 

 

Total Number of Shares:

 

«Shares»

 

 

 

Type of Option:

 

Nonstatutory Option

 

 

 

Grant Number:

 

«Number»

 

 

 

Exercise Price Per Share:

 

«Price»

 

 

 

Date of Grant:

 

«Grant_Date»

 

 

 

Vesting Schedule:

 

This option shall vest and become exercisable with respect to the first 25% of
the Ordinary Shares subject to this option when you complete 12 months of
continuous service as an Employee or Consultant (“Service”) following the Date
of Grant. This option shall vest and become exercisable with respect to an
additional 1/48th of the Ordinary Shares subject to this option when you
complete each month of continuous Service thereafter.  The option shall be fully
vested and exercisable on the 4-year anniversary of the Date of Grant provided
you have remained in continuous Service through such date.

 

 

 

Expiration Date:

 

«Expiration_Date». This option expires earlier if your Service terminates
earlier, as described in the Option Agreement, and may be terminated sooner in
connection with certain corporate transactions as provided in Article XI of the
Plan.

 

You and the Company agree that this option is granted under and governed by the
terms and conditions of the Option Agreement, which is attached to and made a
part of this document, and the 2013 Equity Incentive Plan (the “Plan”).
Capitalized terms not otherwise defined herein shall have the meanings ascribed
to such terms in the Plan.

 

You further agree that the Company may deliver by email all documents relating
to the Plan or this option (including, without limitation, prospectuses required
by the Securities and Exchange Commission) and all other documents that the
Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements).  You also agree that the
Company may deliver these documents by posting them on a web site maintained by
the Company or by a third party under contract with the Company.  If the Company
posts these documents on a web site, it will notify you by email.

 

--------------------------------------------------------------------------------


 

THERAVANCE BIOPHARMA, INC. 2013 EQUITY INCENTIVE PLAN

 

OPTION AGREEMENT

 

Grant of Option

 

Subject to all of the terms and conditions set forth in the Notice of Option
Grant, this Option Agreement (the “Agreement”) and the Plan, the Company has
granted you an option to purchase up to the total number of shares specified in
the Notice of Option Grant at the exercise price indicated in the Notice of
Option Grant.

 

 

 

Tax Treatment

 

This option is intended to be a nonstatutory option, as provided in the Notice
of Option Grant.

 

 

 

Vesting

 

This option vests and becomes exercisable as shown in the Notice of Option
Grant.

 

 

 

 

 

This option shall vest and become exercisable in full if the Company is subject
to a “Change in Control” (as defined in the Plan) before your Service terminates
and this option is not assumed or replaced with a new award as set forth in
Section 10.1 of the Plan.  In addition, this option shall vest and become
exercisable in full if the Company is subject to a Change in Control before your
Service terminates, and you are subject to an Involuntary Termination (as
defined below) within 24 months after the Change in Control.

 

 

 

 

 

For purposes of this Agreement, “Cause” shall mean (i) the unauthorized use or
disclosure of the confidential information or trade secrets of the Company, a
Parent, a Subsidiary or an Affiliate, which use causes material harm to the
Company, a Parent, a Subsidiary or an Affiliate, (ii) conviction of a felony
under the laws of the United States or any state thereof, (iii) gross negligence
or (iv) repeated failure to perform lawful assigned duties for thirty days after
receiving written notification from the Board of Directors.

 

 

 

 

 

For purposes of this Agreement, “Involuntary Termination” means the termination
of your Service by reason of:

 

 

 

 

 

(a)          an involuntary dismissal or discharge by the Company (or Parent,
Subsidiary or Affiliate employing you) for reasons other than for Cause; or

 

 

 

 

 

(b)          your voluntary resignation following one of the following that is
effected by the Company (or the Parent, Subsidiary or Affiliate employing you)
without your consent (i) a change in your position with the Company (or Parent,
Subsidiary or Affiliate employing you) which materially reduces your level of
responsibility, (ii) a material reduction in your base

 

--------------------------------------------------------------------------------


 

 

 

compensation or (iii) a relocation of your workplace by more than fifty miles
from your workplace immediately prior to the Change in Control that also
materially increases your one-way commute. In order for your resignation under
clause (b) to constitute an “Involuntary Termination,” all of the following
requirements must be satisfied: (1) you must provide notice to the Company of
your intent to resign and assert an Involuntary Termination pursuant to clause
(b) within 90 days of the initial existence of one or more of the conditions set
forth in subclauses (i) through (iii), (2) the Company (or the Parent,
Subsidiary or Affiliate employing you) will have 30 days from the date of such
notice to remedy the condition and, if it does so, you may withdraw your
resignation or resign without any vesting acceleration, and (3) any termination
of Service under clause (b) must occur within two years of the initial existence
of one or more of the conditions set forth in subclauses (i) through (iii). 
Should the Company (or the Parent, Subsidiary or Affiliate employing you) remedy
the condition as set forth above and then one or more of the conditions arises
again within two years following the occurrence of a Change in Control, you may
assert clause (b) again subject to all of the conditions set forth herein.

 

 

 

 

 

For purposes of this Agreement, “Service” means your service as an Employee or
Consultant.

 

 

 

 

 

Notwithstanding the foregoing, if you are or become eligible to participate in
the Company’s Change in Control Severance Plan (the “Severance Plan”), the
vesting acceleration provisions in the Severance Plan shall apply instead of
those contained herein.

 

 

 

 

 

No additional shares will vest or become exercisable after your Service has
terminated for any reason, except as set forth in the Severance Plan to the
extent you are eligible for benefits thereunder.

 

 

 

Term

 

This option expires in any event at the close of business at Company
headquarters on the day before the 10th anniversary of the Date of Grant, as
shown in the Notice of Option Grant.  (This option will expire earlier if your
Service terminates, as described below, and this option may be terminated sooner
as provided in Article XI of the Plan.)

 

 

 

 

 

You may exercise this option, to the extent vested and exercisable, at any time
before its expiration or termination pursuant to this Agreement or the Plan.

 

 

 

Termination of Service

 

If your Service terminates for any reason, this option will expire to the extent
it is unvested as of your termination date and does not vest as a result of your
termination of Service.  The Company determines when your Service terminates for
all purposes of this option.

 

3

--------------------------------------------------------------------------------


 

Regular Termination

 

If your Service terminates for any reason except death or total and permanent
disability, then this option, to the extent vested as of your termination date,
will expire at the close of business at Company headquarters on the date three
months after your termination date.

 

 

 

Death/Disability

 

If your Service terminates because of your death or due to your total and
permanent disability, then this option, to the extent vested as of your
termination date, will expire at the close of business at Company headquarters
on the date 12 months after your termination date.

 

 

 

 

 

For all purposes under this Agreement, “total and permanent disability” means
that you are unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or which has lasted, or can be expected to last, for a
continuous period of not less than one year.

 

 

 

Leaves of Absence and Part-Time Work

 

For purposes of this option, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company (or Parent, Subsidiary or Affiliate employing you)
in writing.  But your Service terminates when the approved leave ends, unless
you immediately return to active work.

 

 

 

 

 

If you go on a leave of absence, then the vesting schedule specified in the
Notice of Option Grant may be adjusted in accordance with the Company’s leave of
absence policy or the terms of your leave.  If you and the Company (or Parent,
Subsidiary or Affiliate employing you) agree to a reduction in your scheduled
work hours, then the Company reserves the right to modify the rate at which this
option vests, so that the rate of vesting is commensurate with your reduced work
schedule.

 

 

 

 

 

The Company shall not be required to adjust any vesting schedule pursuant to
this subsection.

 

 

 

Restrictions on Exercise

 

The Company will not permit you to exercise this option if the issuance of
shares at that time would violate any law or regulation.

 

 

 

Notice of Exercise

 

When you wish to exercise this option, you must notify the Company by filing the
proper “Notice of Exercise” form at the address given on the form.  Your notice
must specify how many shares you wish to purchase.  Your notice must also
specify how your shares should be registered.  The notice will be effective when
the Company receives it.

 

 

 

 

 

However, if you wish to exercise this option by executing a same-day sale (as
described below), you must follow the instructions of the Company and the broker
who will execute the sale.

 

 

 

 

 

If someone else wants to exercise this option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

 

4

--------------------------------------------------------------------------------


 

 

 

In no event may this option be exercised for any fractional shares.

 

 

 

Form of Payment

 

When you submit your notice of exercise, you must include payment of the option
exercise price for the shares that you are purchasing.  To the extent permitted
by applicable law, payment may be made in one (or a combination of two or more)
of the following forms:

 

 

 

 

 

·                       Your personal check, a cashier’s check, a money order or
by wire transfer.

 

 

 

 

 

·                       Irrevocable directions to a securities broker approved
by the Company to sell all or part of your option shares and to deliver to the
Company from the sale proceeds an amount sufficient to pay the option exercise
price and any withholding taxes.  (The balance of the sale proceeds, if any,
will be delivered to you.)  The directions must be given in accordance with the
instructions of the Company and the broker.  This exercise method is sometimes
called a “same-day sale.”

 

 

 

 

 

·                       With the Company’s consent (which may be granted by the
Compensation Committee of the Board of Directors or, if applicable, by the
Equity Award Committee of the Board of Directors), irrevocable directions to a
securities broker or lender approved by the Company to pledge option shares as
security for a loan and to deliver to the Company from the loan proceeds an
amount sufficient to pay the option exercise price and any withholding taxes. 
The directions must be given in accordance with the instructions of the Company
and the broker or lender.

 

 

 

 

 

·                       With the Company’s consent (which may be granted by the
Compensation Committee of the Board of Directors or, if applicable, by the
Equity Award Committee of the Board of Directors), Ordinary Shares that you own,
along with any forms needed to effect a transfer of those shares to the
Company.  The value of the shares, determined as of the effective date of the
option exercise, will be applied to the option exercise price.  Instead of
surrendering Ordinary Shares, you may attest to the ownership of those shares on
a form provided by the Company and have the same number of shares subtracted
from the option shares issued to you.

 

 

 

 

 

·                       With the Company’s consent (which may be granted by the
Compensation Committee of the Board of Directors or, if applicable, by the
Equity Award Committee of the Board of Directors), by having the Company
withhold Ordinary Shares that would otherwise be issued on exercise of the
option.  The value of the withheld shares, determined as of the effective date
of the option exercise, will be applied to the option exercise price. This
exercise method is sometimes referred to as a “net exercise.” 

 

5

--------------------------------------------------------------------------------


 

Withholding Taxes and Share Withholding

 

You will not be allowed to exercise this option unless you make arrangements
acceptable to the Company (and/or the Parent, Subsidiary or Affiliate employing
you) to pay any withholding taxes that may be due as a result of the option
exercise (“Tax Withholding Obligations”).  These arrangements include payment in
cash or via the same-day sale method described above.  With the Company’s
consent (which may be granted by the Compensation Committee of the Board of
Directors or, if applicable, by the Equity Award Committee of the Board of
Directors), these arrangements may also include withholding shares that
otherwise would be issued to you when you exercise this option.  The value of
these shares, determined as of the effective date of the option exercise, will
be applied to the Tax Withholding Obligations.

 

 

 

Automatic Exercise at End of Option Term

 

This option, to the extent then outstanding, will be automatically exercised as
to all then-vested Shares at 9:00 am Pacific Time on the fourth trading day
preceding the expiration date set forth in the Notice of Option Grant if the per
share exercise price of the option is at least 1% below the Fair Market Value of
an Ordinary Share at such time.

 

 

 

 

 

In the event of an automatic exercise, you authorize the Company to instruct the
broker whom it has selected for this purpose to sell a number of Ordinary Shares
to be issued upon exercise of the option necessary to generate cash proceeds to
cover the exercise price for the exercised shares and the Tax Withholding
Obligations in connection with such exercise (the “Exercise Costs”).  Such sales
shall be effected at a market price following the date that the option is
exercised.

 

 

 

 

 

You acknowledge that the proceeds of any such sale may not be sufficient to
satisfy the Exercise Costs.  To the extent the proceeds from such sale are
insufficient to cover the Exercise Costs, the Company (or Parent, Subsidiary or
Affiliate employing you) may in its discretion (a) withhold the balance of the
Exercise Costs from your wages or other cash compensation paid to you by the
Company (or Parent, Subsidiary or Affiliate employing you) and/or (b) satisfy
the Exercise Costs by means of a net-exercise arrangement, provided that in the
case of the Tax Withholding Obligations the Company only withholds an amount of
shares not in excess of the amount necessary to satisfy the minimum withholding
amount.  The fair market value of the withheld shares, determined as of the date
of exercise, will be applied against the Exercise Costs.  If the Company
satisfies the Exercise Costs by means of a net-exercise arrangement as described
above, you are deemed to have been issued the full number of shares subject to
the option so exercised.

 

 

 

 

 

You acknowledge that the instruction to the broker to sell in the foregoing
section is intended to comply with the requirements of
Rule 10b5-1(c)(1)(i)(B) under the Securities Exchange Act of 1934 (the “Exchange
Act”), and to be interpreted to comply with the requirements of
Rule 10b5-1(c)(1) under the Exchange Act (a “10b5-1 Plan”).  This 10b5-1 Plan is
adopted to be effective as of the first day of the Company’s first open

 

6

--------------------------------------------------------------------------------


 

 

 

trading window following the date on which shares subject to this option first
become vested.  This 10b5-1 Plan is being adopted to permit you to sell a number
of shares issued upon exercise of the option sufficient to pay the Exercise
Costs.  You hereby appoint the Company as your agent and attorney-in-fact to
instruct the broker with respect to the number of shares to be sold under this
10b5-1 Plan.

 

 

 

 

 

You hereby authorize the broker to sell the number of Ordinary Shares determined
as set forth above and acknowledge that the broker is under no obligation to
arrange for such sale at any particular price.  You acknowledge that the broker
may aggregate your sales with sales occurring on the same day that are effected
on behalf of other Company employees pursuant to sales of shares vesting under
Company options or restricted share unit awards and your proceeds will be based
on a blended price for all such sales.  You acknowledge that you will be
responsible for all brokerage fees and other costs of sale, and you agree to
indemnify and hold the Company harmless from any losses, costs, damages or
expenses relating to any such sale.  You acknowledge that it may not be possible
to sell Ordinary Shares during the term of this 10b5-1 Plan due to (a) a legal
or contractual restriction applicable to you or to the broker, (b) a market
disruption, (c) rules governing order execution priority on the Nasdaq Global
Market, (d) a sale effected pursuant to this 10b5-1 Plan that fails to comply
(or in the reasonable opinion of the broker’s counsel is likely not to comply)
with Rule 144 under the Securities Act of 1933, if applicable, or (e) if the
Company determines that sales may not be effected under this 10b5-1 Plan.  You
acknowledge that this 10b5-1 Plan is subject to the terms of any policy adopted
now or hereafter by the Company governing the adoption of 10b5-1 plans. 

 

 

 

Restrictions on Resale

 

You agree not to sell any option shares at a time when applicable laws, Company
policies (including the Company’s Insider Trading Policy, a copy of which can be
found on the Company’s intranet) or an agreement between the Company and its
underwriters prohibit a sale.  This restriction will apply as long as your
Service continues and for such period of time after the termination of your
Service as the Company may specify.

 

 

 

Transfer of Option

 

Prior to your death, only you may exercise this option.  You cannot transfer or
assign this option.  For instance, you may not sell this option or use it as
security for a loan.  If you attempt to do any of these things, this option will
immediately become invalid.  You may, however, dispose of this option in your
will or a beneficiary designation.  A beneficiary designation must be filed with
the Company on the proper form.

 

 

 

 

 

Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your former spouse, nor is the
Company obligated to recognize your former spouse’s interest in your option in
any other way.

 

7

--------------------------------------------------------------------------------


 

No Retention Rights

 

Your option or this Agreement does not give you the right to be retained by the
Company, a Parent, Subsidiary or Affiliate in any capacity.  The Company and its
Parents, Subsidiaries and Affiliates reserve the right to terminate your Service
at any time, with or without cause.

 

 

 

Shareholder Rights

 

You, or your estate or heirs, have no rights as a shareholder of the Company
until this option has been exercised by giving the required notice to the
Company, paying the exercise price, satisfying any Tax Withholding Obligations
and being registered on the register of members of the Company.  No adjustments
are made for dividends or other rights if the applicable record date occurs
before exercise of this option, except as described in the Plan.

 

 

 

Recoupment Policy

 

This option, and the shares acquired upon exercise of this option, shall be
subject to any Company recoupment policy in effect from time to time.

 

 

 

Adjustments

 

In the event of a share split, a share dividend or a similar change in the
Ordinary Shares, the number of shares covered by this option and the exercise
price per share may be adjusted pursuant to the Plan.

 

 

 

Effect of Significant Corporate Transactions

 

If the Company is a party to a merger, consolidation or certain change in
control transactions, then this option will be subject to the applicable
provisions of Article XI of the Plan.

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced under the laws of the Cayman
Islands (without regard to its choice-of-law provisions).

 

 

 

The Plan and Other Agreements

 

The text of the Plan is incorporated in this Agreement by reference.  A copy of
the Plan is available on the Company’s intranet or by request to the Finance
Department.  Capitalized terms not otherwise defined herein shall have the
meanings ascribed to such terms in the Plan.

 

 

 

 

 

This Agreement, the Notice of Option Grant, and the Plan constitute the entire
understanding between you and the Company regarding this option.  Any prior
agreements, commitments or negotiations concerning this option are superseded. 
This Agreement may be amended only by another written agreement between the
parties.

 

BY ACCEPTING THIS OPTION GRANT, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS
DESCRIBED ABOVE AND IN THE PLAN.

 

8

--------------------------------------------------------------------------------

 

[Director Initial and Annual Grants]

 

THERAVANCE BIOPHARMA, INC. 2013 EQUITY INCENTIVE PLAN

 

NOTICE OF OPTION GRANT

 

You have been granted the following option to purchase Ordinary Shares of
Theravance Biopharma, Inc. (the “Company”):

 

Name of Optionee:

 

«First» «Last»

 

 

 

ID Number:

 

«ID»

 

 

 

Total Number of Shares:

 

«Shares»

 

 

 

Type of Option:

 

Nonstatutory Option

 

 

 

Grant Number:

 

«Number»

 

 

 

Exercise Price Per Share:

 

«Price»

 

 

 

Date of Grant:

 

«Grant_Date»

 

 

 

Vesting Schedule:

 

[Initial Grant: This option shall vest and become exercisable as to 1/24th of
the Ordinary Shares subject to this option when you complete each month of
continuous service as an Outside Director (“Service”) following the Date of
Grant.] [Annual Grant: This option shall vest and become exercisable as to
1/12th of the Ordinary Shares subject to this option when you complete each
month of continuous service as an Outside Director (“Service”) following the
Date of Grant. In addition, this option shall vest and become exercisable in
full on the date of the Company’s 20     Annual Meeting of Shareholders,
provided you remain in continuous Service through such date.]

 

 

 

Expiration Date:

 

«Expiration_Date». This option expires earlier if your Service terminates
earlier, as described in the Option Agreement, and may be terminated sooner in
connection with certain corporate transactions as provided in Article XI of the
Plan.

 

You and the Company agree that this option is granted under and governed by the
terms and conditions of the Option Agreement, which is attached to and made a
part of this document, and the 2013 Equity Incentive Plan (the “Plan”).
Capitalized terms not otherwise defined herein shall have the meanings ascribed
to such terms in the Plan.

 

You further agree that the Company may deliver by email all documents relating
to the Plan or this option (including, without limitation, prospectuses required
by the Securities and Exchange Commission) and all other documents that the
Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements).  You also agree that the
Company may deliver these documents by posting them on a web site maintained by
the Company or by a third party under contract with the Company.  If the Company
posts these documents on a web site, it will notify you by email.

 

--------------------------------------------------------------------------------


 

THERAVANCE BIOPHARMA, INC. 2013 EQUITY INCENTIVE PLAN

 

OPTION AGREEMENT

 

Grant of Option

 

Subject to all of the terms and conditions set forth in the Notice of Option
Grant, this Option Agreement (the “Agreement”) and the Plan, the Company has
granted you an option to purchase up to the total number of shares specified in
the Notice of Option Grant at the exercise price indicated in the Notice of
Option Grant.

 

 

 

Tax Treatment

 

This option is intended to be a nonstatutory option, as provided in the Notice
of Option Grant.

 

 

 

Vesting

 

This option vests and becomes exercisable as shown in the Notice of Option
Grant.

 

This option shall vest and become exercisable in full if the Company is subject
to a “Change in Control” (as defined in the Plan) before your Service terminates
or upon your death.

 

For purposes of this Agreement, “Service” means your service as an Outside
Director.

 

 

 

 

 

This option will in no event become exercisable for additional shares after your
Service has terminated for any reason except as set forth above.

 

 

 

Term

 

This option expires in any event at the close of business at Company
headquarters on the day before the 10th anniversary of the Date of Grant, as
shown in the Notice of Option Grant. (This option will expire earlier if your
Service terminates, as described below, and this option may be terminated sooner
as provided in Article XI of the Plan.)

 

You may exercise this option, to the extent vested and exercisable, at any time
before its expiration or termination pursuant to this Agreement or the Plan.

 

 

 

Termination of Service

 

If your Service terminates for any reason, this option will expire immediately
to the extent it is unvested as of your termination date and does not vest as a
result of your termination of Service. The Company determines when your Service
terminates for all purposes of this option.

 

If your Service terminates for any reason except a termination for Cause, then
this option, to the extent vested as of your termination date, will expire at
the close of business at Company headquarters on the date 36 months after your
termination date. If your Service terminates for Cause, then this option will
expire on your termination date.

 

--------------------------------------------------------------------------------


 

 

 

For purposes of this Agreement, “Cause” shall mean (i) the unauthorized use or
disclosure of the confidential information or trade secrets of the Company, a
Parent, a Subsidiary or an Affiliate, which use causes material harm to the
Company, a Parent, a Subsidiary or an Affiliate, (ii) conviction of a felony
under the laws of the United States or any state thereof, (iii) gross negligence
or (iv) repeated failure to perform lawful assigned duties for thirty days after
receiving written notification from the Board of Directors.

 

 

 

Restrictions on Exercise

 

The Company will not permit you to exercise this option if the issuance of
shares at that time would violate any law or regulation.

 

 

 

Notice of Exercise

 

When you wish to exercise this option, you must notify the Company by filing the
proper “Notice of Exercise” form at the address given on the form. Your notice
must specify how many shares you wish to purchase. Your notice must also specify
how your shares should be registered. The notice will be effective when the
Company receives it.

 

However, if you wish to exercise this option by executing a same-day sale (as
described below), you must follow the instructions of the Company and the broker
who will execute the sale.

 

If someone else wants to exercise this option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

 

In no event may this option be exercised for any fractional shares.

 

 

 

Form of Payment

 

When you submit your notice of exercise, you must include payment of the option
exercise price for the shares that you are purchasing. To the extent permitted
by applicable law, payment may be made in one (or a combination of two or more)
of the following forms:

 

·      Your personal check, a cashier’s check, a money order or by wire
transfer.

 

·      Irrevocable directions to a securities broker approved by the Company to
sell all or part of your option shares and to deliver to the Company from the
sale proceeds an amount sufficient to pay the option exercise price and any
withholding taxes. (The balance of the sale proceeds, if any, will be delivered
to you.) The directions must be given in accordance with the instructions of the
Company and the broker. This exercise method is sometimes called a “same-day
sale.”

 

·      With the Company’s consent (which may be granted by the Board of
Directors or the Compensation Committee of the Board of Directors), Ordinary
Shares that you own, along with any forms needed to effect a transfer of those
shares to the Company. The value of the shares, determined as of the effective
date of the option exercise, will be applied to the option exercise price.
Instead of surrendering

 

3

--------------------------------------------------------------------------------


 

 

 

Ordinary Shares, you may attest to the ownership of those shares on a form
provided by the Company and have the same number of shares subtracted from the
option shares issued to you.

 

·      With the Company’s consent (which may be granted by the Board of
Directors or the Compensation Committee of the Board of Directors), by having
the Company withhold Ordinary Shares that would otherwise be issued on exercise
of the option. The value of the withheld shares, determined as of the effective
date of the option exercise, will be applied to the option exercise price. This
exercise method is sometimes referred to as a “net exercise.”

 

 

 

Withholding Taxes and Share Withholding

 

You will not be allowed to exercise this option unless you make arrangements
acceptable to the Company to pay any withholding taxes that may be due as a
result of the option exercise (“Tax Withholding Obligations”). These
arrangements include payment in cash or via the same-day sale method described
above. With the Company’s consent (which may be granted by the Board of
Directors or the Compensation Committee of the Board of Directors), these
arrangements may also include withholding shares that otherwise would be issued
to you when you exercise this option. The value of these shares, determined as
of the effective date of the option exercise, will be applied to the Tax
Withholding Obligations.

 

 

 

Automatic Exercise at End of Option Term

 

This option, to the extent then outstanding, will be automatically exercised as
to all then-vested Shares at 9:00 a.m. San Francisco, CA Time on the fourth
trading day preceding the expiration date set forth in the Notice of Option
Grant if the per share exercise price of the option is at least 1% below the
Fair Market Value of an Ordinary Share at such time.

 

In the event of an automatic exercise, you authorize the Company to instruct the
broker whom it has selected for this purpose to sell a number of Ordinary Shares
to be issued upon exercise of the option necessary to generate cash proceeds to
cover the exercise price for the exercised shares and the Tax Withholding
Obligations, if any, in connection with such exercise (the “Exercise Costs”).
Such sales shall be effected at a market price following the date that the
option is exercised.

 

You acknowledge that the proceeds of any such sale may not be sufficient to
satisfy the Exercise Costs. To the extent the proceeds from such sale are
insufficient to cover the Exercise Costs, the Company may in its discretion
(a) withhold the balance of the Exercise Costs from the cash compensation paid
to you by the Company and/or (b) satisfy the Exercise Costs by means of a
net-exercise arrangement, provided that in the case of the Tax Withholding
Obligations the Company only withholds an amount of shares not in excess of the
amount necessary to satisfy the minimum withholding amount. The fair market
value of the withheld shares, determined as of the date of exercise, will be
applied against the Exercise

 

4

--------------------------------------------------------------------------------


 

 

 

Costs. If the Company satisfies the Exercise Costs by means of a net-exercise
arrangement as described above, you are deemed to have been issued the full
number of shares subject to the option so exercised.

 

You acknowledge that the instruction to the broker to sell in the foregoing
section is intended to comply with the requirements of
Rule 10b5-1(c)(1)(i)(B) under the Securities Exchange Act of 1934 (the “Exchange
Act”), and to be interpreted to comply with the requirements of
Rule 10b5-1(c)(1) under the Exchange Act (a “10b5-1 Plan”). This 10b5-1 Plan is
adopted to be effective as of the first day of the Company’s first open trading
window following the date on which shares subject to this option first become
vested. This 10b5-1 Plan is being adopted to permit you to sell a number of
shares issued upon exercise of the option sufficient to pay the Exercise Costs.
You hereby appoint the Company as your agent and attorney-in-fact to instruct
the broker with respect to the number of shares to be sold under this 10b5-1
Plan.

 

You hereby authorize the broker to sell the number of Ordinary Shares determined
as set forth above and acknowledge that the broker is under no obligation to
arrange for such sale at any particular price. You acknowledge that the broker
may aggregate your sales with sales occurring on the same day that are effected
on behalf of other individuals providing service to the Company pursuant to
sales of shares vesting under Company options or restricted share unit awards
and your proceeds will be based on a blended price for all such sales. You
acknowledge that you will be responsible for all brokerage fees and other costs
of sale, and you agree to indemnify and hold the Company harmless from any
losses, costs, damages or expenses relating to any such sale. You acknowledge
that it may not be possible to sell Ordinary Shares during the term of this
10b5-1 Plan due to (a) a legal or contractual restriction applicable to you or
to the broker, (b) a market disruption, (c) rules governing order execution
priority on the Nasdaq Global Market, (d) a sale effected pursuant to this
10b5-1 Plan that fails to comply (or in the reasonable opinion of the broker’s
counsel is likely not to comply) with Rule 144 under the Securities Act of 1933,
if applicable, or (e) if the Company determines that sales may not be effected
under this 10b5-1 Plan. You acknowledge that this 10b5-1 Plan is subject to the
terms of any policy adopted now or hereafter by the Company governing the
adoption of 10b5-1 plans.

 

 

 

Restrictions on Resale

 

You agree not to sell any option shares at a time when applicable laws, Company
policies (including the Company’s Insider Trading Policy, a copy of which can be
found on the Company’s intranet) or an agreement between the Company and its
underwriters prohibit a sale. This restriction will apply as long as your
Service continues and for such period of time after the termination of your
Service as the Company may specify.

 

5

--------------------------------------------------------------------------------


 

Transfer of Option

 

Prior to your death, only you may exercise this option. You cannot transfer or
assign this option. For instance, you may not sell this option or use it as
security for a loan. If you attempt to do any of these things, this option will
immediately become invalid. You may, however, dispose of this option in your
will or a beneficiary designation. A beneficiary designation must be filed with
the Company on the proper form.

 

Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your former spouse, nor is the
Company obligated to recognize your former spouse’s interest in your option in
any other way.

 

 

 

No Retention Rights

 

Your option or this Agreement does not give you the right to be retained by the
Company, a Parent, Subsidiary or Affiliate in any capacity. The Company and its
Parents, Subsidiaries and Affiliates reserve the right to terminate your Service
at any time, with or without cause. Nor shall this Agreement in any way be
construed or interpreted so as to affect adversely or otherwise impair the right
of the Company or its shareholders to remove you from the Board of Directors at
any time in accordance with the provisions of applicable law.

 

 

 

Shareholder Rights

 

You, or your estate or heirs, have no rights as a shareholder of the Company
until this option has been exercised by giving the required notice to the
Company, paying the exercise price, satisfying any Tax Withholding Obligations
and being registered on the register of members of the Company. No adjustments
are made for dividends or other rights if the applicable record date occurs
before exercise of this option, except as described in the Plan.

 

 

 

Recoupment Policy

 

This option, and the shares acquired upon exercise of this option, shall be
subject to any Company recoupment policy in effect from time to time.

 

 

 

Adjustments

 

In the event of a share split, a share dividend or a similar change in the
Ordinary Shares, the number of shares covered by this option and the exercise
price per share may be adjusted pursuant to the Plan.

 

 

 

Effect of Significant Corporate Transactions

 

If the Company is a party to a merger, consolidation or certain change in
control transactions, then this option will be subject to the applicable
provisions of Article XI of the Plan.

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced under the laws of the Cayman
Islands (without regard to its choice-of-law provisions).

 

 

 

The Plan and Other Agreements

 

The text of the Plan is incorporated in this Agreement by reference. A copy of
the Plan is available on the Company’s intranet or by request to the Finance
Department. Capitalized terms not otherwise defined herein shall have the
meanings ascribed to such terms in the Plan.

 

This Agreement, the Notice of Option Grant, and the Plan constitute the

 

6

--------------------------------------------------------------------------------


 

 

 

entire understanding between you and the Company regarding this option. Any
prior agreements, commitments or negotiations concerning this option are
superseded. This Agreement may be amended only by another written agreement
between the parties.

 

BY ACCEPTING THIS OPTION GRANT, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS
DESCRIBED ABOVE AND IN THE PLAN.

 

7

--------------------------------------------------------------------------------

 

THERAVANCE BIOPHARMA, INC. 2013 EQUITY INCENTIVE PLAN
NOTICE OF RESTRICTED SHARE AWARD

 

You have been granted restricted shares of the Ordinary Shares of Theravance
Biopharma, Inc. (the “Company”) on the following terms:

 

Name of
Recipient:                                                                                                                                    
«Name»

 

Total Number of Shares
Granted:                                                          «TotalShares»

 

Date of
Grant:                                                                                                                                                               
«DateGrant»

 

Vesting Schedule:

 

Vesting of the shares is dependent upon continuous service as an Employee or
Consultant (“Service”) throughout the vesting period.  The shares will vest as
follows:  25% on <<InitialVestDate>>; 6.25% on <<SecondVestDate>>; and an
additional 6.25% on the final day of each 3-month period thereafter, provided
that you remain in continuous Service through such date.

 

You and the Company agree that these shares are granted under and governed by
the terms and conditions of the Theravance Biopharma, Inc. 2013 Equity Incentive
Plan (the “Plan”) and of the Restricted Share Agreement (the “Agreement”) that
is attached to and made a part of this document.  Capitalized terms not defined
herein have the meaning ascribed to such terms in the Plan.

 

You further agree that the Company may deliver by email all documents relating
to the Plan or this award (including, without limitation, prospectuses required
by the Securities and Exchange Commission) and all other documents that the
Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements).  You also agree that the
Company may deliver these documents by posting them on a web site maintained by
the Company or by a third party under contract with the Company.  If the Company
posts these documents on a web site, it will notify you by email.

 

You agree to cover the applicable withholding taxes as set forth more fully
herein.  In connection with your receipt of these shares, you are simultaneously
entering into a trading arrangement that complies with the requirements of Rule
10b5-1(c)(1) under the Securities Exchange Act of 1934 (a “10b5-1 Plan”).  As of
the date of the Agreement, you are not aware of any material nonpublic
information concerning the Company or its securities, or, as of the date any
sales are effected pursuant to the 10b5-1 Plan, you will not effect such sales
on the basis of material nonpublic information about the securities or the
Company of which you were aware at the time you entered into the Agreement.

 

--------------------------------------------------------------------------------


 

THERAVANCE BIOPHARMA, INC. 2013 EQUITY INCENTIVE PLAN:
RESTRICTED SHARE AGREEMENT

 

Payment for Shares

 

The shares have been awarded to you in consideration of your past service to the
Company and no payment is required for the shares that you are receiving, except
for satisfying any withholding taxes that may be due as a result of the grant of
this award or the vesting or transfer of the shares.

 

 

 

Transfer

 

On the terms and conditions set forth in the Notice of Restricted Share Award,
this Restricted Share Agreement (the “Agreement”) and the Plan, the Company
agrees to issue to you the number of shares of its Ordinary Shares set forth in
the Notice of Restricted Share Award. 

 

 

 

Vesting

 

The shares will vest as shown in the Notice of Restricted Share Award.

 

 

 

 

 

In addition, the shares will vest in full if the Company is subject to a “Change
in Control” (as defined in the Plan) before your Service terminates and the
shares are not assumed or replaced with a new award as set forth in Section 10.1
of the Plan.  In addition, the shares shall vest in full if the Company is
subject to a Change in Control before your Service terminates, and you are
subject to an Involuntary Termination (as defined below) within 24 months after
the Change in Control.

 

 

 

 

 

For purposes of this Agreement, “Cause” means (i) the unauthorized use or
disclosure of the confidential information or trade secrets of the Company, a
Parent, a Subsidiary or an Affiliate, which use causes material harm to the
Company, a Parent, a Subsidiary or an Affiliate, (ii) conviction of a felony
under the laws of the United States or any state thereof, (iii) gross negligence
or (iv) repeated failure to perform lawful assigned duties for thirty days after
receiving written notification from the Board of Directors.

 

 

 

 

 

For purposes of this Agreement, “Involuntary Termination” means a termination of
your Service by reason of:

 

 

 

 

 

(a)                an involuntary dismissal or discharge by the Company (or
Parent, Subsidiary or Affiliate employing you) for reasons other than for Cause;
or

 

 

 

 

 

(b)                your voluntary resignation following one of the following
that is effected by the Company (or the Parent, Subsidiary or Affiliate
employing you) without your consent (i) a change in your position with the
Company (or the Parent, Subsidiary or Affiliate employing you) which materially
reduces your level of responsibility, (ii) a material reduction in your base

 

--------------------------------------------------------------------------------


 

 

 

compensation or (iii) a relocation of your workplace by more than fifty miles
from your workplace immediately prior to the Change in Control that also
materially increases your one-way commute.  In order for your resignation under
clause (b) to constitute an “Involuntary Termination,” all of the following
requirements must be satisfied: (1) you must provide notice to the Company of
your intent to resign and assert an Involuntary Termination pursuant to clause
(b) within 90 days of the initial existence of one or more of the conditions set
forth in subclauses (i) through (iii), (2) the Company (or the Parent,
Subsidiary or Affiliate employing you) will have 30 days from the date of such
notice to remedy the condition and, if it does so, you may withdraw your
resignation or resign without any vesting acceleration, and (3) any termination
of Service under clause (b) must occur within two years of the initial existence
of one or more of the conditions set forth in subclauses (i) through (iii). 
Should the Company (or the Parent, Subsidiary or Affiliate employing you) remedy
the condition as set forth above and then one or more of the conditions arises
again within two years following the occurrence of a Change in Control, you may
assert clause (b) again subject to all of the conditions set forth herein.

 

 

 

 

 

For purposes of this Agreement, “Service” means your continuous service as an
Employee or Consultant.

 

 

 

 

 

Notwithstanding the foregoing, if you are or become eligible to participate in
the Company’s Change in Control Severance Plan (the “Severance Plan”), the
vesting acceleration provisions in the Severance Plan shall apply instead of
those contained herein.

 

 

 

 

 

No additional shares vest after your Service has terminated for any reason,
except as set forth in the Notice of Restricted Share Award, in this Agreement
or, to the extent you are eligible for benefits thereunder, the Severance Plan.

 

 

 

 

 

It is intended that vesting in the shares is commensurate with a full-time work
schedule.  For possible adjustments that may be made by the Company, see the
Section below entitled “Leaves of Absence and Part-Time Work.”

 

 

 

Shares Restricted

 

Unvested shares will be considered “Restricted Shares.”

 

 

 

 

 

You may not sell, transfer, pledge or otherwise dispose of any Restricted Shares
without the written consent of the Company, except as provided in the next
sentence.  You may transfer Restricted Shares to your spouse, children or
grandchildren or to a trust established by you for the benefit of yourself or
your spouse, children or

 

2

--------------------------------------------------------------------------------


 

 

 

grandchildren.  However, a transferee of Restricted Shares must agree in writing
on a form prescribed by the Company to be bound by all provisions of this
Agreement.

 

 

 

Forfeiture

 

If your Service terminates for any reason, then your shares will be forfeited to
the extent that they have not vested before the termination date and do not vest
as a result of the termination.  This means that the Restricted Shares will
revert to the Company.  You receive no payment for Restricted Shares that are
forfeited. As a matter of Cayman Islands law, the “forfeiture” described in this
Agreement shall take effect as a surrender of Restricted Shares by you and by
accepting this award of Restricted Shares, you hereby agree that such Restricted
Shares shall be surrendered by you for no consideration.  The Company determines
when your Service terminates for all purposes of this award.

 

 

 

Leaves of Absence and Part-Time Work

 

For purposes of this award, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company (or the Parent, Subsidiary or Affiliate employing
you) in writing.  If your leave of absence (other than a military leave) lasts
for more than 6 months, then vesting will be suspended on the day that is 6
months and 1 day after the leave of absence began.  Vesting will resume
effective as of the second vesting date after you return from leave of absence
provided you have worked at least one day during that vesting period.

 

 

 

 

 

In the case of all leaves, your Service terminates when the approved leave ends,
unless you immediately return to active work.

 

 

 

 

 

If you and the Company (or the Parent, Subsidiary or Affiliate employing you)
agree to a reduction in your scheduled work hours, then the Company reserves the
right to modify the rate at which the shares vest, so that the rate of vesting
is commensurate with your reduced work schedule.

 

 

 

 

 

The Company shall not be required to adjust any vesting schedule pursuant to
this subsection.

 

 

 

Share Certificates

 

The Restricted Shares are issued in book-entry form, registered in your name in
the register of members of the Company, and held in escrow at the Company’s
designated brokerage pending the date on which shares vest.  After shares vest,
the Company will release from escrow the number of Ordinary Shares representing
your vested shares, registered in your name or in the name of your legal
representatives, beneficiaries or heirs, as the case may be. 

 

 

 

Voting Rights

 

You may vote your shares even before they vest.

 

3

--------------------------------------------------------------------------------


 

Dividend Rights

 

Any cash dividends distributed with respect to Restricted Shares shall be
subject to the same terms and conditions as apply to the Restricted Shares to
which they relate and shall be paid to you (less all applicable withholding
taxes) promptly upon vesting.

 

 

 

Withholding Taxes

 

No shares will be released to you unless you have made arrangements acceptable
to the Company (and/or the Parent, Subsidiary or Affiliate employing you) to pay
any withholding taxes that may be due as a result of this award or the vesting
of the shares (“Tax Withholding Obligations”).  Prior to the relevant taxable
event, you shall pay or make adequate arrangements satisfactory to the Company
(and/or the Parent, Subsidiary or Affiliate employing you) to satisfy the Tax
Withholding Obligations.

 

 

 

 

 

You authorize the Company to instruct the broker whom it has selected for this
purpose to sell a number of Ordinary Shares to be released to you upon the
vesting of your Restricted Shares or a lesser number necessary to meet the Tax
Withholding Obligations.  Such sales shall be effected at a market price
following the date that the Restricted Shares vest.

 

 

 

 

 

You acknowledge that the proceeds of any such sale may not be sufficient to
satisfy the Tax Withholding Obligations.  To the extent the proceeds from such
sale are insufficient to cover the Tax Withholding Obligations, the Company (or
the Parent, Subsidiary or Affiliate employing you) may in its discretion
(a) withhold the balance of the Tax Withholding Obligations from your wages or
other cash compensation paid to you by the Company (or the Parent, Subsidiary or
Affiliate employing you) and/or (b) withhold in Ordinary Shares, provided that
the Company only withholds an amount of shares not in excess of the amount
necessary to satisfy the minimum withholding amount.  The fair market value of
withheld shares, determined as of the date taxes otherwise would have been
withheld in cash, will be applied against the Tax Withholding Obligations.  If
the Company satisfies the Tax Withholding Obligations by withholding a number of
Ordinary Shares as described above, you will be deemed to have received the full
number of shares released from restrictions.

 

4

--------------------------------------------------------------------------------


 

Rule 10b5-1 Plan

 

You acknowledge that the instruction to the broker to sell in the foregoing
section is intended to comply with the requirements of
Rule 10b5-1(c)(1)(i)(B) under the Securities Exchange Act of 1934 (the “Exchange
Act”), and to be interpreted to comply with the requirements of
Rule 10b5-1(c)(1) under the Exchange Act (a “10b5-1 Plan”).  This 10b5-1 Plan is
adopted to be effective as of the first date on which Restricted Shares vest. 
This 10b5-1 Plan is being adopted to permit you to sell a number of shares to be
released to you upon the vesting of Restricted Shares sufficient to pay the Tax
Withholding Obligations that become due as a result of this award or the vesting
of the Restricted Shares or, if you elect within thirty days following
notification via the broker whom the Company has selected for this purpose of
your restricted share award, to permit you to sell all of the vested Restricted
Shares.  You hereby appoint the Company as your agent and attorney-in-fact to
instruct the broker with respect to the number of shares to be sold under this
10b5-1 Plan.

 

 

 

 

 

You hereby authorize the broker to sell the number of Ordinary Shares determined
as set forth above and acknowledge that the broker is under no obligation to
arrange for such sale at any particular price. You acknowledge that the broker
may aggregate your sales with sales occurring on the same day that are effected
on behalf of other Company employees pursuant to sales of shares vesting under
Company options, restricted share awards or restricted share unit awards and
your proceeds will be based on a blended price for all such sales. You
acknowledge that you will be responsible for all brokerage fees and other costs
of sale, and you agree to indemnify and hold the Company harmless from any
losses, costs, damages, or expenses relating to any such sale.  You acknowledge
that it may not be possible to sell Ordinary Shares during the term of this
10b5-1 Plan due to (a) a legal or contractual restriction applicable to you or
to the broker, (b) a market disruption, (c) rules governing order execution
priority on the Nasdaq Global Market, (d) a sale effected pursuant to this
10b5-1 Plan that fails to comply (or in the reasonable opinion of the broker’s
counsel is likely not to comply) with Rule 144 under the Securities Act of 1933,
if applicable, or (e) if the Company determines that sales may not be effected
under this 10b5-1 Plan.  You acknowledge that this 10b5-1 Plan is subject to the
terms of any policy adopted now or hereafter by the Company governing the
adoption or administration of 10b5-1 plans.

 

5

--------------------------------------------------------------------------------


 

Restrictions on Resale

 

You agree not to sell any shares at a time when applicable laws, regulations,
Company trading policies (including the Company’s Insider Trading Policy, a copy
of which can be found on the Company’s intranet) or an agreement between the
Company and its underwriters prohibit a sale.  This restriction will apply as
long as your Service continues and for such period of time after the termination
of your Service as the Company may specify.

 

 

 

No Retention Rights

 

Your award or this Agreement does not give you the right to be employed or
retained by the Company, a Parent, a Subsidiary or an Affiliate in any
capacity.  The Company and its Parent, Subsidiaries and Affiliates reserve the
right to terminate your Service at any time, with or without cause.

 

 

 

Additional or Exchanged Securities and Property

 

In the event of a merger or consolidation of the Company with or into another
entity, any other corporate reorganization, a share split, the declaration of a
share dividend, the declaration of an extraordinary dividend payable in a form
other than shares, a spin-off, a recapitalization or a similar transaction
affecting the Company’s outstanding Ordinary Shares, any securities or other
property (including cash or cash equivalents) that are by reason of such
transaction exchanged for, or distributed with respect to, any Restricted
Shares, shall be subject to the same terms and conditions (including, without
limitation, vesting and forfeiture) as are applicable to the Restricted Shares
under this Agreement and the Plan.  Appropriate adjustments to reflect the
exchange or distribution of such securities or property shall be made to the
number and/or class of the Restricted Shares. 

 

 

 

Recoupment Policy

 

The shares issued pursuant to this award shall be subject to any Company
recoupment policy in effect from time to time.

 

 

 

Effect of Significant Corporate Transactions

 

If the Company is a party to a merger, consolidation or certain change in
control transactions, then the Restricted Shares will be subject to the
applicable provisions of Article XI of the Plan.

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced under the laws of the Cayman
Islands (without regard to their choice-of-law provisions).

 

 

 

The Plan and Other Agreements

 

The text of the Plan is incorporated in this Agreement by reference.  A copy of
the Plan is available on the Company’s intranet or by request to the Finance
Department.  Capitalized terms not otherwise defined herein shall have the
meanings ascribed to such terms in the Plan.

 

 

 

 

 

This Agreement, the Notice of Restricted Share Award and the Plan constitute the
entire understanding between you and the Company regarding this award.  Any
prior agreements, commitments or

 

6

--------------------------------------------------------------------------------


 

 

 

negotiations concerning this award are superseded.  This Agreement may be
amended only by another written agreement between the parties.

 

BY ACCEPTING THIS RESTRICTED SHARE AWARD, YOU AGREE TO ALL OF THE
TERMS AND CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

 

7

--------------------------------------------------------------------------------

 

[Director Annual Grants]

 

THERAVANCE BIOPHARMA, INC. 2013 EQUITY INCENTIVE PLAN

 

NOTICE OF RESTRICTED SHARE UNIT AWARD

 

You have been granted the number of restricted share units indicated below by
Theravance Biopharma, Inc. (the “Company”) on the following terms:

 

Name:

«Name»

 

Restricted Share Unit Award Details:

 

Date of Grant:

«DateGrant»

Restricted Share Units:

«TotalShares»

 

Each restricted share unit (the “restricted share unit”) represents the right to
receive one Ordinary Share of the Company subject to the terms and conditions
contained in the Restricted Share Unit Agreement (the “Agreement”).

 

Vesting Schedule:

 

Vesting is dependent upon continuous service as an Outside Director (“Service”)
throughout the vesting period.  The restricted share units will vest in full on
the earlier of (i) the one year anniversary of the Date of Grant or (ii) the
date of the Company’s 20   Annual Meeting of Shareholders, provided you remain
in continuous Service through such date.

 

You and the Company agree that your right to receive the restricted share units
is granted under and governed by the terms and conditions of the Theravance
Biopharma, Inc. 2013 Equity Incentive Plan (the “Plan”) and of the Agreement
that is attached to and made a part of this document.  Capitalized terms not
defined herein have the meaning ascribed to such terms in the Plan.

 

You agree that the Company may deliver by email all documents relating to the
Plan or this award (including, without limitation, prospectuses required by the
Securities and Exchange Commission) and all other documents that the Company is
required to deliver to its security holders (including, without limitation,
annual reports and proxy statements).  You also agree that the Company may
deliver these documents by posting them on a web site maintained by the Company
or by a third party under contract with the Company.  If the Company posts these
documents on a web site, it will notify you by email.

 

--------------------------------------------------------------------------------


 

THERAVANCE BIOPHARMA, INC. 2013 EQUITY INCENTIVE PLAN:
RESTRICTED SHARE UNIT AGREEMENT

 

Grant of Units

 

Subject to all of the terms and conditions set forth in the Notice of Restricted
Share Unit Award, this Restricted Share Unit Agreement (the “Agreement”) and the
Plan, the Company has granted to you the number of restricted share units set
forth in the Notice of Restricted Share Unit Award.

 

 

 

Payment for Units

 

No payment is required for the restricted share units you are receiving.

 

 

 

Nature of Units

 

Your restricted share units are bookkeeping entries. They represent only the
Company’s unfunded and unsecured promise to issue Ordinary Shares on a future
date. As a holder of restricted share units, you have no rights other than the
rights of a general creditor of the Company.

 

 

 

Settlement of Units

 

Each of your restricted share units will be settled when it vests (unless you
and the Company have agreed to a later settlement date pursuant to procedures
that the Company may prescribe at its discretion).


At the time of settlement, you will receive one Ordinary Share for each vested
restricted share unit.

 

 

 

Vesting

 

The restricted share units that you are receiving will vest as shown in the
Notice of Restricted Share Unit Award.


In addition the restricted share units will vest in full if the Company is
subject to a “Change in Control” (as defined in the Plan) before your Service
terminates or upon your death or Disability.


For purposes of this Agreement, “Service” means your continuous service as an
Outside Director, and “Disability” means that you are unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which can be
expected to last for a continuous period of not less than 12 months.


No additional restricted share units vest after your Service has terminated for
any reason.

 

 

 

Forfeiture

 

If your Service terminates for any reason, then your restricted share units that
have not vested before the termination date and do not vest as a result of the
termination pursuant to this Agreement or as set forth on the Notice of
Restricted Share Unit Award will be forfeited. This means that the restricted
share units will revert to the Company. You receive no payment for restricted
share units that are forfeited. The Company determines when your Service
terminates for all purposes of your restricted share units.

 

--------------------------------------------------------------------------------


 

Share Certificates

 

No Ordinary Shares shall be issued to you prior to the date on which the
restricted share units vest. After any restricted share units vest pursuant to
this Agreement, the Company shall promptly cause to be issued in book-entry
form, registered in your name or in the name of your legal representatives,
beneficiaries or heirs, as the case may be, in the register of members of the
Company, the number of Ordinary Shares representing your vested restricted share
units. No fractional shares shall be issued.

 

 

 

No Shareholder Rights

 

The restricted share units do not entitle you to any of the rights of a
shareholder of Ordinary Shares (except as set forth below under “Dividend
Equivalent Rights”). Upon settlement of the restricted share units into Ordinary
Shares, you will obtain full voting and other rights as a shareholder of the
Company.

 

 

 

Dividend Equivalent Rights

 

In the event the Company pays a cash dividend on its Ordinary Shares, in
accordance with the memorandum and articles of association of the Company and
subject to applicable law, prior to the vesting and settlement of these
restricted share units, the Company shall credit you with a dollar amount equal
to (i) the per share cash dividend paid by the Company on one Ordinary Share
multiplied by (ii) the total number of Ordinary Shares underlying the unvested
restricted share units that are outstanding on the record date for that dividend
(a “Dividend Equivalent Right”). Any Dividend Equivalent Rights credited
pursuant to the preceding sentence shall be subject to the same terms and
conditions, including vesting, as the restricted share units to which they
relate; provided, however, that they will be paid in cash, subject to
availability of sufficient profits or share premium of the Company, upon vesting
of the underlying restricted share units. No crediting of Dividend Equivalent
Rights shall be made with respect to any restricted share units which, as of the
record date for that dividend, have either vested and settled or were forfeited
in accordance with this Agreement.

 

 

 

Units Restricted

 

You may not sell, transfer, pledge or otherwise dispose of any restricted share
units or rights under this Agreement other than by will or by the laws of
descent and distribution. Notwithstanding the foregoing, you may designate a
beneficiary or beneficiaries to receive any property distributable with respect
to the restricted share units upon your death. A beneficiary designation must be
filed with the Company on the proper form.

 

 

 

Taxes

 

No shares will be distributed to you unless you have made arrangements
acceptable to the Company to pay any withholding taxes that may be due as a
result of the vesting and/or settlement of this award.

 

2

--------------------------------------------------------------------------------


 

 

 

Unless you and the Company have agreed to a deferred settlement date (pursuant
to procedures that the Company may prescribe at its discretion), settlement of
these restricted share units is intended to be exempt from the application of
Code Section 409A pursuant to the “short-term deferral exemption” in Treasury
Regulation 1.409A-1(b)(4) and shall be administered and interpreted in a manner
that complies with such exemption.

 

 

 

Restrictions on Issuance

 

The Company will not issue shares to you if the issuance of shares at that time
would violate any law or regulation.

 

 

 

Restrictions on Resale

 

You agree not to sell any Ordinary Shares you receive under this Agreement at a
time when applicable laws, regulations, Company trading policies (including the
Company’s Insider Trading Policy, a copy of which can be found on the Company’s
intranet) or an agreement between the Company and its underwriters prohibit a
sale. This restriction will apply as long as your Service continues and for such
period of time after the termination of your Service as the Company may specify.

 

 

 

No Retention Rights

 

Your award or this Agreement does not give you the right to be employed or
retained by the Company (or a Parent, Subsidiary or Affiliate) in any capacity.
The Company and its Parents, Subsidiaries and Affiliates reserve the right to
terminate your Service at any time, with or without cause. Nor shall this
Agreement in any way be construed or interpreted so as to affect adversely or
otherwise impair the right of the Company or its shareholders to remove you from
the Board of Directors at any time in accordance with the provisions of
applicable law.

 

 

 

Recoupment Policy

 

This award, and the shares acquired upon settlement of this award, shall be
subject to any Company recoupment policy in effect from time to time.

 

 

 

Adjustments

 

In the event of a share split, a share dividend or a similar change in the
Ordinary Shares, the number of restricted share units may be adjusted pursuant
to the Plan.

 

 

 

Effect of Significant Corporate Transactions

 

If the Company is a party to a merger, consolidation or certain change in
control transactions, then this award will be subject to the applicable
provisions of Article XI of the Plan, provided that any action taken must either
(a) preserve the exemption of your restricted share units from Section 409A of
the Code or (b) comply with Section 409A of the Code.

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced with respect to issues of
contract law under the laws of the Cayman Islands (without regard to its
choice-of-law provisions).

 

3

--------------------------------------------------------------------------------


 

The Plan and Other Agreements

 

The text of the Plan is incorporated in this Agreement by reference. A copy of
the Plan is available on the Company’s intranet or by request to the Finance
Department. Capitalized terms not otherwise defined herein shall have the
meanings ascribed to such terms in the Plan.

 

This Agreement, the Notice of Restricted Share Unit Award, and the Plan
constitute the entire understanding between you and the Company regarding this
award. Any prior agreements, commitments or negotiations concerning this award
are superseded. This Agreement may be amended only by another written agreement
between the parties.

 

BY ACCEPTING THIS RESTRICTED SHARE UNIT AWARD, YOU AGREE TO

 

ALL OF THE TERMS AND CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

 

4

--------------------------------------------------------------------------------

 

THERAVANCE BIOPHARMA, INC. 2014 NEW EMPLOYEE EQUITY INCENTIVE PLAN

 

NOTICE OF OPTION GRANT

 

You have been granted the following option to purchase Ordinary Shares of
Theravance Biopharma, Inc. (the “Company”):

 

Name of
Optionee:                                                                                                                                       
«First» «Last»

 

ID
Number:                                                                                                                                                                              
«ID»

 

Total Number of
Shares:                                                                                                         
«Shares»

 

Type of
Option:                                                                                                                                                        
Nonstatutory Option

 

Grant
Number:                                                                                                                                                             
«Number»

 

Exercise Price Per
Share:                                                                                                           
«Price»

 

Date of
Grant:                                                                                                                                                                
«Grant_Date»

 

Vesting
Schedule:                                                                                                                                               
This option shall vest and become exercisable with respect to the first 25% of
the Ordinary Shares subject to this option when you complete 12 months of
continuous service as an Employee or Consultant (“Service”) following the Date
of Grant. This option shall vest and become exercisable with respect to an
additional 1/48th of the Ordinary Shares subject to this option when you
complete each month of continuous Service thereafter.  The option shall be fully
vested and exercisable on the 4-year anniversary of the Date of Grant provided
you have remained in continuous Service through such date.

 

Expiration
Date:                                                                                                                                                     
«Expiration_Date».  This option expires earlier if your Service terminates
earlier, as described in the Option Agreement, and may be terminated sooner in
connection with certain corporate transactions as provided in Article XI of the
Plan.

 

You and the Company agree that this option is granted under and governed by the
terms and conditions of the Option Agreement, which is attached to and made a
part of this document, and the 2014 New Employee Equity Incentive Plan (the
“Plan”). Capitalized terms not otherwise defined herein shall have the meanings
ascribed to such terms in the Plan.

 

You further agree that the Company may deliver by email all documents relating
to the Plan or this option (including, without limitation, prospectuses required
by the Securities and Exchange Commission) and all other documents that the
Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements).  You also agree that the
Company may deliver these documents by posting them on a web site maintained by
the Company or by a third party under contract with the Company.  If the Company
posts these documents on a web site, it will notify you by email.

 

--------------------------------------------------------------------------------


 

THERAVANCE BIOPHARMA, INC. 2014 NEW EMPLOYEE EQUITY INCENTIVE PLAN

 

OPTION AGREEMENT

 

Grant of Option

 

Subject to all of the terms and conditions set forth in the Notice of Option
Grant, this Option Agreement (the “Agreement”) and the Plan, the Company has
granted you an option to purchase up to the total number of shares specified in
the Notice of Option Grant at the exercise price indicated in the Notice of
Option Grant.

 

 

 

Tax Treatment

 

This option is intended to be a nonstatutory option, as provided in the Notice
of Option Grant.

 

 

 

Vesting

 

 

This option vests and becomes exercisable as shown in the Notice of Option
Grant.

 

This option shall vest and become exercisable in full if the Company is subject
to a “Change in Control” (as defined in the Plan) before your Service terminates
and this option is not assumed or replaced with a new award as set forth in
Section 10.1 of the Plan.  In addition, this option shall vest and become
exercisable in full if the Company is subject to a Change in Control before your
Service terminates, and you are subject to an Involuntary Termination (as
defined below) within 24 months after the Change in Control.

 

For purposes of this Agreement, “Cause” shall mean (i) the unauthorized use or
disclosure of the confidential information or trade secrets of the Company, a
Parent, a Subsidiary or an Affiliate, which use causes material harm to the
Company, a Parent, a Subsidiary or an Affiliate, (ii) conviction of a felony
under the laws of the United States or any state thereof, (iii) gross negligence
or (iv) repeated failure to perform lawful assigned duties for thirty days after
receiving written notification from the Board of Directors.

 

For purposes of this Agreement, “Involuntary Termination” means the termination
of your Service by reason of:

 

(a)          an involuntary dismissal or discharge by the Company (or Parent,
Subsidiary or Affiliate employing you) for reasons other than for Cause; or

 

(b)          your voluntary resignation following one of the following that is
effected by the Company (or the Parent, Subsidiary or Affiliate employing you)
without your consent (i) a change in your position with the Company (or Parent,
Subsidiary or Affiliate employing you) which materially reduces your level of

 

--------------------------------------------------------------------------------


 

 

 

responsibility, (ii) a material reduction in your base compensation or (iii) a
relocation of your workplace by more than fifty miles from your workplace
immediately prior to the Change in Control that also materially increases your
one-way commute. In order for your resignation under clause (b) to constitute an
“Involuntary Termination,” all of the following requirements must be satisfied:
(1) you must provide notice to the Company of your intent to resign and assert
an Involuntary Termination pursuant to clause (b) within 90 days of the initial
existence of one or more of the conditions set forth in subclauses (i) through
(iii), (2) the Company (or the Parent, Subsidiary or Affiliate employing you)
will have 30 days from the date of such notice to remedy the condition and, if
it does so, you may withdraw your resignation or resign without any vesting
acceleration, and (3) any termination of Service under clause (b) must occur
within two years of the initial existence of one or more of the conditions set
forth in subclauses (i) through (iii).  Should the Company (or the Parent,
Subsidiary or Affiliate employing you) remedy the condition as set forth above
and then one or more of the conditions arises again within two years following
the occurrence of a Change in Control, you may assert clause (b) again subject
to all of the conditions set forth herein.

 

For purposes of this Agreement, “Service” means your service as an Employee or
Consultant.

 

 

 

 

 

Notwithstanding the foregoing, if you are or become eligible to participate in
the Company’s Change in Control Severance Plan (the “Severance Plan”), the
vesting acceleration provisions in the Severance Plan shall apply instead of
those contained herein.

 

No additional shares will vest or become exercisable after your Service has
terminated for any reason, except as set forth in the Severance Plan to the
extent you are eligible for benefits thereunder.

 

 

 

Term

 

This option expires in any event at the close of business at Company
headquarters on the day before the 10th anniversary of the Date of Grant, as
shown in the Notice of Option Grant.  (This option will expire earlier if your
Service terminates, as described below, and this option may be terminated sooner
as provided in Article XI of the Plan.)

 

You may exercise this option, to the extent vested and exercisable, at any time
before its expiration or termination pursuant to this Agreement or the Plan.

 

 

 

Termination of Service

 

If your Service terminates for any reason, this option will expire to the extent
it is unvested as of your termination date and does not vest as a result of your
termination of Service.  The Company determines when your Service terminates for
all purposes of this option.

 

3

--------------------------------------------------------------------------------


 

Regular Termination

 

If your Service terminates for any reason except death or total and permanent
disability, then this option, to the extent vested as of your termination date,
will expire at the close of business at Company headquarters on the date three
months after your termination date.

 

 

 

Death/Disability

 

If your Service terminates because of your death or due to your total and
permanent disability, then this option, to the extent vested as of your
termination date, will expire at the close of business at Company headquarters
on the date 12 months after your termination date.

 

For all purposes under this Agreement, “total and permanent disability” means
that you are unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or which has lasted, or can be expected to last, for a
continuous period of not less than one year.

 

 

 

Leaves of Absence and Part-Time Work

 

 

For purposes of this option, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company (or Parent, Subsidiary or Affiliate employing you)
in writing.  But your Service terminates when the approved leave ends, unless
you immediately return to active work.

 

If you go on a leave of absence, then the vesting schedule specified in the
Notice of Option Grant may be adjusted in accordance with the Company’s leave of
absence policy or the terms of your leave.  If you and the Company (or Parent,
Subsidiary or Affiliate employing you) agree to a reduction in your scheduled
work hours, then the Company reserves the right to modify the rate at which this
option vests, so that the rate of vesting is commensurate with your reduced work
schedule.

 

The Company shall not be required to adjust any vesting schedule pursuant to
this subsection.

 

 

 

Restrictions on Exercise

 

The Company will not permit you to exercise this option if the issuance of
shares at that time would violate any law or regulation.

 

 

 

Notice of Exercise

 

When you wish to exercise this option, you must notify the Company by filing the
proper “Notice of Exercise” form at the address given on the form.  Your notice
must specify how many shares you wish to purchase.  Your notice must also
specify how your shares should be registered.  The notice will be effective when
the Company receives it.

 

However, if you wish to exercise this option by executing a same-day sale (as
described below), you must follow the instructions of the Company and the broker
who will execute the sale.

 

If someone else wants to exercise this option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

 

In no event may this option be exercised for any fractional shares.

 

4

--------------------------------------------------------------------------------


 

Form of Payment

 

When you submit your notice of exercise, you must include payment of the option
exercise price for the shares that you are purchasing.  To the extent permitted
by applicable law, payment may be made in one (or a combination of two or more)
of the following forms:

 

·                  Your personal check, a cashier’s check, a money order or by
wire transfer.

 

·                  Irrevocable directions to a securities broker approved by the
Company to sell all or part of your option shares and to deliver to the Company
from the sale proceeds an amount sufficient to pay the option exercise price and
any withholding taxes.  (The balance of the sale proceeds, if any, will be
delivered to you.)  The directions must be given in accordance with the
instructions of the Company and the broker.  This exercise method is sometimes
called a “same-day sale.”

 

·                  With the Company’s consent (which may be granted by the
Compensation Committee of the Board of Directors), irrevocable directions to a
securities broker or lender approved by the Company to pledge option shares as
security for a loan and to deliver to the Company from the loan proceeds an
amount sufficient to pay the option exercise price and any withholding taxes. 
The directions must be given in accordance with the instructions of the Company
and the broker or lender.

 

·                  With the Company’s consent (which may be granted by the
Compensation Committee of the Board of Directors), Ordinary Shares that you own,
along with any forms needed to effect a transfer of those shares to the
Company.  The value of the shares, determined as of the effective date of the
option exercise, will be applied to the option exercise price.  Instead of
surrendering Ordinary Shares, you may attest to the ownership of those shares on
a form provided by the Company and have the same number of shares subtracted
from the option shares issued to you.

 

·                  With the Company’s consent (which may be granted by the
Compensation Committee of the Board of Directors), by having the Company
withhold Ordinary Shares that would otherwise be issued on exercise of the
option.  The value of the withheld shares, determined as of the effective date
of the option exercise, will be applied to the option exercise price. This
exercise method is sometimes referred to as a “net exercise.” 

 

5

--------------------------------------------------------------------------------


 

Withholding Taxes and Share Withholding

 

You will not be allowed to exercise this option unless you make arrangements
acceptable to the Company (and/or the Parent, Subsidiary or Affiliate employing
you) to pay any withholding taxes that may be due as a result of the option
exercise (“Tax Withholding Obligations”).  These arrangements include payment in
cash or via the same-day sale method described above.  With the Company’s
consent (which may be granted by the Compensation Committee of the Board of
Directors), these arrangements may also include withholding shares that
otherwise would be issued to you when you exercise this option.  The value of
these shares, determined as of the effective date of the option exercise, will
be applied to the Tax Withholding Obligations.

 

 

 

Automatic Exercise at End of Option Term

 

This option, to the extent then outstanding, will be automatically exercised as
to all then-vested Shares at 9:00 am San Francisco, CA Time on the fourth
trading day preceding the expiration date set forth in the Notice of Option
Grant if the per share exercise price of the option is at least 1% below the
Fair Market Value of an Ordinary Share at such time.

 

In the event of an automatic exercise, you authorize the Company to instruct the
broker whom it has selected for this purpose to sell a number of Ordinary Shares
to be issued upon exercise of the option necessary to generate cash proceeds to
cover the exercise price for the exercised shares and the Tax Withholding
Obligations in connection with such exercise (the “Exercise Costs”).  Such sales
shall be effected at a market price following the date that the option is
exercised.

 

You acknowledge that the proceeds of any such sale may not be sufficient to
satisfy the Exercise Costs.  To the extent the proceeds from such sale are
insufficient to cover the Exercise Costs, the Company (or Parent, Subsidiary or
Affiliate employing you) may in its discretion (a) withhold the balance of the
Exercise Costs from your wages or other cash compensation paid to you by the
Company (or Parent, Subsidiary or Affiliate employing you) and/or (b) satisfy
the Exercise Costs by means of a net-exercise arrangement, provided that in the
case of the Tax Withholding Obligations the Company only withholds an amount of
shares not in excess of the amount necessary to satisfy the minimum withholding
amount.  The fair market value of the withheld shares, determined as of the date
of exercise, will be applied against the Exercise Costs.  If the Company
satisfies the Exercise Costs by means of a net-exercise arrangement as described
above, you are deemed to have been issued the full number of shares subject to
the option so exercised.

 

You acknowledge that the instruction to the broker to sell in the foregoing
section is intended to comply with the requirements of
Rule 10b5-1(c)(1)(i)(B) under the Securities Exchange Act of 1934 (the “Exchange
Act”), and to be interpreted to comply with the requirements of
Rule 10b5-1(c)(1) under the Exchange Act (a “10b5-1 Plan”).  This 10b5-1 Plan is
adopted to be effective as of the first day of the Company’s first open trading
window following the date on which shares subject to this option first become
vested.  This 10b5-1 Plan is being adopted to permit you to sell a number of
shares issued upon exercise of the option sufficient to pay

 

6

--------------------------------------------------------------------------------


 

 

 

the Exercise Costs.  You hereby appoint the Company as your agent and
attorney-in-fact to instruct the broker with respect to the number of shares to
be sold under this 10b5-1 Plan.

 

You hereby authorize the broker to sell the number of Ordinary Shares determined
as set forth above and acknowledge that the broker is under no obligation to
arrange for such sale at any particular price.  You acknowledge that the broker
may aggregate your sales with sales occurring on the same day that are effected
on behalf of other Company employees pursuant to sales of shares vesting under
Company options or restricted share unit awards and your proceeds will be based
on a blended price for all such sales.  You acknowledge that you will be
responsible for all brokerage fees and other costs of sale, and you agree to
indemnify and hold the Company harmless from any losses, costs, damages or
expenses relating to any such sale.  You acknowledge that it may not be possible
to sell Ordinary Shares during the term of this 10b5-1 Plan due to (a) a legal
or contractual restriction applicable to you or to the broker, (b) a market
disruption, (c) rules governing order execution priority on the Nasdaq Global
Market, (d) a sale effected pursuant to this 10b5-1 Plan that fails to comply
(or in the reasonable opinion of the broker’s counsel is likely not to comply)
with Rule 144 under the Securities Act of 1933, if applicable, or (e) if the
Company determines that sales may not be effected under this 10b5-1 Plan.  You
acknowledge that this 10b5-1 Plan is subject to the terms of any policy adopted
now or hereafter by the Company governing the adoption of 10b5-1 plans. 

 

 

 

Restrictions on Resale

 

You agree not to sell any option shares at a time when applicable laws, Company
policies (including the Company’s Insider Trading Policy, a copy of which can be
found on the Company’s intranet) or an agreement between the Company and its
underwriters prohibit a sale.  This restriction will apply as long as your
Service continues and for such period of time after the termination of your
Service as the Company may specify.

 

 

 

Transfer of Option

 

Prior to your death, only you may exercise this option.  You cannot transfer or
assign this option.  For instance, you may not sell this option or use it as
security for a loan.  If you attempt to do any of these things, this option will
immediately become invalid.  You may, however, dispose of this option in your
will or a beneficiary designation.  A beneficiary designation must be filed with
the Company on the proper form.

 

 

 

 

 

Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your former spouse, nor is the
Company obligated to recognize your former spouse’s interest in your option in
any other way.

 

 

 

No Retention Rights

 

Your option or this Agreement does not give you the right to be retained by the
Company, a Parent, Subsidiary or Affiliate in any capacity.  The Company and its
Parents, Subsidiaries and Affiliates reserve the right to terminate your Service
at any time, with or without cause.

 

7

--------------------------------------------------------------------------------


 

Shareholder Rights

 

You, or your estate or heirs, have no rights as a shareholder of the Company
until this option has been exercised by giving the required notice to the
Company, paying the exercise price, satisfying any Tax Withholding Obligations
and being registered on the register of members of the Company.  No adjustments
are made for dividends or other rights if the applicable record date occurs
before exercise of this option, except as described in the Plan.

 

 

 

Recoupment Policy

 

This option, and the shares acquired upon exercise of this option, shall be
subject to any Company recoupment policy in effect from time to time.

 

 

 

Adjustments

 

In the event of a share split, a share dividend or a similar change in the
Ordinary Shares, the number of shares covered by this option and the exercise
price per share may be adjusted pursuant to the Plan.

 

 

 

Effect of Significant Corporate Transactions

 

If the Company is a party to a merger, consolidation or certain change in
control transactions, then this option will be subject to the applicable
provisions of Article XI of the Plan.

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced under the laws of the Cayman
Islands (without regard to its choice-of-law provisions).

 

 

 

The Plan and Other Agreements

 

The text of the Plan is incorporated in this Agreement by reference.  A copy of
the Plan is available on the Company’s intranet or by request to the Finance
Department.  Capitalized terms not otherwise defined herein shall have the
meanings ascribed to such terms in the Plan.

 

This Agreement, the Notice of Option Grant, and the Plan constitute the entire
understanding between you and the Company regarding this option.  Any prior
agreements, commitments or negotiations concerning this option are superseded. 
This Agreement may be amended only by another written agreement between the
parties.

 

BY ACCEPTING THIS OPTION GRANT, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS
DESCRIBED ABOVE AND IN THE PLAN.

 

8

--------------------------------------------------------------------------------

 

THERAVANCE BIOPHARMA, INC. 2013 EQUITY INCENTIVE PLAN

 

NOTICE OF RESTRICTED SHARE UNIT AWARD

 

You have been granted the number of restricted share units indicated below by
Theravance Biopharma, Inc. (the “Company”) on the following terms:

 

Name:

«Name»

 

Restricted Share Unit Award Details:

 

Date of Grant:

«DateGrant»

Restricted Share Units:

«TotalShares»

 

Each restricted share unit (the “restricted share unit”) represents the right to
receive one Ordinary Share of the Company subject to the terms and conditions
contained in the Restricted Share Unit Agreement (the “Agreement”).

 

Vesting Schedule:

 

Vesting is dependent upon continuous service as an Employee or Consultant
(“Service”) throughout the vesting period.  The restricted share units will vest
as follows:                                   , provided that you remain in
continuous Service through each such date.

 

You and the Company agree that your right to receive the restricted share units
is granted under and governed by the terms and conditions of the Theravance
Biopharma, Inc. 2013 Equity Incentive Plan (the “Plan”) and of the Agreement
that is attached to and made a part of this document.  Capitalized terms not
defined herein have the meaning ascribed to such terms in the Plan.

 

You agree that the Company may deliver by email all documents relating to the
Plan or this award (including, without limitation, prospectuses required by the
Securities and Exchange Commission) and all other documents that the Company is
required to deliver to its security holders (including, without limitation,
annual reports and proxy statements).  You also agree that the Company may
deliver these documents by posting them on a web site maintained by the Company
or by a third party under contract with the Company.  If the Company posts these
documents on a web site, it will notify you by email.

 

You agree to cover the applicable withholding taxes as set forth more fully
herein.  In connection with your receipt of the restricted share units, you are
simultaneously entering into a trading arrangement that complies with the
requirements of Rule 10b5-1(c)(1) under the Securities Exchange Act of 1934 (a
“10b5-1 Plan”).  As of the date of the Agreement, you are not aware of any
material nonpublic information concerning the Company or its securities, or, as
of the date any sales are effected pursuant to the 10b5-1 Plan, you will not
effect such sales on the basis of material nonpublic information about the
securities or the Company of which you were aware at the time you entered into
the Agreement.

 

--------------------------------------------------------------------------------


 

THERAVANCE BIOPHARMA, INC. 2013 EQUITY INCENTIVE PLAN:
RESTRICTED SHARE UNIT AGREEMENT

 

Grant of Units

 

Subject to all of the terms and conditions set forth in the Notice of Restricted
Share Unit Award, this Restricted Share Unit Agreement (the “Agreement”) and the
Plan, the Company has granted to you the number of restricted share units set
forth in the Notice of Restricted Share Unit Award.

 

 

 

Payment for Units

 

No payment is required for the restricted share units you are receiving.

 

 

 

Nature of Units

 

Your restricted share units are bookkeeping entries. They represent only the
Company’s unfunded and unsecured promise to issue Ordinary Shares on a future
date. As a holder of restricted share units, you have no rights other than the
rights of a general creditor of the Company.

 

 

 

Settlement of Units

 

Each of your restricted share units will be settled when it vests (unless you
and the Company have agreed to a later settlement date pursuant to procedures
that the Company may prescribe at its discretion).



At the time of settlement, you will receive one Ordinary Share for each vested
restricted share unit.

 

 

 

Vesting

 

The restricted share units that you are receiving will vest as shown in the
Notice of Restricted Share Unit Award.



In addition, the restricted share units will vest in full if the Company is
subject to a “Change in Control” (as defined in the Plan) before your Service
terminates and the restricted share units are not assumed or replaced with a new
award as set forth in Section 10.1 of the Plan. In addition, the restricted
share units shall vest in full if the Company is subject to a Change in Control
before your Service terminates, and you are subject to an Involuntary
Termination (as defined below) within 24 months after the Change in Control.



For purposes of this Agreement, “Cause” means (i) the unauthorized use or
disclosure of the confidential information or trade secrets of the Company, a
Parent, a Subsidiary or an Affiliate, which use causes material harm to the
Company, a Parent, a Subsidiary or an Affiliate, (ii) conviction of a felony
under the laws of the United States or any state thereof, (iii) gross negligence
or (iv) repeated failure to perform lawful assigned duties for thirty days after
receiving written notification from the Board of Directors.

 

--------------------------------------------------------------------------------


 

 

 

For purposes of this Agreement, “Involuntary Termination” means a termination of
your Service by reason of:



(a) an involuntary dismissal or discharge by the Company (or Parent, Subsidiary
or Affiliate employing you) for reasons other than for Cause; or



(b) your voluntary resignation following one of the following that is effected
by the Company (or the Parent, Subsidiary or Affiliate employing you) without
your consent (i) a change in your position with the Company (or the Parent,
Subsidiary or Affiliate employing you) which materially reduces your level of
responsibility, (ii) a material reduction in your base compensation or (iii) a
relocation of your workplace by more than fifty miles from your workplace
immediately prior to the Change in Control that also materially increases your
one-way commute, provided that in either case a “separation from service” (as
defined in the regulations under Code Section 409A) occurs. In order for your
resignation under clause (b) to constitute an “Involuntary Termination,” all of
the following requirements must be satisfied: (1) you must provide notice to the
Company of your intent to resign and assert an Involuntary Termination pursuant
to clause (b) within 90 days of the initial existence of one or more of the
conditions set forth in subclauses (i) through (iii), (2) the Company (or the
Parent, Subsidiary or Affiliate employing you) will have 30 days from the date
of such notice to remedy the condition and, if it does so, you may withdraw your
resignation or resign without any vesting acceleration, and (3) any termination
of Service under clause (b) must occur within two years of the initial existence
of one or more of the conditions set forth in subclauses (i) through (iii).
Should the Company (or the Parent, Subsidiary or Affiliate employing you) remedy
the condition as set forth above and then one or more of the conditions arises
again within two years following the occurrence of a Change in Control, you may
assert clause (b) again subject to all of the conditions set forth herein.



For purposes of this Agreement, “Service” means your continuous service as an
Employee or Consultant.



Notwithstanding the foregoing, if you are or become eligible to participate in
the Company’s Change in Control Severance Plan (the “Severance Plan”), the
vesting acceleration provisions in the Severance Plan shall apply instead of
those contained herein.



No additional restricted share units vest after your Service has terminated for
any reason, except as set forth in the Severance Plan to the extent you are
eligible for benefits thereunder. It is intended that vesting in the restricted
share units is commensurate with a full-time work schedule. For possible
adjustments that may be made by the Company, see the Section below entitled
“Leaves of Absence and Part-Time Work.”

 

2

--------------------------------------------------------------------------------


 

Forfeiture

 

If your Service terminates for any reason, then your restricted share units that
have not vested before the termination date and do not vest as a result of the
termination pursuant to this Agreement or as set forth on the Notice of
Restricted Share Unit Award will be forfeited. This means that the restricted
share units will revert to the Company. You receive no payment for restricted
share units that are forfeited. The Company determines when your Service
terminates for all purposes of your restricted share units.

 

 

 

Leaves of Absence and Part-Time Work

 

For purposes of this award, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company (or the Parent, Subsidiary or Affiliate employing
you) in writing. If your leave of absence (other than a military leave) lasts
for more than 6 months, then vesting will be suspended on the day that is 6
months and 1 day after the leave of absence began. Vesting will resume effective
as of the second vesting date after you return from leave of absence provided
you have worked at least one day during that vesting period.



In the case of all leaves, your Service terminates when the approved leave ends,
unless you immediately return to active work.



If you and the Company (or the Parent, Subsidiary or Affiliate employing you)
agree to a reduction in your scheduled work hours, then the Company reserves the
right to modify the rate at which the restricted share units vest, so that the
rate of vesting is commensurate with your reduced work schedule.



The Company shall not be required to adjust any vesting schedule pursuant to
this subsection.

 

 

 

Share Certificates

 

No Ordinary Shares shall be issued to you prior to the date on which the
restricted share units vest. After any restricted share units vest pursuant to
this Agreement, the Company shall promptly cause to be issued in book-entry
form, registered in your name or in the name of your legal representatives,
beneficiaries or heirs, as the case may be, in the register of members of the
Company, the number of Ordinary Shares representing your vested restricted share
units. No fractional shares shall be issued.

 

 

 

Section 409A

 

Unless you and the Company have agreed to a deferred settlement date (pursuant
to procedures that the Company may prescribe at its discretion), settlement of
these restricted share units is intended to be exempt from the application of
Code Section 409A pursuant to the “short-term deferral exemption” in Treasury
Regulation 1.409A-1(b)(4) and shall be administrated and interpreted in a manner
that complies with such exemption.

 

3

--------------------------------------------------------------------------------


 

 

 

Notwithstanding the foregoing, to the extent it is determined that settlement of
these restricted share units is not exempt from Code Section 409A as a
short-term deferral or otherwise and the Company determines that you are a
“specified employee,” as defined in the regulations under Code Section 409A, at
the time of your “separation from service,” as defined in those regulations,
then any restricted share units that otherwise would have been settled during
the first six months following your separation from service will instead be
settled on the first business day following the earlier of the six-month
anniversary of your separation from service or your death, unless the event
triggering vesting is an event other than your separation from service.

 

 

 

No Shareholder Rights

 

The restricted share units do not entitle you to any of the rights of a
shareholder of Ordinary Shares (except as set forth below under “Dividend
Equivalent Rights”). Upon settlement of the restricted share units into Ordinary
Shares, you will obtain full voting and other rights as a shareholder of the
Company.

 

 

 

Dividend Equivalent Rights



 

 

In the event the Company pays a cash dividend on its Ordinary Shares, in
accordance with the memorandum and articles of association of the Company and
subject to applicable law, prior to the vesting and settlement of these
restricted share units, the Company shall credit you with a dollar amount equal
to (i) the per share cash dividend paid by the Company on one Ordinary Share
multiplied by (ii) the total number of Ordinary Shares underlying the unvested
restricted share units that are outstanding on the record date for that dividend
(a “Dividend Equivalent Right”). Any Dividend Equivalent Rights credited
pursuant to the preceding sentence shall be subject to the same terms and
conditions, including vesting, as the restricted share units to which they
relate; provided, however, that they will be paid in cash, subject to
availability of sufficient profits or share premium of the Company, upon vesting
of the underlying restricted share units. No crediting of Dividend Equivalent
Rights shall be made with respect to any restricted share units which, as of the
record date for that dividend, have either vested and settled or were forfeited
in accordance with this Agreement.

 

 

 

Units Restricted

 

You may not sell, transfer, pledge or otherwise dispose of any restricted share
units or rights under this Agreement other than by will or by the laws of
descent and distribution. Notwithstanding the foregoing, you may designate a
beneficiary or beneficiaries to receive any property distributable with respect
to the restricted share units upon your death. A beneficiary designation must be
filed with the Company on the proper form.

 

 

 

Withholding Taxes

 

No shares will be distributed to you unless you have made arrangements
acceptable to the Company (and/or the Parent, Subsidiary or Affiliate employing
you) to pay any withholding taxes

 

4

--------------------------------------------------------------------------------


 

 

 

that may be due as a result of the vesting and/or settlement of this award (“Tax
Withholding Obligations”). Prior to the relevant taxable event, you shall pay or
make adequate arrangements satisfactory to the Company (and/or the Parent,
Subsidiary or Affiliate employing you) to satisfy the Tax Withholding
Obligations.



You authorize the Company to instruct the broker whom it has selected for this
purpose to sell a number of Ordinary Shares to be issued upon the vesting of
your restricted share units or a lesser number necessary to meet the Tax
Withholding Obligations. Such sales shall be effected at a market price
following the date that the restricted share units vest (unless you and the
Company have agreed to a later settlement date pursuant to procedures that the
Company may prescribe at its discretion).



You acknowledge that the proceeds of any such sale may not be sufficient to
satisfy the Tax Withholding Obligations. To the extent the proceeds from such
sale are insufficient to cover the Tax Withholding Obligations, the Company (or
the Parent, Subsidiary or Affiliate employing you) may in its discretion
(a) withhold the balance of the Tax Withholding Obligations from your wages or
other cash compensation paid to you by the Company (or the Parent, Subsidiary or
Affiliate employing you) and/or (b) withhold in Ordinary Shares, provided that
the Company only withholds an amount of shares not in excess of the amount
necessary to satisfy the minimum withholding amount. The fair market value of
withheld shares, determined as of the date taxes otherwise would have been
withheld in cash, will be applied against the Tax Withholding Obligations. If
the Company satisfies the Tax Withholding Obligations by withholding a number of
Ordinary Shares as described above, you are deemed to have been issued the full
number of shares subject to the award of restricted share units.

 

 

 

Rule 10b5-1 Plan

 

You acknowledge that the instruction to the broker to sell in the foregoing
section is intended to comply with the requirements of
Rule 10b5-1(c)(1)(i)(B) under the Securities Exchange Act of 1934 (the “Exchange
Act”), and to be interpreted to comply with the requirements of
Rule 10b5-1(c)(1) under the Exchange Act (a “10b5-1 Plan”). This 10b5-1 Plan is
adopted to be effective as of the first date on which the restricted share units
vest. This 10b5-1 Plan is being adopted to permit you to sell a number of shares
awarded upon the vesting of restricted share units sufficient to pay the Tax
Withholding Obligations that become due as a result of this award or the vesting
of the restricted share units or, if you elect within thirty days following
notification via the broker whom the Company has selected for this purpose of
your restricted share unit award, to permit you to sell all of the vested
restricted share units. You hereby appoint the Company as your agent and
attorney-in-fact to instruct the broker with respect to the number of shares to
be sold under this 10b5-1 Plan.

 

5

--------------------------------------------------------------------------------


 

 

 

You hereby authorize the broker to sell the number of Ordinary Shares determined
as set forth above and acknowledge that the broker is under no obligation to
arrange for such sale at any particular price. You acknowledge that the broker
may aggregate your sales with sales occurring on the same day that are effected
on behalf of other Company employees pursuant to sales of shares vesting under
Company options, restricted share awards or restricted share unit awards and
your proceeds will be based on a blended price for all such sales. You
acknowledge that you will be responsible for all brokerage fees and other costs
of sale, and you agree to indemnify and hold the Company harmless from any
losses, costs, damages, or expenses relating to any such sale. You acknowledge
that it may not be possible to sell Ordinary Shares during the term of this
10b5-1 Plan due to (a) a legal or contractual restriction applicable to you or
to the broker, (b) a market disruption, (c) rules governing order execution
priority on the Nasdaq Global Market, (d) a sale effected pursuant to this
10b5-1 Plan that fails to comply (or in the reasonable opinion of the broker’s
counsel is likely not to comply) with Rule 144 under the Securities Act of 1933,
if applicable, or (e) if the Company determines that sales may not be effected
under this 10b5-1 Plan. You acknowledge that this 10b5-1 Plan is subject to the
terms of any policy adopted now or hereafter by the Company governing the
adoption of 10b5-1 plans.

 

 

 

Restrictions on Issuance

 

The Company will not issue shares to you if the issuance of shares at that time
would violate any law or regulation.

 

 

 

Restrictions on Resale

 

You agree not to sell any Ordinary Shares you receive under this Agreement at a
time when applicable laws, regulations, Company trading policies (including the
Company’s Insider Trading Policy, a copy of which can be found on the Company’s
intranet) or an agreement between the Company and its underwriters prohibit a
sale. This restriction will apply as long as your Service continues and for such
period of time after the termination of your Service as the Company may specify.

 

 

 

No Retention Rights

 

Your award or this Agreement does not give you the right to be employed or
retained by the Company (or a Parent, Subsidiary or Affiliate) in any capacity.
The Company and its Parents, Subsidiaries and Affiliates reserve the right to
terminate your Service at any time, with or without cause.

 

 

 

Recoupment Policy

 

This award, and the shares acquired upon settlement of this award, shall be
subject to any Company recoupment policy in effect from time to time.

 

 

 

Adjustments

 

In the event of a share split, a share dividend or a similar change in the
Ordinary Shares, the number of restricted share units may be adjusted pursuant
to the Plan.

 

6

--------------------------------------------------------------------------------


 

Effect of Significant Corporate Transactions

 

If the Company is a party to a merger, consolidation or certain change in
control transactions, then this award will be subject to the applicable
provisions of Article XI of the Plan, provided that any action taken must either
(a) preserve the exemption of your restricted share units from Section 409A of
the Code or (b) comply with Section 409A of the Code.

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced with respect to issues of
contract law under the laws of the Cayman Islands (without regard to its
choice-of-law provisions).

 

 

 

The Plan and Other Agreements

 

The text of the Plan is incorporated in this Agreement by reference. A copy of
the Plan is available on the Company’s intranet or by request to the Finance
Department. Capitalized terms not otherwise defined herein shall have the
meanings ascribed to such terms in the Plan.



This Agreement, the Notice of Restricted Share Unit Award, and the Plan
constitute the entire understanding between you and the Company regarding this
award. Any prior agreements, commitments or negotiations concerning this award
are superseded. This Agreement may be amended only by another written agreement
between the parties.

 

BY ACCEPTING THIS RESTRICTED SHARE UNIT AWARD, YOU AGREE TO

 

ALL OF THE TERMS AND CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

 

7

--------------------------------------------------------------------------------

 

UK Form of RSU for Non-Executive Officers

 

THERAVANCE BIOPHARMA, INC. 2013 EQUITY INCENTIVE PLAN

 

NOTICE OF RESTRICTED SHARE UNIT AWARD

 

You have been granted the number of restricted share units indicated below by
Theravance Biopharma, Inc. (the “Company”) on the following terms:

 

Name:

«Name»

 

Restricted Share Unit Award Details:

 

Date of Grant:

«DateGrant»

Restricted Share Units:

«TotalShares»

 

Each restricted share unit (the “restricted share unit”) represents the right to
receive one Ordinary Share of the Company subject to the terms and conditions
contained in the Restricted Share Unit Agreement (the “Agreement”).

 

Vesting Schedule:

 

Vesting is dependent upon continuous service as an Employee or Consultant
(“Service”) throughout the vesting period.  The restricted share units will vest
as follows:                             , provided that you remain in continuous
Service through each such date.

 

You and the Company agree that your right to receive the restricted share units
is granted under and governed by the terms and conditions of the Theravance
Biopharma, Inc. 2013 Equity Incentive Plan (the “Plan”), the UK Addendum thereto
and the Agreement that is attached to and made a part of this document. 
Capitalized terms not defined herein have the meaning ascribed to such terms in
the Plan or the UK Addendum thereto.

 

You agree that the Company may deliver by email all documents relating to the
Plan or this award (including, without limitation, prospectuses required by the
Securities and Exchange Commission) and all other documents that the Company is
required to deliver to its security holders (including, without limitation,
annual reports and proxy statements).  You also agree that the Company may
deliver these documents by posting them on a web site maintained by the Company
or by a third party under contract with the Company.  If the Company posts these
documents on a web site, it will notify you by email.

 

You agree to cover the Tax Liabilities as set forth more fully herein.  In
connection with your receipt of the restricted share units, you are
simultaneously entering into a trading arrangement that complies with the
requirements of Rule 10b5-1(c)(1) under the Securities Exchange Act of 1934 (a
“10b5-1 Plan”).  As of the date of the Agreement, you are not aware of any
material nonpublic information concerning the Company or its securities, or, as
of the date any sales are effected pursuant to the 10b5-1 Plan, you will not
effect such sales on the basis of material nonpublic information about the
securities or the Company of which you were aware at the time you entered into
the Agreement.

 

--------------------------------------------------------------------------------


 

THERAVANCE BIOPHARMA, INC. 2013 EQUITY INCENTIVE PLAN:
RESTRICTED SHARE UNIT AGREEMENT

 

Grant of Units

 

Subject to all of the terms and conditions set forth in the Notice of Restricted
Share Unit Award, this Restricted Share Unit Agreement (the “Agreement”), the
Plan and the UK Addendum thereto, the Company has granted to you the number of
restricted share units set forth in the Notice of Restricted Share Unit Award.
It is a condition of grant that you enter into an agreement in such form agreed
by HM Revenue & Customs with the Company or relevant Parent, Subsidiary or
Affiliate who employs you, whereby the employer’s liability for Secondary
Class 1 national insurance contributions arising in connection with the
Restricted Share Units is transferred to you.

 

 

 

Payment for Units

 

No payment is required for the restricted share units you are receiving.

 

 

 

Nature of Units

 

Your restricted share units are bookkeeping entries. They represent only the
Company’s unfunded and unsecured promise to issue Ordinary Shares on a future
date. As a holder of restricted share units, you have no rights other than the
rights of a general creditor of the Company.

 

 

 

Settlement of Units

 

Each of your restricted share units will be settled when it vests (unless you
and the Company have agreed to a later settlement date pursuant to procedures
that the Company may prescribe at its discretion).



At the time of settlement, you will receive one Ordinary Share for each vested
restricted share unit.

 

 

 

Vesting

 

The restricted share units that you are receiving will vest as shown in the
Notice of Restricted Share Unit Award.



In addition, the restricted share units will vest in full if the Company is
subject to a “Change in Control” (as defined in the Plan) before your Service
terminates and the restricted share units are not assumed or replaced with a new
award as set forth in Section 10.1 of the Plan. In addition, the restricted
share units shall vest in full if the Company is subject to a Change in Control
before your Service terminates, and you are subject to an Involuntary
Termination (as defined below) within 24 months after the Change in Control.



For purposes of this Agreement, “Cause” means (i) the unauthorized use or
disclosure of the confidential information or trade secrets of the Company, a
Parent, a Subsidiary or an Affiliate, which use causes material harm to the
Company, a Parent, a Subsidiary or an Affiliate, (ii) conviction of a felony
under the laws of the United States or any

 

--------------------------------------------------------------------------------


 

UK Form of RSU for Non-Executive Officers

 

 

 

state thereof, (iii) gross negligence or (iv) repeated failure to perform lawful
assigned duties for thirty days after receiving written notification from the
Board of Directors.



For purposes of this Agreement, “Involuntary Termination” means a termination of
your Service by reason of:



(a) an involuntary dismissal or discharge by the Company (or Parent, Subsidiary
or Affiliate employing you) for reasons other than for Cause; or

 

(b) your voluntary resignation following one of the following that is effected
by the Company (or the Parent, Subsidiary or Affiliate employing you) without
your consent (i) a change in your position with the Company (or the Parent,
Subsidiary or Affiliate employing you) which materially reduces your level of
responsibility, (ii) a material reduction in your base compensation or (iii) a
relocation of your workplace by more than fifty miles from your workplace
immediately prior to the Change in Control that also materially increases your
one-way commute, provided that in either case a “separation from service” (as
defined in the regulations under Code Section 409A) occurs. In order for your
resignation under clause (b) to constitute an “Involuntary Termination,” all of
the following requirements must be satisfied: (1) you must provide notice to the
Company of your intent to resign and assert an Involuntary Termination pursuant
to clause (b) within 90 days of the initial existence of one or more of the
conditions set forth in subclauses (i) through (iii), (2) the Company (or the
Parent, Subsidiary or Affiliate employing you) will have 30 days from the date
of such notice to remedy the condition and, if it does so, you may withdraw your
resignation or resign without any vesting acceleration, and (3) any termination
of Service under clause (b) must occur within two years of the initial existence
of one or more of the conditions set forth in subclauses (i) through (iii).
Should the Company (or the Parent, Subsidiary or Affiliate employing you) remedy
the condition as set forth above and then one or more of the conditions arises
again within two years following the occurrence of a Change in Control, you may
assert clause (b) again subject to all of the conditions set forth herein.



For purposes of this Agreement, “Service” means your continuous service as an
Employee or Consultant.



Notwithstanding the foregoing, if you are or become eligible to participate in
the Company’s Change in Control Severance Plan (the “Severance Plan”), the
vesting acceleration provisions in the Severance Plan shall apply instead of
those contained herein.



No additional restricted share units vest after your Service has

 

2

--------------------------------------------------------------------------------


 

UK Form of RSU for Non-Executive Officers

 

 

 

terminated for any reason, except as set forth in the Severance Plan to the
extent you are eligible for benefits thereunder. It is intended that vesting in
the restricted share units is commensurate with a full-time work schedule. For
possible adjustments that may be made by the Company, see the Section below
entitled “Leaves of Absence and Part-Time Work.”

 

 

 

Forfeiture

 

If your Service terminates for any reason, then your restricted share units that
have not vested before the termination date and do not vest as a result of the
termination pursuant to this Agreement or as set forth on the Notice of
Restricted Share Unit Award will be forfeited. This means that the restricted
share units will revert to the Company. You receive no payment for restricted
share units that are forfeited. The Company determines when your Service
terminates for all purposes of your restricted share units.

 

 

 

Leaves of Absence and Part-Time Work

 

For purposes of this award, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company (or the Parent, Subsidiary or Affiliate employing
you) in writing. If your leave of absence (other than a military leave) lasts
for more than 6 months, then vesting will be suspended on the day that is 6
months and 1 day after the leave of absence began. Vesting will resume effective
as of the second vesting date after you return from leave of absence provided
you have worked at least one day during that vesting period.



In the case of all leaves, your Service terminates when the approved leave ends,
unless you immediately return to active work.



If you and the Company (or the Parent, Subsidiary or Affiliate employing you)
agree to a reduction in your scheduled work hours, then the Company reserves the
right to modify the rate at which the restricted share units vest, so that the
rate of vesting is commensurate with your reduced work schedule.



The Company shall not be required to adjust any vesting schedule pursuant to
this subsection.

 

 

 

Share Certificates

 

No Ordinary Shares shall be issued to you prior to the date on which the
restricted share units vest. After any restricted share units vest pursuant to
this Agreement, the Company shall promptly cause to be issued in book-entry
form, registered in your name or in the name of your legal representatives,
beneficiaries or heirs, as the case may be, in the register of members of the
Company, the number of Ordinary Shares representing your vested restricted share
units. No fractional shares shall be issued.

 

 

 

Section 409A

 

Unless you and the Company have agreed to a deferred settlement date (pursuant
to procedures that the Company may prescribe at its discretion), settlement of
these restricted share units is intended to be

 

3

--------------------------------------------------------------------------------


 

UK Form of RSU for Non-Executive Officers

 

 

 

exempt from the application of Code Section 409A pursuant to the “short-term
deferral exemption” in Treasury Regulation 1.409A-1(b)(4) and shall be
administrated and interpreted in a manner that complies with such exemption.



Notwithstanding the foregoing, to the extent it is determined that settlement of
these restricted share units is not exempt from Code Section 409A as a
short-term deferral or otherwise and the Company determines that you are a
“specified employee,” as defined in the regulations under Code Section 409A, at
the time of your “separation from service,” as defined in those regulations,
then any restricted share units that otherwise would have been settled during
the first six months following your separation from service will instead be
settled on the first business day following the earlier of the six-month
anniversary of your separation from service or your death, unless the event
triggering vesting is an event other than your separation from service.

 

 

 

No Shareholder Rights

 

The restricted share units do not entitle you to any of the rights of a
shareholder of Ordinary Shares (except as set forth below under “Dividend
Equivalent Rights”). Upon settlement of the restricted share units into Ordinary
Shares, you will obtain full voting and other rights as a shareholder of the
Company.

 

 

 

Dividend Equivalent Rights

 

In the event the Company pays a cash dividend on its Ordinary Shares, in
accordance with the memorandum and articles of association of the Company and
subject to applicable law, prior to the vesting and settlement of these
restricted share units, the Company shall credit you with a dollar amount equal
to (i) the per share cash dividend paid by the Company on one Ordinary Share
multiplied by (ii) the total number of Ordinary Shares underlying the unvested
restricted share units that are outstanding on the record date for that dividend
(a “Dividend Equivalent Right”). Any Dividend Equivalent Rights credited
pursuant to the preceding sentence shall be subject to the same terms and
conditions, including vesting, as the restricted share units to which they
relate; provided, however, that they will be paid in cash, subject to
availability of sufficient profits or share premium of the Company, upon vesting
of the underlying restricted share units. No crediting of Dividend Equivalent
Rights shall be made with respect to any restricted share units which, as of the
record date for that dividend, have either vested and settled or were forfeited
in accordance with this Agreement.

 

 

 

Units Restricted

 

You may not sell, transfer, pledge or otherwise dispose of any restricted share
units or rights under this Agreement other than by will or by the laws of
descent and distribution. Notwithstanding the foregoing, you may designate a
beneficiary or beneficiaries to receive any property distributable with respect
to the restricted share units

 

4

--------------------------------------------------------------------------------


 

UK Form of RSU for Non-Executive Officers

 

 

 

upon your death. A beneficiary designation must be filed with the Company on the
proper form.

 

 

 

Taxes

 

No shares will be distributed to you unless you have made arrangements
acceptable to the Company (and/or the Parent, Subsidiary or Affiliate employing
you) to pay any Tax Liabilities that may be due as a result of the vesting
and/or settlement of this award. Prior to the relevant taxable event, you shall
pay or make adequate arrangements satisfactory to the Company (and/or the
Parent, Subsidiary or Affiliate employing you) to satisfy the Tax Liabilities.



You authorize the Company to instruct the broker whom it has selected for this
purpose to sell a number of Ordinary Shares to be issued upon the vesting of
your restricted share units or a lesser number necessary to meet the Tax
Liabilities. Such sales shall be effected at a market price following the date
that the restricted share units vest (unless you and the Company have agreed to
a later settlement date pursuant to procedures that the Company may prescribe at
its discretion).



You acknowledge that the proceeds of any such sale may not be sufficient to
satisfy the Tax Liabilities. To the extent the proceeds from such sale are
insufficient to cover the Tax Liabilities, the Company (or the Parent,
Subsidiary or Affiliate employing you) may in its discretion (a) withhold the
balance of the Tax Liabilities from your wages or other cash compensation paid
to you by the Company (or the Parent, Subsidiary or Affiliate employing you)
and/or (b) withhold in Ordinary Shares, provided that the Company only withholds
an amount of shares not in excess of the amount necessary to satisfy the minimum
withholding amount. The fair market value of withheld shares, determined as of
the date taxes otherwise would have been withheld in cash, will be applied
against the Tax Liabilities. If the Company satisfies the Tax Liabilities by
withholding a number of Ordinary Shares as described above, you are deemed to
have been issued the full number of shares subject to the award of restricted
share units.

 

 

 

Rule 10b5-1 Plan

 

You acknowledge that the instruction to the broker to sell in the foregoing
section is intended to comply with the requirements of
Rule 10b5-1(c)(1)(i)(B) under the Securities Exchange Act of 1934 (the “Exchange
Act”), and to be interpreted to comply with the requirements of
Rule 10b5-1(c)(1) under the Exchange Act (a “10b5-1 Plan”). This 10b5-1 Plan is
adopted to be effective as of the first date on which the restricted share units
vest. This 10b5-1 Plan is being adopted to permit you to sell a number of shares
awarded upon the vesting of restricted share units sufficient to pay the Tax
Liabilities that become due as a result of this award or the vesting of the
restricted share units or, if you elect within thirty days following
notification via the broker whom the Company has selected for this purpose of
your restricted

 

5

--------------------------------------------------------------------------------


 

UK Form of RSU for Non-Executive Officers

 

 

 

share unit award, to permit you to sell all of the vested restricted share
units. You hereby appoint the Company as your agent and attorney-in-fact to
instruct the broker with respect to the number of shares to be sold under this
10b5-1 Plan.

You hereby authorize the broker to sell the number of Ordinary Shares determined
as set forth above and acknowledge that the broker is under no obligation to
arrange for such sale at any particular price. You acknowledge that the broker
may aggregate your sales with sales occurring on the same day that are effected
on behalf of other Company employees pursuant to sales of shares vesting under
Company options, restricted share awards or restricted share unit awards and
your proceeds will be based on a blended price for all such sales. You
acknowledge that you will be responsible for all brokerage fees and other costs
of sale, and you agree to indemnify and hold the Company harmless from any
losses, costs, damages, or expenses relating to any such sale. You acknowledge
that it may not be possible to sell Ordinary Shares during the term of this
10b5-1 Plan due to (a) a legal or contractual restriction applicable to you or
to the broker, (b) a market disruption, (c) rules governing order execution
priority on the Nasdaq Global Market, (d) a sale effected pursuant to this
10b5-1 Plan that fails to comply (or in the reasonable opinion of the broker’s
counsel is likely not to comply) with Rule 144 under the Securities Act of 1933,
if applicable, or (e) if the Company determines that sales may not be effected
under this 10b5-1 Plan. You acknowledge that this 10b5-1 Plan is subject to the
terms of any policy adopted now or hereafter by the Company governing the
adoption of 10b5-1 plans.

 

 

 

Restrictions on Issuance

 

The Company will not issue shares to you if the issuance of shares at that time
would violate any law or regulation.

 

 

 

Restrictions on Resale

 

You agree not to sell any Ordinary Shares you receive under this Agreement at a
time when applicable laws, regulations, Company trading policies (including the
Company’s Insider Trading Policy, a copy of which can be found on the Company’s
intranet) or an agreement between the Company and its underwriters prohibit a
sale. This restriction will apply as long as your Service continues and for such
period of time after the termination of your Service as the Company may specify.

 

 

 

No Retention Rights

 

Your award or this Agreement does not give you the right to be employed or
retained by the Company (or a Parent, Subsidiary or Affiliate) in any capacity.
The Company and its Parents, Subsidiaries and Affiliates reserve the right to
terminate your Service at any time, with or without cause.

 

 

 

Recoupment Policy

 

This award, and the shares acquired upon settlement of this award, shall

 

6

--------------------------------------------------------------------------------


 

UK Form of RSU for Non-Executive Officers

 

 

 

be subject to any Company recoupment policy in effect from time to time.

 

 

 

Adjustments

 

In the event of a share split, a share dividend or a similar change in the
Ordinary Shares, the number of restricted share units may be adjusted pursuant
to the Plan.

 

 

 

Effect of Significant Corporate Transactions

 

If the Company is a party to a merger, consolidation or certain change in
control transactions, then this award will be subject to the applicable
provisions of Article XI of the Plan, provided that any action taken must either
(a) preserve the exemption of your restricted share units from Section 409A of
the Code or (b) comply with Section 409A of the Code.

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced with respect to issues of
contract law under the laws of the Cayman Islands (without regard to its
choice-of-law provisions).

 

 

 

The Plan and Other Agreements

 

The text of the Plan and the UK Addendum thereto are incorporated in this
Agreement by reference. A copy of the Plan is available on the Company’s
intranet or by request to the Finance Department. Capitalized terms not
otherwise defined herein shall have the meanings ascribed to such terms in the
Plan and the UK Addendum thereto.



This Agreement, the Notice of Restricted Share Unit Award, the Plan and the UK
Addendum thereto constitute the entire understanding between you and the Company
regarding this award. Any prior agreements, commitments or negotiations
concerning this award are superseded. This Agreement may be amended only by
another written agreement between the parties.

 

BY ACCEPTING THIS RESTRICTED SHARE UNIT AWARD, YOU AGREE TO

 

ALL OF THE TERMS AND CONDITIONS DESCRIBED ABOVE, IN THE PLAN AND THE UK
ADDENDUM.

 

7

--------------------------------------------------------------------------------

 

Form of RSU for Executive Officers

 

THERAVANCE BIOPHARMA, INC. 2013 EQUITY INCENTIVE PLAN

 

NOTICE OF RESTRICTED SHARE UNIT AWARD

 

You have been granted the number of restricted share units indicated below by
Theravance Biopharma, Inc. (the “Company”) on the following terms:

 

Name:

«Name»

 

Restricted Share Unit Award Details:

 

Date of Grant:

«DateGrant»

Restricted Share Units:

«TotalShares»

 

Each restricted share unit (the “restricted share unit”) represents the right to
receive one Ordinary Share of the Company subject to the terms and conditions
contained in the Restricted Share Unit Agreement (the “Agreement”).

 

Vesting Schedule:

 

Vesting is dependent upon continuous service as an Employee or Consultant
(“Service”) throughout the vesting period.  The restricted share units will vest
as follows:  25% on <<InitialVestDate>>; 6.25% on <<SecondVestDate>>; and an
additional 6.25% on the final day of each 3-month period thereafter, provided
that you remain in continuous Service through each such date.

 

You and the Company agree that your right to receive the restricted share units
is granted under and governed by the terms and conditions of the Theravance
Biopharma, Inc. 2013 Equity Incentive Plan (the “Plan”) and of the Agreement
that is attached to and made a part of this document.  Capitalized terms not
defined herein have the meaning ascribed to such terms in the Plan.

 

You agree that the Company may deliver by email all documents relating to the
Plan or this award (including, without limitation, prospectuses required by the
Securities and Exchange Commission) and all other documents that the Company is
required to deliver to its security holders (including, without limitation,
annual reports and proxy statements).  You also agree that the Company may
deliver these documents by posting them on a web site maintained by the Company
or by a third party under contract with the Company.  If the Company posts these
documents on a web site, it will notify you by email.

 

You agree to cover the applicable withholding taxes as set forth more fully
herein.

 

--------------------------------------------------------------------------------


 

THERAVANCE BIOPHARMA, INC. 2013 EQUITY INCENTIVE PLAN:
RESTRICTED SHARE UNIT AGREEMENT

 

Grant of Units

 

Subject to all of the terms and conditions set forth in the Notice of Restricted
Share Unit Award, this Restricted Share Unit Agreement (the “Agreement”) and the
Plan, the Company has granted to you the number of restricted share units set
forth in the Notice of Restricted Share Unit Award.

 

 

 

Payment for Units

 

No payment is required for the restricted share units you are receiving.

 

 

 

Nature of Units

 

Your restricted share units are bookkeeping entries. They represent only the
Company’s unfunded and unsecured promise to issue Ordinary Shares on a future
date. As a holder of restricted share units, you have no rights other than the
rights of a general creditor of the Company.

 

 

 

Settlement of Units

 

Each of your restricted share units will be settled when it vests (unless you
and the Company have agreed to a later settlement date pursuant to procedures
that the Company may prescribe at its discretion).

 

At the time of settlement, you will receive one Ordinary Share for each vested
restricted share unit.

 

 

 

Vesting

 

The restricted share units that you are receiving will vest as shown in the
Notice of Restricted Share Unit Award.

 

In addition, the restricted share units will vest in full if the Company is
subject to a “Change in Control” (as defined in the Plan) before your Service
terminates and the restricted share units are not assumed or replaced with a new
award as set forth in Section 10.1 of the Plan. In addition, the restricted
share units shall vest in full if the Company is subject to a Change in Control
before your Service terminates, and you are subject to an Involuntary
Termination (as defined below) within 24 months after the Change in Control.

 

For purposes of this Agreement, “Cause” means (i) the unauthorized use or
disclosure of the confidential information or trade secrets of the Company, a
Parent, a Subsidiary or an Affiliate, which use causes material harm to the
Company, a Parent, a Subsidiary or an Affiliate, (ii) conviction of a felony
under the laws of the United States or any state thereof, (iii) gross negligence
or (iv) repeated failure to perform lawful assigned duties for thirty days after
receiving written notification from the Board of Directors.

 

--------------------------------------------------------------------------------


 

 

 

For purposes of this Agreement, “Involuntary Termination” means a termination of
your Service by reason of:

 

(a)         an involuntary dismissal or discharge by the Company (or Parent,
Subsidiary or Affiliate employing you) for reasons other than for Cause; or

 

(b)         your voluntary resignation following one of the following that is
effected by the Company (or the Parent, Subsidiary or Affiliate employing you)
without your consent (i) a change in your position with the Company (or the
Parent, Subsidiary or Affiliate employing you) which materially reduces your
level of responsibility, (ii) a material reduction in your base compensation or
(iii) a relocation of your workplace by more than fifty miles from your
workplace immediately prior to the Change in Control that also materially
increases your one-way commute, provided that in either case a “separation from
service” (as defined in the regulations under Code Section 409A) occurs. In
order for your resignation under clause (b) to constitute an “Involuntary
Termination,” all of the following requirements must be satisfied: (1) you must
provide notice to the Company of your intent to resign and assert an Involuntary
Termination pursuant to clause (b) within 90 days of the initial existence of
one or more of the conditions set forth in subclauses (i) through (iii), (2) the
Company (or the Parent, Subsidiary or Affiliate employing you) will have 30 days
from the date of such notice to remedy the condition and, if it does so, you may
withdraw your resignation or resign without any vesting acceleration, and
(3) any termination of Service under clause (b) must occur within two years of
the initial existence of one or more of the conditions set forth in subclauses
(i) through (iii). Should the Company (or the Parent, Subsidiary or Affiliate
employing you) remedy the condition as set forth above and then one or more of
the conditions arises again within two years following the occurrence of a
Change in Control, you may assert clause (b) again subject to all of the
conditions set forth herein.

 

For purposes of this Agreement, “Service” means your continuous service as an
Employee or Consultant.

 

Notwithstanding the foregoing, if you are or become eligible to participate in
the Company’s Change in Control Severance Plan (the “Severance Plan”), the
vesting acceleration provisions in the Severance Plan shall apply instead of
those contained herein.

 

No additional restricted share units vest after your Service has terminated for
any reason, except as set forth in the Severance Plan to the extent you are
eligible for benefits thereunder. It is intended that vesting in the restricted
share units is commensurate with a full-time work schedule. For possible
adjustments that may be made by the Company, see the Section below entitled
“Leaves of Absence and Part-Time Work.”

 

2

--------------------------------------------------------------------------------


 

Forfeiture

 

If your Service terminates for any reason, then your restricted share units that
have not vested before the termination date and do not vest as a result of the
termination pursuant to this Agreement or as set forth on the Notice of
Restricted Share Unit Award will be forfeited. This means that the restricted
share units will revert to the Company. You receive no payment for restricted
share units that are forfeited. The Company determines when your Service
terminates for all purposes of your restricted share units.

 

 

 

Leaves of Absence and Part-Time Work

 

For purposes of this award, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company (or the Parent, Subsidiary or Affiliate employing
you) in writing. If your leave of absence (other than a military leave) lasts
for more than 6 months, then vesting will be suspended on the day that is 6
months and 1 day after the leave of absence began. Vesting will resume effective
as of the second vesting date after you return from leave of absence provided
you have worked at least one day during that vesting period.

 

In the case of all leaves, your Service terminates when the approved leave ends,
unless you immediately return to active work.

 

If you and the Company (or the Parent, Subsidiary or Affiliate employing you)
agree to a reduction in your scheduled work hours, then the Company reserves the
right to modify the rate at which the restricted share units vest, so that the
rate of vesting is commensurate with your reduced work schedule.

 

The Company shall not be required to adjust any vesting schedule pursuant to
this subsection.

 

 

 

Share Certificates

 

No Ordinary Shares shall be issued to you prior to the date on which the
restricted share units vest. After any restricted share units vest pursuant to
this Agreement, the Company shall promptly cause to be issued in book-entry
form, registered in your name or in the name of your legal representatives,
beneficiaries or heirs, as the case may be, in the register of members of the
Company, the number of Ordinary Shares representing your vested restricted share
units. No fractional shares shall be issued.

 

 

 

Section 409A

 

Unless you and the Company have agreed to a deferred settlement date (pursuant
to procedures that the Company may prescribe at its discretion), settlement of
these restricted share units is intended to be exempt from the application of
Code Section 409A pursuant to the “short-term deferral exemption” in Treasury
Regulation 1.409A-1(b)(4) and shall be administrated and interpreted in a manner
that complies with such exemption.

 

3

--------------------------------------------------------------------------------


 

 

 

Notwithstanding the foregoing, to the extent it is determined that settlement of
these restricted share units is not exempt from Code Section 409A as a
short-term deferral or otherwise and the Company determines that you are a
“specified employee,” as defined in the regulations under Code Section 409A, at
the time of your “separation from service,” as defined in those regulations,
then any restricted share units that otherwise would have been settled during
the first six months following your separation from service will instead be
settled on the first business day following the earlier of the six-month
anniversary of your separation from service or your death, unless the event
triggering vesting is an event other than your separation from service.

 

 

 

No Shareholder Rights

 

The restricted share units do not entitle you to any of the rights of a
shareholder of Ordinary Shares (except as set forth below under “Dividend
Equivalent Rights”). Upon settlement of the restricted share units into Ordinary
Shares, you will obtain full voting and other rights as a shareholder of the
Company.

 

 

 

Dividend Equivalent Rights

 

In the event the Company pays a cash dividend on its Ordinary Shares, in
accordance with the memorandum and articles of association of the Company and
subject to applicable law, prior to the vesting and settlement of these
restricted share units, the Company shall credit you with a dollar amount equal
to (i) the per share cash dividend paid by the Company on one Ordinary Share
multiplied by (ii) the total number of Ordinary Shares underlying the unvested
restricted share units that are outstanding on the record date for that dividend
(a “Dividend Equivalent Right”). Any Dividend Equivalent Rights credited
pursuant to the preceding sentence shall be subject to the same terms and
conditions, including vesting, as the restricted share units to which they
relate; provided, however, that they will be paid in cash, subject to
availability of sufficient profits or share premium of the Company, upon vesting
of the underlying restricted share units. No crediting of Dividend Equivalent
Rights shall be made with respect to any restricted share units which, as of the
record date for that dividend, have either vested and settled or were forfeited
in accordance with this Agreement.

 

 

 

Units Restricted

 

You may not sell, transfer, pledge or otherwise dispose of any restricted share
units or rights under this Agreement other than by will or by the laws of
descent and distribution. Notwithstanding the foregoing, you may designate a
beneficiary or beneficiaries to receive any property distributable with respect
to the restricted share units upon your death. A beneficiary designation must be
filed with the Company on the proper form.

 

 

 

Withholding Taxes

 

No shares will be distributed to you unless you have made arrangements
acceptable to the Company (and/or the Parent, Subsidiary or Affiliate employing
you) to pay any withholding taxes

 

4

--------------------------------------------------------------------------------


 

 

 

that may be due as a result of the vesting and/or settlement of this award (“Tax
Withholding Obligations”). Prior to the relevant taxable event, you shall pay or
make adequate arrangements satisfactory to the Company (and/or the Parent,
Subsidiary or Affiliate employing you) to satisfy the Tax Withholding
Obligations.

 

At your discretion, these arrangements may include (a) payment in cash,
(b) payment from the proceeds of the sale of shares through a Company-approved
broker or (c) withholding Ordinary Shares that otherwise would be issued to you
when the units are settled with a fair market value not in excess of the amount
necessary to satisfy the minimum withholding amount, provided that the Company,
acting through the Board of Directors or Compensation Committee, may provide
prospectively that it no longer authorizes (c) withholding of shares.

 

If the Company (or the Parent, Subsidiary or Affiliate employing you) satisfies
the Tax Withholding Obligations by withholding a number of Ordinary Shares as
described above, you will be deemed to have been issued the full number of
shares subject to the award of restricted share units, including the number of
shares withheld to satisfy the Tax Withholding Obligations, and the fair market
value of these shares, determined as of the date when taxes otherwise would have
been withheld in cash, will be applied to the withholding taxes.

 

You acknowledge that the proceeds of a sale pursuant to (b) above or withholding
pursuant to (c) above may not be sufficient to satisfy the Tax Withholding
Obligations. To the extent the proceeds from such sale are insufficient to cover
the Tax Withholding Obligations, the Company (or the Parent, Subsidiary or
Affiliate employing you) may in its discretion withhold the balance of the Tax
Withholding Obligations from your wages or other cash compensation paid to you
by the Company (or the Parent, Subsidiary or Affiliate employing you).

 

 

 

Restrictions on Issuance

 

The Company will not issue shares to you if the issuance of shares at that time
would violate any law or regulation.

 

 

 

Restrictions on Resale

 

You agree not to sell any Ordinary Shares you receive under this Agreement at a
time when applicable laws, regulations, Company trading policies (including the
Company’s Insider Trading Policy, a copy of which can be found on the Company’s
intranet) or an agreement between the Company and its underwriters prohibit a
sale. This restriction will apply as long as your Service continues and for such
period of time after the termination of your Service as the Company may specify.

 

 

 

No Retention Rights

 

Your award or this Agreement does not give you the right to be employed or
retained by the Company (or a Parent, Subsidiary or Affiliate) in any capacity.
The Company and its Parents, Subsidiaries and Affiliates reserve the right to
terminate your Service at any time, with or without cause.

 

5

--------------------------------------------------------------------------------


 

Recoupment Policy

 

This award, and the shares acquired upon settlement of this award, shall be
subject to any Company recoupment policy in effect from time to time.

 

 

 

Adjustments

 

In the event of a share split, a share dividend or a similar change in the
Ordinary Shares, the number of restricted share units may be adjusted pursuant
to the Plan.

 

 

 

Effect of Significant Corporate Transactions

 

If the Company is a party to a merger, consolidation or certain change in
control transactions, then this award will be subject to the applicable
provisions of Article XI of the Plan, provided that any action taken must either
(a) preserve the exemption of your restricted share units from Section 409A of
the Code or (b) comply with Section 409A of the Code.

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced with respect to issues of
contract law under the laws of the Cayman Islands (without regard to its
choice-of-law provisions).

 

 

 

The Plan and Other Agreements

 

The text of the Plan is incorporated in this Agreement by reference. A copy of
the Plan is available on the Company’s intranet or by request to the Finance
Department. Capitalized terms not otherwise defined herein shall have the
meanings ascribed to such terms in the Plan.

 

This Agreement, the Notice of Restricted Share Unit Award, and the Plan
constitute the entire understanding between you and the Company regarding this
award. Any prior agreements, commitments or negotiations concerning this award
are superseded. This Agreement may be amended only by another written agreement
between the parties.

 

BY ACCEPTING THIS RESTRICTED SHARE UNIT AWARD, YOU AGREE TO

 

ALL OF THE TERMS AND CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

 

6

--------------------------------------------------------------------------------

 

UK Form of RSU for Executive Officers

 

THERAVANCE BIOPHARMA, INC. 2013 EQUITY INCENTIVE PLAN

 

NOTICE OF RESTRICTED SHARE UNIT AWARD

 

You have been granted the number of restricted share units indicated below by
Theravance Biopharma, Inc. (the “Company”) on the following terms:

 

Name:

«Name»

 

Restricted Share Unit Award Details:

 

Date of Grant:

«DateGrant»

Restricted Share Units:

«TotalShares»

 

Each restricted share unit (the “restricted share unit”) represents the right to
receive one Ordinary Share of the Company subject to the terms and conditions
contained in the Restricted Share Unit Agreement (the “Agreement”).

 

Vesting Schedule:

 

Vesting is dependent upon continuous service as an Employee or Consultant
(“Service”) throughout the vesting period.  The restricted share units will vest
as follows:  25% on <<InitialVestDate>>; 6.25% on <<SecondVestDate>>; and an
additional 6.25% on the final day of each 3-month period thereafter, provided
that you remain in continuous Service through each such date.

 

You and the Company agree that your right to receive the restricted share units
is granted under and governed by the terms and conditions of the Theravance
Biopharma, Inc. 2013 Equity Incentive Plan (the “Plan”), the UK Addendum thereto
and the Agreement that is attached to and made a part of this document. 
Capitalized terms not defined herein have the meaning ascribed to such terms in
the Plan or the UK Addendum thereto.

 

You agree that the Company may deliver by email all documents relating to the
Plan or this award (including, without limitation, prospectuses required by the
Securities and Exchange Commission) and all other documents that the Company is
required to deliver to its security holders (including, without limitation,
annual reports and proxy statements).  You also agree that the Company may
deliver these documents by posting them on a web site maintained by the Company
or by a third party under contract with the Company.  If the Company posts these
documents on a web site, it will notify you by email.

 

You agree to cover the Tax Liabilities as set forth more fully herein.

 

--------------------------------------------------------------------------------


 

THERAVANCE BIOPHARMA, INC. 2013 EQUITY INCENTIVE PLAN:
RESTRICTED SHARE UNIT AGREEMENT

 

Grant of Units

 

Subject to all of the terms and conditions set forth in the Notice of Restricted
Share Unit Award, this Restricted Share Unit Agreement (the “Agreement”), the
Plan and the UK Addendum thereto, the Company has granted to you the number of
restricted share units set forth in the Notice of Restricted Share Unit Award.
It is a condition of grant that you enter into an agreement in such form agreed
by HM Revenue & Customs with the Company or relevant Parent, Subsidiary or
Affliate who employs you, whereby the employer’s liability for Secondary Class 1
national insurance contributions arising in connection with the Restricted Share
Units is transferred to you.

 

 

 

Payment for Units

 

No payment is required for the restricted share units you are receiving.

 

 

 

Nature of Units

 

Your restricted share units are bookkeeping entries. They represent only the
Company’s unfunded and unsecured promise to issue Ordinary Shares on a future
date. As a holder of restricted share units, you have no rights other than the
rights of a general creditor of the Company.

 

 

 

Settlement of Units

 

Each of your restricted share units will be settled when it vests (unless you
and the Company have agreed to a later settlement date pursuant to procedures
that the Company may prescribe at its discretion).

 

At the time of settlement, you will receive one Ordinary Share for each vested
restricted share unit.

 

 

 

Vesting

 

The restricted share units that you are receiving will vest as shown in the
Notice of Restricted Share Unit Award.

 

In addition, the restricted share units will vest in full if the Company is
subject to a “Change in Control” (as defined in the Plan) before your Service
terminates and the restricted share units are not assumed or replaced with a new
award as set forth in Section 10.1 of the Plan. In addition, the restricted
share units shall vest in full if the Company is subject to a Change in Control
before your Service terminates, and you are subject to an Involuntary
Termination (as defined below) within 24 months after the Change in Control.

 

For purposes of this Agreement, “Cause” means (i) the unauthorized use or
disclosure of the confidential information or trade secrets of the Company, a
Parent, a Subsidiary or an Affiliate, which use causes material harm to the
Company, a Parent, a Subsidiary or an Affiliate, (ii) conviction of a felony
under the laws of the United States or any

 

--------------------------------------------------------------------------------


 

 

 

state thereof, (iii) gross negligence or (iv) repeated failure to perform lawful
assigned duties for thirty days after receiving written notification from the
Board of Directors.

 

For purposes of this Agreement, “Involuntary Termination” means a termination of
your Service by reason of:

 

(a)         an involuntary dismissal or discharge by the Company (or Parent,
Subsidiary or Affiliate employing you) for reasons other than for Cause; or

 

(b)         your voluntary resignation following one of the following that is
effected by the Company (or the Parent, Subsidiary or Affiliate employing you)
without your consent (i) a change in your position with the Company (or the
Parent, Subsidiary or Affiliate employing you) which materially reduces your
level of responsibility, (ii) a material reduction in your base compensation or
(iii) a relocation of your workplace by more than fifty miles from your
workplace immediately prior to the Change in Control that also materially
increases your one-way commute, provided that in either case a “separation from
service” (as defined in the regulations under Code Section 409A) occurs. In
order for your resignation under clause (b) to constitute an “Involuntary
Termination,” all of the following requirements must be satisfied: (1) you must
provide notice to the Company of your intent to resign and assert an Involuntary
Termination pursuant to clause (b) within 90 days of the initial existence of
one or more of the conditions set forth in subclauses (i) through (iii), (2) the
Company (or the Parent, Subsidiary or Affiliate employing you) will have 30 days
from the date of such notice to remedy the condition and, if it does so, you may
withdraw your resignation or resign without any vesting acceleration, and
(3) any termination of Service under clause (b) must occur within two years of
the initial existence of one or more of the conditions set forth in subclauses
(i) through (iii). Should the Company (or the Parent, Subsidiary or Affiliate
employing you) remedy the condition as set forth above and then one or more of
the conditions arises again within two years following the occurrence of a
Change in Control, you may assert clause (b) again subject to all of the
conditions set forth herein.

 

For purposes of this Agreement, “Service” means your continuous service as an
Employee or Consultant.

 

Notwithstanding the foregoing, if you are or become eligible to participate in
the Company’s Change in Control Severance Plan (the “Severance Plan”), the
vesting acceleration provisions in the Severance Plan shall apply instead of
those contained herein.

 

2

--------------------------------------------------------------------------------


 

 

 

No additional restricted share units vest after your Service has terminated for
any reason, except as set forth in the Severance Plan to the extent you are
eligible for benefits thereunder. It is intended that vesting in the restricted
share units is commensurate with a full-time work schedule. For possible
adjustments that may be made by the Company, see the Section below entitled
“Leaves of Absence and Part-Time Work.”

 

 

 

Forfeiture

 

If your Service terminates for any reason, then your restricted share units that
have not vested before the termination date and do not vest as a result of the
termination pursuant to this Agreement or as set forth on the Notice of
Restricted Share Unit Award will be forfeited. This means that the restricted
share units will revert to the Company. You receive no payment for restricted
share units that are forfeited. The Company determines when your Service
terminates for all purposes of your restricted share units.

 

 

 

Leaves of Absence and Part-Time Work

 

For purposes of this award, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company (or the Parent, Subsidiary or Affiliate employing
you) in writing. If your leave of absence (other than a military leave) lasts
for more than 6 months, then vesting will be suspended on the day that is 6
months and 1 day after the leave of absence began. Vesting will resume effective
as of the second vesting date after you return from leave of absence provided
you have worked at least one day during that vesting period.

 

In the case of all leaves, your Service terminates when the approved leave ends,
unless you immediately return to active work.

 

If you and the Company (or the Parent, Subsidiary or Affiliate employing you)
agree to a reduction in your scheduled work hours, then the Company reserves the
right to modify the rate at which the restricted share units vest, so that the
rate of vesting is commensurate with your reduced work schedule.

 

The Company shall not be required to adjust any vesting schedule pursuant to
this subsection.

 

 

 

Share Certificates

 

No Ordinary Shares shall be issued to you prior to the date on which the
restricted share units vest. After any restricted share units vest pursuant to
this Agreement, the Company shall promptly cause to be issued in book-entry
form, registered in your name or in the name of your legal representatives,
beneficiaries or heirs, as the case may be, in the register of members of the
Company, the number of Ordinary Shares representing your vested restricted share
units. No fractional shares shall be issued.

 

 

 

Section 409A

 

Unless you and the Company have agreed to a deferred settlement date (pursuant
to procedures that the Company may prescribe at its discretion), settlement of
these restricted share units is intended to be

 

3

--------------------------------------------------------------------------------


 

 

 

exempt from the application of Code Section 409A pursuant to the “short-term
deferral exemption” in Treasury Regulation 1.409A-1(b)(4) and shall be
administrated and interpreted in a manner that complies with such exemption.

 

Notwithstanding the foregoing, to the extent it is determined that settlement of
these restricted share units is not exempt from Code Section 409A as a
short-term deferral or otherwise and the Company determines that you are a
“specified employee,” as defined in the regulations under Code Section 409A, at
the time of your “separation from service,” as defined in those regulations,
then any restricted share units that otherwise would have been settled during
the first six months following your separation from service will instead be
settled on the first business day following the earlier of the six-month
anniversary of your separation from service or your death, unless the event
triggering vesting is an event other than your separation from service.

 

 

 

No Shareholder Rights

 

The restricted share units do not entitle you to any of the rights of a
shareholder of Ordinary Shares (except as set forth below under “Dividend
Equivalent Rights”). Upon settlement of the restricted share units into Ordinary
Shares, you will obtain full voting and other rights as a shareholder of the
Company.

 

 

 

Dividend Equivalent Rights

 

In the event the Company pays a cash dividend on its Ordinary Shares, in
accordance with the memorandum and articles of association of the Company and
subject to applicable law, prior to the vesting and settlement of these
restricted share units, the Company shall credit you with a dollar amount equal
to (i) the per share cash dividend paid by the Company on one Ordinary Share
multiplied by (ii) the total number of Ordinary Shares underlying the unvested
restricted share units that are outstanding on the record date for that dividend
(a “Dividend Equivalent Right”). Any Dividend Equivalent Rights credited
pursuant to the preceding sentence shall be subject to the same terms and
conditions, including vesting, as the restricted share units to which they
relate; provided, however, that they will be paid in cash, subject to
availability of sufficient profits or share premium of the Company, upon vesting
of the underlying restricted share units. No crediting of Dividend Equivalent
Rights shall be made with respect to any restricted share units which, as of the
record date for that dividend, have either vested and settled or were forfeited
in accordance with this Agreement.

 

 

 

Units Restricted

 

You may not sell, transfer, pledge or otherwise dispose of any restricted share
units or rights under this Agreement other than by will or by the laws of
descent and distribution. Notwithstanding the foregoing, you may designate a
beneficiary or beneficiaries to receive any property distributable with respect
to the restricted share units upon your death. A beneficiary designation must be
filed with the Company on the proper form.

 

4

--------------------------------------------------------------------------------


 

Taxes

 

No shares will be distributed to you unless you have made arrangements
acceptable to the Company (and/or the Parent, Subsidiary or Affiliate employing
you) to pay any Tax Liabilities that may be due as a result of the vesting
and/or settlement of this award. Prior to the relevant taxable event, you shall
pay or make adequate arrangements satisfactory to the Company (and/or the
Parent, Subsidiary or Affiliate employing you) to satisfy all Tax Liabilities.

 

At your discretion, these arrangements may include (a) payment in cash,
(b) payment from the proceeds of the sale of shares through a Company-approved
broker or (c) withholding Ordinary Shares that otherwise would be issued to you
when the units are settled with a fair market value not in excess of the amount
necessary to satisfy the minimum Tax Liabilities, provided that the Company,
acting through the Board of Directors or Compensation Committee, may provide
prospectively that it no longer authorizes (c) withholding of shares.

 

If the Company (or the Parent, Subsidiary or Affiliate employing you) satisfies
the Tax Liabilities by withholding a number of Ordinary Shares as described
above, you will be deemed to have been issued the full number of shares subject
to the award of restricted share units, including the number of shares withheld
to satisfy the Tax Liabilities, and the fair market value of these shares,
determined as of the date when taxes otherwise would have been withheld in cash,
will be applied to the Tax Liabilities.

 

You acknowledge that the proceeds of a sale pursuant to (b) above or withholding
pursuant to (c) above may not be sufficient to satisfy the Tax Liabilities. To
the extent the proceeds from such sale are insufficient to cover the Tax
Liabilities, the Company (or the Parent, Subsidiary or Affiliate employing you)
may in its discretion withhold the balance of the Tax Liabilities from your
wages or other cash compensation paid to you by the Company (or the Parent,
Subsidiary or Affiliate employing you).

 

 

 

Restrictions on Issuance

 

The Company will not issue shares to you if the issuance of shares at that time
would violate any law or regulation.

 

 

 

Restrictions on Resale

 

You agree not to sell any Ordinary Shares you receive under this Agreement at a
time when applicable laws, regulations, Company trading policies (including the
Company’s Insider Trading Policy, a copy of which can be found on the Company’s
intranet) or an agreement between the Company and its underwriters prohibit a
sale. This restriction will apply as long as your Service continues and for such
period of time after the termination of your Service as the Company may specify.

 

5

--------------------------------------------------------------------------------


 

No Retention Rights

 

Your award or this Agreement does not give you the right to be employed or
retained by the Company (or a Parent, Subsidiary or Affiliate) in any capacity.
The Company and its Parents, Subsidiaries and Affiliates reserve the right to
terminate your Service at any time, with or without cause.

 

 

 

Recoupment Policy

 

This award, and the shares acquired upon settlement of this award, shall be
subject to any Company recoupment policy in effect from time to time.

 

 

 

Adjustments

 

In the event of a share split, a share dividend or a similar change in the
Ordinary Shares, the number of restricted share units may be adjusted pursuant
to the Plan.

 

 

 

Effect of Significant Corporate Transactions

 

If the Company is a party to a merger, consolidation or certain change in
control transactions, then this award will be subject to the applicable
provisions of Article XI of the Plan, provided that any action taken must either
(a) preserve the exemption of your restricted share units from Section 409A of
the Code or (b) comply with Section 409A of the Code.

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced with respect to issues of
contract law under the laws of the Cayman Islands (without regard to its
choice-of-law provisions).

 

 

 

The Plan and Other Agreements

 

The text of the Plan and the UK Addendum thereto are incorporated in this
Agreement by reference. A copy of the Plan is available on the Company’s
intranet or by request to the Finance Department. Capitalized terms not
otherwise defined herein shall have the meanings ascribed to such terms in the
Plan and the UK Addendum thereto.

 

This Agreement, the Notice of Restricted Share Unit Award, the Plan and the UK
Addendum thereto constitute the entire understanding between you and the Company
regarding this award. Any prior agreements, commitments or negotiations
concerning this award are superseded. This Agreement may be amended only by
another written agreement between the parties.

 

BY ACCEPTING THIS RESTRICTED SHARE UNIT AWARD, YOU AGREE TO

 

ALL OF THE TERMS AND CONDITIONS DESCRIBED ABOVE, IN THE PLAN AND THE UK
ADDENDUM.

 

6

--------------------------------------------------------------------------------

 

THERAVANCE BIOPHARMA, INC. 2013 EQUITY INCENTIVE PLAN

 

NOTICE OF OPTION GRANT

 

You have been granted the following option to purchase Ordinary Shares of
Theravance Biopharma, Inc. (the “Company”):

 

Name of Optionee:

 

<<FIRST_NAME>> <<LAST_NAME>>

 

 

 

ID Number:

 

<<EMPLOYEE_IDENTIFIER>>

 

 

 

Total Number of Shares:

 

<<TOTAL_SHARES_GRANTED>>

 

 

 

Type of Option:

 

Nonstatutory Option

 

 

 

Grant Number:

 

<<OPTION_NUMBER>>

 

 

 

Exercise Price Per Share:

 

<<OPTION_PRICE>>

 

 

 

Date of Grant:

 

<<OPTION_DATE,’Month DD, YYYY’>>

 

 

 

Vesting Schedule:

 

This option shall vest and become exercisable with respect to the first 25% of
the Ordinary Shares subject to this option on <<VEST_DATE_PERIOD1, ‘Month DD,
YYYY’>>, subject to your continuous service as an Employee or Consultant
(“Service”) through such date. This option shall vest and become exercisable
with respect to an additional 1/48th of the Ordinary Shares subject to this
option when you complete each month of continuous Service thereafter.  The
option shall be fully vested and exercisable on <<VEST_DATE_PERIOD2, ‘Month DD,
YYYY’>> provided you have remained in continuous Service through such date.

 

 

 

Expiration Date:

 

<<EXPIRE_DATE_PERIOD1, ‘Month DD, YYYY’>>. This option expires earlier if your
Service terminates earlier, as described in the Option Agreement, and may be
terminated sooner in connection with certain corporate transactions as provided
in Article XI of the Plan.

 

You and the Company agree that this option is granted under and governed by the
terms and conditions of the Option Agreement, which is attached to and made a
part of this document, and the 2013 Equity Incentive Plan (the “Plan”) and the
Irish Addendum to the Plan. Capitalized terms not otherwise defined herein shall
have the meanings ascribed to such terms in the Plan and the Irish Addendum.

 

You further agree that the Company may deliver by email all documents relating
to the Plan or this option (including, without limitation, prospectuses required
by the Securities and Exchange Commission) and all other documents that the
Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements).  You also agree that the
Company may deliver these documents by posting them on a web site maintained by
the Company or by a third party under contract with the Company.  If the Company
posts these documents on a web site, it will notify you by email.

 

--------------------------------------------------------------------------------


 

THERAVANCE BIOPHARMA, INC. 2013 EQUITY INCENTIVE PLAN

 

OPTION AGREEMENT

 

Grant of Option

 

Subject to all of the terms and conditions set forth in the Notice of Option
Grant, this Option Agreement (the “Agreement”), the Plan and the Irish Addendum,
the Company has granted you an option to purchase up to the total number of
shares specified in the Notice of Option Grant at the exercise price indicated
in the Notice of Option Grant.

 

 

 

Tax Treatment

 

This option is intended to be a nonstatutory option, as provided in the Notice
of Option Grant.

 

 

 

Vesting

 

This option vests and becomes exercisable as shown in the Notice of Option
Grant.

 

This option shall vest and become exercisable in full if the Company is subject
to a “Change in Control” (as defined in the Plan) before your Service terminates
and this option is not assumed or replaced with a new award as set forth in
Section 10.1 of the Plan. In addition, this option shall vest and become
exercisable in full if the Company is subject to a Change in Control before your
Service terminates, and you are subject to an Involuntary Termination (as
defined below) within 24 months after the Change in Control.

 

For purposes of this Agreement, “Cause” shall mean (i) the unauthorized use or
disclosure of the confidential information or trade secrets of the Company, a
Parent, a Subsidiary or an Affiliate, which use causes material harm to the
Company, a Parent, a Subsidiary or an Affiliate, (ii) conviction of a crime
constituting a felony under the laws of the jurisdiction where the criminal
action had been brought (or, where a jurisdiction does not classify any crime as
a felony, a crime for which you are sentenced to imprisonment), (iii) gross
negligence or (iv) repeated failure to perform lawful assigned duties for thirty
days after receiving written notification from the Board of Directors.

 

For purposes of this Agreement, “Involuntary Termination” means the termination
of your Service by reason of:

 

(a)   an involuntary dismissal or discharge by the Company (or Parent,
Subsidiary or Affiliate employing you) for reasons other than for Cause; or

 

(b)   your voluntary resignation following one of the following that is effected
by the Company (or the Parent, Subsidiary or Affiliate employing you) without
your consent (i) a change in your position with the Company (or Parent,
Subsidiary or Affiliate

 

--------------------------------------------------------------------------------


 

 

 

employing you) which materially reduces your level of responsibility, (ii) a
material reduction in your base compensation or (iii) a relocation of your
workplace by more than fifty miles from your workplace immediately prior to the
Change in Control that also materially increases your one-way commute. In order
for your resignation under clause (b) to constitute an “Involuntary
Termination,” all of the following requirements must be satisfied: (1) you must
provide notice to the Company of your intent to resign and assert an Involuntary
Termination pursuant to clause (b) within 90 days of the initial existence of
one or more of the conditions set forth in subclauses (i) through (iii), (2) the
Company (or the Parent, Subsidiary or Affiliate employing you) will have 30 days
from the date of such notice to remedy the condition and, if it does so, you may
withdraw your resignation or resign without any vesting acceleration, and
(3) any termination of Service under clause (b) must occur within two years of
the initial existence of one or more of the conditions set forth in subclauses
(i) through (iii). Should the Company (or the Parent, Subsidiary or Affiliate
employing you) remedy the condition as set forth above and then one or more of
the conditions arises again within two years following the occurrence of a
Change in Control, you may assert clause (b) again subject to all of the
conditions set forth herein.

 

For purposes of this Agreement, “Service” means your service as an Employee or
Consultant.

 

 

 

 

 

Notwithstanding the foregoing, if you are or become eligible to participate in
the Company’s Change in Control Severance Plan (the “Severance Plan”), the
vesting acceleration provisions in the Severance Plan shall apply instead of
those contained herein.

 

No additional shares will vest or become exercisable after your Service has
terminated for any reason, except as set forth in the Severance Plan to the
extent you are eligible for benefits thereunder.

 

 

 

Term

 

This option expires in any event at the close of business at Company
headquarters on the day before the 10th anniversary of the Date of Grant, as
shown in the Notice of Option Grant. (This option will expire earlier if your
Service terminates, as described below, and this option may be terminated sooner
as provided in Article XI of the Plan.)

 

You may exercise this option, to the extent vested and exercisable, at any time
before its expiration or termination pursuant to this Agreement or the Plan.

 

 

 

Termination of Service

 

If your Service terminates for any reason, this option will expire to the extent
it is unvested as of your termination date and does not vest as a result of your
termination of Service. The Company determines when your Service terminates for
all purposes of this option.

 

3

--------------------------------------------------------------------------------


 

Regular Termination

 

If your Service terminates for any reason except death or total and permanent
disability, then this option, to the extent vested as of your termination date,
will expire at the close of business at Company headquarters on the date three
months after your termination date.

 

 

 

Death/Disability

 

If your Service terminates because of your death or due to your total and
permanent disability, then this option, to the extent vested as of your
termination date, will expire at the close of business at Company headquarters
on the date 12 months after your termination date.

 

For all purposes under this Agreement, “total and permanent disability” means
that you are unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or which has lasted, or can be expected to last, for a
continuous period of not less than one year.

 

 

 

Leaves of Absence and Part-Time Work

 

For purposes of this option, your Service does not terminate when you go on a
military leave, maternity leave, parental leave, a sick leave or another bona
fide leave of absence, if the leave was approved by the Company (or Parent,
Subsidiary or Affiliate employing you) in writing. But your Service terminates
when the approved leave ends, unless you immediately return to active work.

 

If you go on a leave of absence, then the vesting schedule specified in the
Notice of Option Grant may be adjusted in accordance with the Company’s leave of
absence policy or the terms of your leave. If you and the Company (or Parent,
Subsidiary or Affiliate employing you) agree to a reduction in your scheduled
work hours, then the Company reserves the right to modify the rate at which this
option vests, so that the rate of vesting is commensurate with your reduced work
schedule.

 

The Company shall not be required to adjust any vesting schedule pursuant to
this subsection.

 

 

 

Restrictions on Exercise

 

The Company will not permit you to exercise this option if the issuance of
shares at that time would violate any law or regulation.

 

 

 

Notice of Exercise

 

When you wish to exercise this option, you must notify the Company by filing the
proper “Notice of Exercise” form at the address given on the form. Your notice
must specify how many shares you wish to purchase. Your notice must also specify
how your shares should be registered. The notice will be effective when the
Company receives it.

 

However, if you wish to exercise this option by executing a same-day sale (as
described below), you must follow the instructions of the Company and the broker
who will execute the sale.

 

4

--------------------------------------------------------------------------------


 

 

 

If someone else wants to exercise this option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

 

In no event may this option be exercised for any fractional shares.

 

 

 

Form of Payment

 

When you submit your notice of exercise, you must include payment of the option
exercise price for the shares that you are purchasing. To the extent permitted
by applicable law, payment may be made in one (or a combination of two or more)
of the following forms:

 

·      Your personal check, a cashier’s check, a money order or by wire
transfer.

 

·      Irrevocable directions to a securities broker approved by the Company to
sell all or part of your option shares and to deliver to the Company from the
sale proceeds an amount sufficient to pay the option exercise price and any
withholding taxes or levies. (The balance of the sale proceeds, if any, will be
delivered to you.) The directions must be given in accordance with the
instructions of the Company and the broker. This exercise method is sometimes
called a “same-day sale.”

 

·      With the Company’s consent (which may be granted by the Compensation
Committee of the Board of Directors or, if applicable, by the Equity Award
Committee of the Board of Directors), irrevocable directions to a securities
broker or lender approved by the Company to pledge option shares as security for
a loan and to deliver to the Company from the loan proceeds an amount sufficient
to pay the option exercise price and any withholding taxes or levies. The
directions must be given in accordance with the instructions of the Company and
the broker or lender.

 

·      With the Company’s consent (which may be granted by the Compensation
Committee of the Board of Directors or, if applicable, by the Equity Award
Committee of the Board of Directors), Ordinary Shares that you own, along with
any forms needed to effect a transfer of those shares to the Company. The value
of the shares, determined as of the effective date of the option exercise, will
be applied to the option exercise price. Instead of surrendering Ordinary
Shares, you may attest to the ownership of those shares on a form provided by
the Company and have the same number of shares subtracted from the option shares
issued to you.

 

·      With the Company’s consent (which may be granted by the Compensation
Committee of the Board of Directors or, if applicable, by the Equity Award
Committee of the Board of Directors), by having the Company withhold Ordinary
Shares that would otherwise be issued on exercise of the option. The value of
the withheld shares, determined as of the effective date of the option exercise,
will be applied to the option exercise price. This exercise method is sometimes
referred to as a “net exercise.”

 

5

--------------------------------------------------------------------------------


 

Withholding Taxes and Share Withholding

 

You will not be allowed to exercise this option unless you make arrangements
acceptable to the Company (and/or the Parent, Subsidiary or Affiliate employing
you) to pay any withholding taxes or levies that may be due as a result of the
option exercise (“Tax Withholding Obligations”). These arrangements include
payment in cash or via the same-day sale method described above. With the
Company’s consent (which may be granted by the Compensation Committee of the
Board of Directors or, if applicable, by the Equity Award Committee of the Board
of Directors), these arrangements may also include withholding shares that
otherwise would be issued to you when you exercise this option. The value of
these shares, determined as of the effective date of the option exercise, will
be applied to the Tax Withholding Obligations.

 

 

 

Automatic Exercise at End of Option Term

 

This option, to the extent then outstanding, will be automatically exercised as
to all then-vested Shares at 9:00 am San Francisco, CA Time on the fourth
trading day preceding the expiration date set forth in the Notice of Option
Grant if the per share exercise price of the option is at least 1% below the
Fair Market Value of an Ordinary Share at such time.

 

In the event of an automatic exercise, you authorize the Company to instruct the
broker whom it has selected for this purpose to sell a number of Ordinary Shares
to be issued upon exercise of the option necessary to generate cash proceeds to
cover the exercise price for the exercised shares and the Tax Withholding
Obligations in connection with such exercise (the “Exercise Costs”). Such sales
shall be effected at a market price following the date that the option is
exercised.

 

You acknowledge that the proceeds of any such sale may not be sufficient to
satisfy the Exercise Costs. To the extent the proceeds from such sale are
insufficient to cover the Exercise Costs, the Company (or Parent, Subsidiary or
Affiliate employing you) may in its discretion (a) withhold the balance of the
Exercise Costs from your wages or other cash compensation paid to you by the
Company (or Parent, Subsidiary or Affiliate employing you) and/or (b) satisfy
the Exercise Costs by means of a net-exercise arrangement, provided that in the
case of the Tax Withholding Obligations the Company only withholds an amount of
shares not in excess of the amount necessary to satisfy the minimum withholding
amount. The fair market value of the withheld shares, determined as of the date
of exercise, will be applied against the Exercise Costs. If the Company
satisfies the Exercise Costs by means of a net-exercise arrangement as described
above, you are deemed to have been issued the full number of shares subject to
the option so exercised.

 

You acknowledge that the instruction to the broker to sell in the foregoing
section is intended to comply with the requirements of
Rule 10b5-1(c)(1)(i)(B) under the Securities Exchange Act of 1934 (the “Exchange

 

6

--------------------------------------------------------------------------------


 

 

 

Act”), and to be interpreted to comply with the requirements of
Rule 10b5-1(c)(1) under the Exchange Act (a “10b5-1 Plan”). This 10b5-1 Plan is
adopted to be effective as of the first day of the Company’s first open trading
window following the date on which shares subject to this option first become
vested. This 10b5-1 Plan is being adopted to permit you to sell a number of
shares issued upon exercise of the option sufficient to pay the Exercise Costs.
You hereby appoint the Company as your agent and attorney-in-fact to instruct
the broker with respect to the number of shares to be sold under this 10b5-1
Plan.

 

You hereby authorize the broker to sell the number of Ordinary Shares determined
as set forth above and acknowledge that the broker is under no obligation to
arrange for such sale at any particular price. You acknowledge that the broker
may aggregate your sales with sales occurring on the same day that are effected
on behalf of other Company employees pursuant to sales of shares vesting under
Company options or restricted share unit awards and your proceeds will be based
on a blended price for all such sales. You acknowledge that you will be
responsible for all brokerage fees and other costs of sale, and you agree to
indemnify and hold the Company harmless from any losses, costs, damages or
expenses relating to any such sale. You acknowledge that it may not be possible
to sell Ordinary Shares during the term of this 10b5-1 Plan due to (a) a legal
or contractual restriction applicable to you or to the broker, (b) a market
disruption, (c) rules governing order execution priority on the Nasdaq Global
Market, (d) a sale effected pursuant to this 10b5-1 Plan that fails to comply
(or in the reasonable opinion of the broker’s counsel is likely not to comply)
with Rule 144 under the Securities Act of 1933, if applicable, or (e) if the
Company determines that sales may not be effected under this 10b5-1 Plan. You
acknowledge that this 10b5-1 Plan is subject to the terms of any policy adopted
now or hereafter by the Company governing the adoption of 10b5-1 plans.

 

 

 

Restrictions on Resale

 

You agree not to sell any option shares at a time when applicable laws, Company
policies (including the Company’s Insider Trading Policy, a copy of which can be
found on the Company’s intranet) or an agreement between the Company and its
underwriters prohibit a sale. This restriction will apply as long as your
Service continues and for such period of time after the termination of your
Service as the Company may specify.

 

 

 

Transfer of Option

 

Prior to your death, only you may exercise this option. You cannot transfer or
assign this option. For instance, you may not sell this option or use it as
security for a loan. If you attempt to do any of these things, this option will
immediately become invalid. You may, however, dispose of this option in your
will or a beneficiary designation. A beneficiary designation must be filed with
the Company on the proper form.

 

7

--------------------------------------------------------------------------------


 

 

 

Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your former spouse, nor is the
Company obligated to recognize your former spouse’s interest in your option in
any other way.

 

 

 

No Retention Rights

 

Your option or this Agreement does not give you the right to be retained by the
Company, a Parent, Subsidiary or Affiliate in any capacity. The Company and its
Parents, Subsidiaries and Affiliates reserve the right to terminate your Service
at any time, with or without cause.

 

 

 

Shareholder Rights

 

You, or your estate or heirs, have no rights as a shareholder of the Company
until this option has been exercised by giving the required notice to the
Company, paying the exercise price, satisfying any Tax Withholding Obligations
and being registered on the register of members of the Company. No adjustments
are made for dividends or other rights if the applicable record date occurs
before exercise of this option, except as described in the Plan.

 

 

 

Data Privacy

 

By signing this option grant, you authorize and direct the Company and any
relevant Subsidiary to collect, use and transfer in electronic or other form any
personal information relating to you in accordance with the terms set out in the
Irish Addendum.

 

 

 

Recoupment Policy

 

This option, and the shares acquired upon exercise of this option, shall be
subject to any Company recoupment policy in effect from time to time.

 

 

 

Adjustments

 

In the event of a share split, a share dividend or a similar change in the
Ordinary Shares, the number of shares covered by this option and the exercise
price per share may be adjusted pursuant to the Plan.

 

 

 

Effect of Significant Corporate Transactions

 

If the Company is a party to a merger, consolidation or certain change in
control transactions, then this option will be subject to the applicable
provisions of Article XI of the Plan.

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced under the laws of the Cayman
Islands (without regard to its choice-of-law provisions).

 

 

 

The Plan and Other Agreements

 

The text of the Plan and the Irish Addendum are incorporated in this Agreement
by reference. A copy of the Plan and the Irish Addendum are available on the
Company’s intranet or by request to the Finance Department. Capitalized terms
not otherwise defined herein shall have the meanings ascribed to such terms in
the Plan and the Irish Addendum.

 

This Agreement, the Notice of Option Grant, the Plan and the Irish Addendum
constitute the entire understanding between you and the Company regarding this
option. Any prior agreements, commitments or negotiations concerning this option
are superseded. This Agreement may be amended only by another written agreement
between the parties.

 

8

--------------------------------------------------------------------------------


 

SIGNED:

 

 

DATE:

 

 

BY SIGNING THIS OPTION GRANT, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS
DESCRIBED ABOVE, IN THE PLAN AND IN THE IRISH ADDENDUM.

 

9

--------------------------------------------------------------------------------

 

THERAVANCE BIOPHARMA, INC. 2013 EQUITY INCENTIVE PLAN

 

NOTICE OF RESTRICTED SHARE UNIT AWARD

 

You have been granted the number of restricted share units indicated below by
Theravance Biopharma, Inc. (the “Company”) on the following terms:

 

Name:

«Name»

 

 

Restricted Share Unit Award Details:

 

Date of Grant:

 

«DateGrant»

Restricted Share Units:

 

«TotalShares»

 

Each restricted share unit (the “restricted share unit”) represents the right to
receive one Ordinary Share of the Company subject to the terms and conditions
contained in the Restricted Share Unit Agreement (the “Agreement”).

 

Vesting Schedule:

 

Vesting is dependent upon continuous service as an Employee or Consultant
(“Service”) throughout the vesting period.  The restricted share units will vest
as follows:  25% on <<InitialVestDate>>; 6.25% on <<SecondVestDate>>; and an
additional 6.25% on the final day of each 3-month period thereafter, provided
that you remain in continuous Service through each such date.

 

You and the Company agree that your right to receive the restricted share units
is granted under and governed by the terms and conditions of the Theravance
Biopharma, Inc. 2013 Equity Incentive Plan (the “Plan”), of the Irish Addendum
to the Plan and of the Agreement that is attached to and made a part of this
document.  Capitalized terms not defined herein have the meaning ascribed to
such terms in the Plan and the Irish Addendum.

 

You agree that the Company may deliver by email all documents relating to the
Plan or this award (including, without limitation, prospectuses required by the
Securities and Exchange Commission) and all other documents that the Company is
required to deliver to its security holders (including, without limitation,
annual reports and proxy statements).  You also agree that the Company may
deliver these documents by posting them on a web site maintained by the Company
or by a third party under contract with the Company.  If the Company posts these
documents on a web site, it will notify you by email.

 

You agree to cover the applicable withholding taxes as set forth more fully
herein.  In connection with your receipt of the restricted share units, you are
simultaneously entering into a trading arrangement that complies with the
requirements of Rule 10b5-1(c)(1) under the Securities Exchange Act of 1934 (a
“10b5-1 Plan”).  As of the date of the Agreement, you are not aware of any
material nonpublic information concerning the Company or its securities, or, as
of the date any sales are effected pursuant to the 10b5-1 Plan, you will not
effect such sales on the basis of material nonpublic information about the
securities or the Company of which you were aware at the time you entered into
the Agreement.

 

--------------------------------------------------------------------------------


 

THERAVANCE BIOPHARMA, INC. 2013 EQUITY INCENTIVE PLAN:
RESTRICTED SHARE UNIT AGREEMENT

 

Grant of Units

 

Subject to all of the terms and conditions set forth in the Notice of Restricted
Share Unit Award, this Restricted Share Unit Agreement (the “Agreement”), the
Plan and the Irish Addendum, the Company has granted to you the number of
restricted share units set forth in the Notice of Restricted Share Unit Award.

 

 

 

Payment for Units

 

No payment is required for the restricted share units you are receiving.

 

 

 

Nature of Units

 

Your restricted share units are bookkeeping entries. They represent only the
Company’s unfunded and unsecured promise to issue Ordinary Shares on a future
date. As a holder of restricted share units, you have no rights other than the
rights of a general creditor of the Company.

 

 

 

Settlement of Units

 

Each of your restricted share units will be settled when it vests (unless you
and the Company have agreed to a later settlement date pursuant to procedures
that the Company may prescribe at its discretion).

 

At the time of settlement, you will receive one Ordinary Share for each vested
restricted share unit.

 

 

 

Vesting

 

The restricted share units that you are receiving will vest as shown in the
Notice of Restricted Share Unit Award.

 

In addition, the restricted share units will vest in full if the Company is
subject to a “Change in Control” (as defined in the Plan) before your Service
terminates and the restricted share units are not assumed or replaced with a new
award as set forth in Section 10.1 of the Plan. In addition, the restricted
share units shall vest in full if the Company is subject to a Change in Control
before your Service terminates, and you are subject to an Involuntary
Termination (as defined below) within 24 months after the Change in Control.

 

For purposes of this Agreement, “Cause” means (i) the unauthorized use or
disclosure of the confidential information or trade secrets of the Company, a
Parent, a Subsidiary or an Affiliate, which use causes material harm to the
Company, a Parent, a Subsidiary or an Affiliate, (ii) conviction of a crime
constituting a felony under the laws of the jurisdiction where the criminal
action had been brought (or, where a jurisdiction does not classify any crime as
a felony, a crime for which you are sentenced to imprisonment), (iii) gross
negligence or (iv) repeated failure to perform lawful assigned duties for thirty
days after receiving written notification from the Board of Directors.

 

--------------------------------------------------------------------------------


 

 

 

For purposes of this Agreement, “Involuntary Termination” means a termination of
your Service by reason of:

 

 

 

 

 

 

(a)

an involuntary dismissal or discharge by the Company (or Parent, Subsidiary or
Affiliate employing you) for reasons other than for Cause; or

 

 

(b)

your voluntary resignation following one of the following that is effected by
the Company (or the Parent, Subsidiary or Affiliate employing you) without your
consent (i) a change in your position with the Company (or the Parent,
Subsidiary or Affiliate employing you) which materially reduces your level of
responsibility, (ii) a material reduction in your base compensation or (iii) a
relocation of your workplace by more than fifty miles from your workplace
immediately prior to the Change in Control that also materially increases your
one-way commute, provided that in either case a “separation from service” (as
defined in the regulations under Code Section 409A) occurs. In order for your
resignation under clause (b) to constitute an “Involuntary Termination,” all of
the following requirements must be satisfied: (1) you must provide notice to the
Company of your intent to resign and assert an Involuntary Termination pursuant
to clause (b) within 90 days of the initial existence of one or more of the
conditions set forth in subclauses (i) through (iii), (2) the Company (or the
Parent, Subsidiary or Affiliate employing you) will have 30 days from the date
of such notice to remedy the condition and, if it does so, you may withdraw your
resignation or resign without any vesting acceleration, and (3) any termination
of Service under clause (b) must occur within two years of the initial existence
of one or more of the conditions set forth in subclauses (i) through (iii).
Should the Company (or the Parent, Subsidiary or Affiliate employing you) remedy
the condition as set forth above and then one or more of the conditions arises
again within two years following the occurrence of a Change in Control, you may
assert clause (b) again subject to all of the conditions set forth herein.

 

 

 

 

 

For purposes of this Agreement, “Service” means your continuous service as an
Employee or Consultant.

 

Notwithstanding the foregoing, if you are or become eligible to participate in
the Company’s Change in Control Severance Plan (the “Severance Plan”), the
vesting acceleration provisions in the Severance Plan shall apply instead of
those contained herein.

 

No additional restricted share units vest after your Service has terminated for
any reason, except as set forth in the Severance Plan to the extent you are
eligible for benefits thereunder. It is intended that vesting in the restricted
share units is commensurate with a full-time work schedule. For possible
adjustments that may be made by the Company, see the Section below entitled
“Leaves of Absence and Part-Time Work.”

 

 

 

 

2

--------------------------------------------------------------------------------


 

Forfeiture

 

If your Service terminates for any reason, then your restricted share units that
have not vested before the termination date and do not vest as a result of the
termination pursuant to this Agreement or as set forth on the Notice of
Restricted Share Unit Award will be forfeited. This means that the restricted
share units will revert to the Company. You receive no payment for restricted
share units that are forfeited. The Company determines when your Service
terminates for all purposes of your restricted share units.

 

 

 

Leaves of Absence and Part-Time Work

 

For purposes of this award, your Service does not terminate when you go on a
military leave, maternity leave, parental leave, a sick leave or another bona
fide leave of absence, if the leave was approved by the Company (or the Parent,
Subsidiary or Affiliate employing you) in writing. If your leave of absence
(other than a military leave or maternity leave) lasts for more than 6 months,
then vesting will be suspended on the day that is 6 months and 1 day after the
leave of absence began. Vesting will resume effective as of the second vesting
date after you return from leave of absence provided you have worked at least
one day during that vesting period.

 

In the case of all leaves, your Service terminates when the approved leave ends,
unless you immediately return to active work.

 

If you and the Company (or the Parent, Subsidiary or Affiliate employing you)
agree to a reduction in your scheduled work hours, then the Company reserves the
right to modify the rate at which the restricted share units vest, so that the
rate of vesting is commensurate with your reduced work schedule.

 

The Company shall not be required to adjust any vesting schedule pursuant to
this subsection.

 

 

 

Share Certificates

 

No Ordinary Shares shall be issued to you prior to the date on which the
restricted share units vest. After any restricted share units vest pursuant to
this Agreement, the Company shall promptly cause to be issued in book-entry
form, registered in your name or in the name of your legal representatives,
beneficiaries or heirs, as the case may be, in the register of members of the
Company, the number of Ordinary Shares representing your vested restricted share
units. No fractional shares shall be issued.

 

 

 

Section 409A

 

Unless you and the Company have agreed to a deferred settlement date (pursuant
to procedures that the Company may prescribe at its discretion), settlement of
these restricted share units is intended to be exempt from the application of
Code Section 409A pursuant to the “short-term deferral exemption” in Treasury
Regulation 1.409A-1(b)(4) and shall be administrated and interpreted in a manner
that complies with such exemption.

 

3

--------------------------------------------------------------------------------


 

 

 

Notwithstanding the foregoing, to the extent it is determined that settlement of
these restricted share units is not exempt from Code Section 409A as a
short-term deferral or otherwise and the Company determines that you are a
“specified employee,” as defined in the regulations under Code Section 409A, at
the time of your “separation from service,” as defined in those regulations,
then any restricted share units that otherwise would have been settled during
the first six months following your separation from service will instead be
settled on the first business day following the earlier of the six-month
anniversary of your separation from service or your death, unless the event
triggering vesting is an event other than your separation from service.

 

 

 

No Shareholder Rights

 

The restricted share units do not entitle you to any of the rights of a
shareholder of Ordinary Shares (except as set forth below under “Dividend
Equivalent Rights”). Upon settlement of the restricted share units into Ordinary
Shares, you will obtain full voting and other rights as a shareholder of the
Company.

 

 

 

Dividend Equivalent Rights



 

In the event the Company pays a cash dividend on its Ordinary Shares, in
accordance with the memorandum and articles of association of the Company and
subject to applicable law, prior to the vesting and settlement of these
restricted share units, the Company shall credit you with a dollar amount equal
to (i) the per share cash dividend paid by the Company on one Ordinary Share
multiplied by (ii) the total number of Ordinary Shares underlying the unvested
restricted share units that are outstanding on the record date for that dividend
(a “Dividend Equivalent Right”). Any Dividend Equivalent Rights credited
pursuant to the preceding sentence shall be subject to the same terms and
conditions, including vesting, as the restricted share units to which they
relate; provided, however, that they will be paid in cash, subject to
availability of sufficient profits or share premium of the Company, upon vesting
of the underlying restricted share units. No crediting of Dividend Equivalent
Rights shall be made with respect to any restricted share units which, as of the
record date for that dividend, have either vested and settled or were forfeited
in accordance with this Agreement.

 

 

 

Units Restricted

 

You may not sell, transfer, pledge or otherwise dispose of any restricted share
units or rights under this Agreement other than by will or by the laws of
descent and distribution. Notwithstanding the foregoing, you may designate a
beneficiary or beneficiaries to receive any property distributable with respect
to the restricted share units upon your death. A beneficiary designation must be
filed with the Company on the proper form.

 

 

 

Withholding Taxes

 

No shares will be distributed to you unless you have made

 

4

--------------------------------------------------------------------------------


 

 

 

arrangements acceptable to the Company (and/or the Parent, Subsidiary or
Affiliate employing you) to pay any withholding taxes that may be due as a
result of the vesting and/or settlement of this award (“Tax Withholding
Obligations”). Prior to the relevant taxable event, you shall pay or make
adequate arrangements satisfactory to the Company (and/or the Parent, Subsidiary
or Affiliate employing you) to satisfy the Tax Withholding Obligations.

 

You authorize the Company to instruct the broker whom it has selected for this
purpose to sell a number of Ordinary Shares to be issued upon the vesting of
your restricted share units or a lesser number necessary to meet the Tax
Withholding Obligations. Such sales shall be effected at a market price
following the date that the restricted share units vest (unless you and the
Company have agreed to a later settlement date pursuant to procedures that the
Company may prescribe at its discretion).

 

You acknowledge that the proceeds of any such sale may not be sufficient to
satisfy the Tax Withholding Obligations. To the extent the proceeds from such
sale are insufficient to cover the Tax Withholding Obligations, the Company (or
the Parent, Subsidiary or Affiliate employing you) may in its discretion
(a) withhold the balance of the Tax Withholding Obligations from your wages or
other cash compensation paid to you by the Company (or the Parent, Subsidiary or
Affiliate employing you) and/or (b) withhold in Ordinary Shares, provided that
the Company only withholds an amount of shares not in excess of the amount
necessary to satisfy the minimum withholding amount. The fair market value of
withheld shares, determined as of the date taxes otherwise would have been
withheld in cash, will be applied against the Tax Withholding Obligations. If
the Company satisfies the Tax Withholding Obligations by withholding a number of
Ordinary Shares as described above, you are deemed to have been issued the full
number of shares subject to the award of restricted share units.

 

 

 

Rule 10b5-1 Plan

 

You acknowledge that the instruction to the broker to sell in the foregoing
section is intended to comply with the requirements of
Rule 10b5-1(c)(1)(i)(B) under the Securities Exchange Act of 1934 (the “Exchange
Act”), and to be interpreted to comply with the requirements of
Rule 10b5-1(c)(1) under the Exchange Act (a “10b5-1 Plan”). This 10b5-1 Plan is
adopted to be effective as of the first date on which the restricted share units
vest. This 10b5-1 Plan is being adopted to permit you to sell a number of shares
awarded upon the vesting of restricted share units sufficient to pay the Tax
Withholding Obligations that become due as a result of this award or the vesting
of the restricted share units or, if you elect within thirty days following
notification via the broker whom the Company has selected for this purpose of
your restricted share unit award, to permit you to sell all of the vested
restricted share units. You hereby appoint the Company as your agent and
attorney-in-fact to instruct the broker with respect to the number of shares to
be sold under this 10b5-1 Plan.

 

5

--------------------------------------------------------------------------------


 

 

 

You hereby authorize the broker to sell the number of Ordinary Shares determined
as set forth above and acknowledge that the broker is under no obligation to
arrange for such sale at any particular price. You acknowledge that the broker
may aggregate your sales with sales occurring on the same day that are effected
on behalf of other Company employees pursuant to sales of shares vesting under
Company options, restricted share awards or restricted share unit awards and
your proceeds will be based on a blended price for all such sales. You
acknowledge that you will be responsible for all brokerage fees and other costs
of sale, and you agree to indemnify and hold the Company harmless from any
losses, costs, damages, or expenses relating to any such sale. You acknowledge
that it may not be possible to sell Ordinary Shares during the term of this
10b5-1 Plan due to (a) a legal or contractual restriction applicable to you or
to the broker, (b) a market disruption, (c) rules governing order execution
priority on the Nasdaq Global Market, (d) a sale effected pursuant to this
10b5-1 Plan that fails to comply (or in the reasonable opinion of the broker’s
counsel is likely not to comply) with Rule 144 under the Securities Act of 1933,
if applicable, or (e) if the Company determines that sales may not be effected
under this 10b5-1 Plan. You acknowledge that this 10b5-1 Plan is subject to the
terms of any policy adopted now or hereafter by the Company governing the
adoption of 10b5-1 plans.

 

 

 

Restrictions on Issuance

 

The Company will not issue shares to you if the issuance of shares at that time
would violate any law or regulation.

 

 

 

Restrictions on Resale

 

You agree not to sell any Ordinary Shares you receive under this Agreement at a
time when applicable laws, regulations, Company trading policies (including the
Company’s Insider Trading Policy, a copy of which can be found on the Company’s
intranet) or an agreement between the Company and its underwriters prohibit a
sale. This restriction will apply as long as your Service continues and for such
period of time after the termination of your Service as the Company may specify.

 

 

 

No Retention Rights

 

Your award or this Agreement does not give you the right to be employed or
retained by the Company (or a Parent, Subsidiary or Affiliate) in any capacity.
The Company and its Parents, Subsidiaries and Affiliates reserve the right to
terminate your Service at any time, with or without cause.

 

 

 

Data Privacy

 

By signing this Agreement, you authorize and direct the Company and any relevant
Subsidiary to collect, use and transfer in electronic or other form any personal
information relating to you in accordance with the terms set out in the Irish
Addendum.

 

6

--------------------------------------------------------------------------------


 

Recoupment Policy

 

This award, and the shares acquired upon settlement of this award, shall be
subject to any Company recoupment policy in effect from time to time.

 

 

 

Adjustments

 

In the event of a share split, a share dividend or a similar change in the
Ordinary Shares, the number of restricted share units may be adjusted pursuant
to the Plan.

 

 

 

Effect of Significant Corporate Transactions

 

If the Company is a party to a merger, consolidation or certain change in
control transactions, then this award will be subject to the applicable
provisions of Article XI of the Plan, provided that any action taken must either
(a) preserve the exemption of your restricted share units from Section 409A of
the Code or (b) comply with Section 409A of the Code.

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced with respect to issues of
contract law under the laws of the Cayman Islands (without regard to its
choice-of-law provisions).

 

 

 

The Plan and Other Agreements

 

The text of the Plan and the Irish Addendum are incorporated in this Agreement
by reference. A copy of the Plan and the Irish Addendum are available on the
Company’s intranet or by request to the Finance Department. Capitalized terms
not otherwise defined herein shall have the meanings ascribed to such terms in
the Plan and the Irish Addendum.

 

This Agreement, the Notice of Restricted Share Unit Award, the Plan and the
Irish Addendum constitute the entire understanding between you and the Company
regarding this award. Any prior agreements, commitments or negotiations
concerning this award are superseded. This Agreement may be amended only by
another written agreement between the parties.

 

SIGNED:

 

DATE:

 

BY SIGNING THIS RESTRICTED SHARE UNIT AWARD, YOU AGREE TO ALL OF THE TERMS AND
CONDITIONS DESCRIBED ABOVE, IN THE PLAN AND IN THE IRISH ADDENDUM.

 

7

--------------------------------------------------------------------------------

 

THERAVANCE BIOPHARMA, INC. 2014 NEW EMPLOYEE EQUITY INCENTIVE PLAN

 

NOTICE OF OPTION GRANT

 

You have been granted the following option to purchase Ordinary Shares of
Theravance Biopharma, Inc. (the “Company”):

 

Name of Optionee:

 

«First» «Last»

 

 

 

ID Number:

 

«ID»

 

 

 

Total Number of Shares:

 

«Shares»

 

 

 

Type of Option:

 

Nonstatutory Option

 

 

 

Grant Number:

 

«Number»

 

 

 

Exercise Price Per Share:

 

«Price»

 

 

 

Date of Grant:

 

«Grant_Date»

 

 

 

Vesting Schedule:

 

This option shall vest and become exercisable with respect to the first 25% of
the Ordinary Shares subject to this option when you complete 12 months of
continuous service as an Employee (“Service”) following the Date of Grant. This
option shall vest and become exercisable with respect to an additional 1/48th of
the Ordinary Shares subject to this option when you complete each month of
continuous Service thereafter.  The option shall be fully vested and exercisable
on the 4-year anniversary of the Date of Grant provided you have remained in
continuous Service through such date.

 

 

 

Expiration Date:

 

«Expiration_Date». This option expires earlier if your Service terminates
earlier, as described in the Option Agreement, and may be terminated sooner in
connection with certain corporate transactions as provided in Article XI of the
Plan.

 

You and the Company agree that this option is granted under and governed by the
terms and conditions of the Option Agreement, which is attached to and made a
part of this document, and the 2014 New Employee Equity Incentive Plan (the
“Plan”) and the Irish Addendum to the Plan. Capitalized terms not otherwise
defined herein shall have the meanings ascribed to such terms in the Plan and
the Irish Addendum.

 

You further agree that the Company may deliver by email all documents relating
to the Plan or this option (including, without limitation, prospectuses required
by the Securities and Exchange Commission) and all other documents that the
Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements).  You also agree that the
Company may deliver these documents by posting them on a web site maintained by
the Company or by a third party under contract with the Company.  If the Company
posts these documents on a web site, it will notify you by email.

 

--------------------------------------------------------------------------------


 

THERAVANCE BIOPHARMA, INC. 2014 NEW EMPLOYEE EQUITY INCENTIVE PLAN

 

OPTION AGREEMENT

 

Grant of Option

 

Subject to all of the terms and conditions set forth in the Notice of Option
Grant, this Option Agreement (the “Agreement”), the Plan and the Irish Addendum,
the Company has granted you an option to purchase up to the total number of
shares specified in the Notice of Option Grant at the exercise price indicated
in the Notice of Option Grant.

 

 

 

Tax Treatment

 

This option is intended to be a nonstatutory option, as provided in the Notice
of Option Grant.

 

 

 

Vesting

 

This option vests and becomes exercisable as shown in the Notice of Option
Grant.
This option shall vest and become exercisable in full if the Company is subject
to a “Change in Control” (as defined in the Plan) before your Service terminates
and this option is not assumed or replaced with a new award as set forth in
Section 10.1 of the Plan. In addition, this option shall vest and become
exercisable in full if the Company is subject to a Change in Control before your
Service terminates, and you are subject to an Involuntary Termination (as
defined below) within 24 months after the Change in Control.

 

For purposes of this Agreement, “Cause” shall mean (i) the unauthorized use or
disclosure of the confidential information or trade secrets of the Company, a
Parent, a Subsidiary or an Affiliate, which use causes material harm to the
Company, a Parent, a Subsidiary or an Affiliate, (ii) conviction of a crime
constituting a felony under the laws of the jurisdiction where the criminal
action had been brought (or, where a jurisdiction does not classify any crime as
a felony, a crime for which you are sentenced to imprisonment), (iii) gross
negligence or (iv) repeated failure to perform lawful assigned duties for thirty
days after receiving written notification from the Board of Directors.

 

For purposes of this Agreement, “Involuntary Termination” means the termination
of your Service by reason of:

 

 

 

 

 

(a)

 an involuntary dismissal or discharge by the Company (or Parent, Subsidiary or
Affiliate employing you) for reasons other than for Cause; or

 

 

 

 

 

 

(b)

your voluntary resignation following one of the following that is effected by
the Company (or the Parent, Subsidiary or Affiliate employing you) without your
consent (i) a change in your

 

--------------------------------------------------------------------------------


 

 

 

 

position with the Company (or Parent, Subsidiary or Affiliate employing you)
which materially reduces your level of responsibility, (ii) a material reduction
in your base compensation or (iii) a relocation of your workplace by more than
fifty miles from your workplace immediately prior to the Change in Control that
also materially increases your one-way commute. In order for your resignation
under clause (b) to constitute an “Involuntary Termination,” all of the
following requirements must be satisfied: (1) you must provide notice to the
Company of your intent to resign and assert an Involuntary Termination pursuant
to clause (b) within 90 days of the initial existence of one or more of the
conditions set forth in subclauses (i) through (iii), (2) the Company (or the
Parent, Subsidiary or Affiliate employing you) will have 30 days from the date
of such notice to remedy the condition and, if it does so, you may withdraw your
resignation or resign without any vesting acceleration, and (3) any termination
of Service under clause (b) must occur within two years of the initial existence
of one or more of the conditions set forth in subclauses (i) through (iii).
Should the Company (or the Parent, Subsidiary or Affiliate employing you) remedy
the condition as set forth above and then one or more of the conditions arises
again within two years following the occurrence of a Change in Control, you may
assert clause (b) again subject to all of the conditions set forth herein.

 

 

 

 

 

For purposes of this Agreement, “Service” means your service as an Employee.

 

 

 

 

 

Notwithstanding the foregoing, if you are or become eligible to participate in
the Company’s Change in Control Severance Plan (the “Severance Plan”), the
vesting acceleration provisions in the Severance Plan shall apply instead of
those contained herein.

 

No additional shares will vest or become exercisable after your Service has
terminated for any reason, except as set forth in the Severance Plan to the
extent you are eligible for benefits thereunder.

 

 

 

Term

 

This option expires in any event at the close of business at Company
headquarters on the day before the 10th anniversary of the Date of Grant, as
shown in the Notice of Option Grant. (This option will expire earlier if your
Service terminates, as described below, and this option may be terminated sooner
as provided in Article XI of the Plan.)

 

You may exercise this option, to the extent vested and exercisable, at any time
before its expiration or termination pursuant to this Agreement or the Plan.

 

 

 

Termination of Service

 

If your Service terminates for any reason, this option will expire to the extent
it is unvested as of your termination date and does not vest as a

 

3

--------------------------------------------------------------------------------


 

 

 

result of your termination of Service. The Company determines when your Service
terminates for all purposes of this option.

 

 

 

Regular Termination

 

If your Service terminates for any reason except death or total and permanent
disability, then this option, to the extent vested as of your termination date,
will expire at the close of business at Company headquarters on the date three
months after your termination date.

 

 

 

Death/Disability

 

If your Service terminates because of your death or due to your total and
permanent disability, then this option, to the extent vested as of your
termination date, will expire at the close of business at Company headquarters
on the date 12 months after your termination date.

 

For all purposes under this Agreement, “total and permanent disability” means
that you are unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or which has lasted, or can be expected to last, for a
continuous period of not less than one year.

 

 

 

Leaves of Absence and Part-Time Work

 

For purposes of this option, your Service does not terminate when you go on a
military leave, maternity leave, parental leave, a sick leave or another bona
fide leave of absence, if the leave was approved by the Company (or Parent,
Subsidiary or Affiliate employing you) in writing. But your Service terminates
when the approved leave ends, unless you immediately return to active work.

 

If you go on a leave of absence, then the vesting schedule specified in the
Notice of Option Grant may be adjusted in accordance with the Company’s leave of
absence policy or the terms of your leave. If you and the Company (or Parent,
Subsidiary or Affiliate employing you) agree to a reduction in your scheduled
work hours, then the Company reserves the right to modify the rate at which this
option vests, so that the rate of vesting is commensurate with your reduced work
schedule.

 

The Company shall not be required to adjust any vesting schedule pursuant to
this subsection.

 

 

 

Restrictions on Exercise

 

The Company will not permit you to exercise this option if the issuance of
shares at that time would violate any law or regulation.

 

 

 

Notice of Exercise

 

When you wish to exercise this option, you must notify the Company by filing the
proper “Notice of Exercise” form at the address given on the form. Your notice
must specify how many shares you wish to purchase. Your notice must also specify
how your shares should be registered. The notice will be effective when the
Company receives it.

 

However, if you wish to exercise this option by executing a same-day sale (as
described below), you must follow the instructions of the Company and the broker
who will execute the sale.

 

4

--------------------------------------------------------------------------------


 

 

 

If someone else wants to exercise this option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

 

In no event may this option be exercised for any fractional shares.

 

 

 

 

 

 

Form of Payment

 

When you submit your notice of exercise, you must include payment of the option
exercise price for the shares that you are purchasing. To the extent permitted
by applicable law, payment may be made in one (or a combination of two or more)
of the following forms:

 

 

 

 

 

 

·

Your personal check, a cashier’s check, a money order or by wire transfer.

 

 

 

 

 

 

·

Irrevocable directions to a securities broker approved by the Company to sell
all or part of your option shares and to deliver to the Company from the sale
proceeds an amount sufficient to pay the option exercise price and any
withholding taxes or levies. (The balance of the sale proceeds, if any, will be
delivered to you.) The directions must be given in accordance with the
instructions of the Company and the broker. This exercise method is sometimes
called a “same-day sale.”

 

 

 

 

 

 

·

With the Company’s consent (which may be granted by the Compensation Committee
of the Board of Directors), irrevocable directions to a securities broker or
lender approved by the Company to pledge option shares as security for a loan
and to deliver to the Company from the loan proceeds an amount sufficient to pay
the option exercise price and any withholding taxes or levies. The directions
must be given in accordance with the instructions of the Company and the broker
or lender.

 

 

 

 

 

 

·

With the Company’s consent (which may be granted by the Compensation Committee
of the Board of Directors), Ordinary Shares that you own, along with any forms
needed to effect a transfer of those shares to the Company. The value of the
shares, determined as of the effective date of the option exercise, will be
applied to the option exercise price. Instead of surrendering Ordinary Shares,
you may attest to the ownership of those shares on a form provided by the
Company and have the same number of shares subtracted from the option shares
issued to you.

 

 

 

 

 

 

·

With the Company’s consent (which may be granted by the Compensation Committee
of the Board of Directors), by having the Company withhold Ordinary Shares that
would otherwise be issued on exercise of the option. The value of the withheld
shares, determined as of the effective date of the option exercise, will be
applied to the option exercise price. This exercise method is sometimes referred
to as a “net exercise.”

 

5

--------------------------------------------------------------------------------


 

Withholding Taxes and Share Withholding

 

You will not be allowed to exercise this option unless you make arrangements
acceptable to the Company (and/or the Parent, Subsidiary or Affiliate employing
you) to pay any withholding taxes or levies that may be due as a result of the
option exercise (“Tax Withholding Obligations”). These arrangements include
payment in cash or via the same-day sale method described above. With the
Company’s consent (which may be granted by the Compensation Committee of the
Board of Directors), these arrangements may also include withholding shares that
otherwise would be issued to you when you exercise this option. The value of
these shares, determined as of the effective date of the option exercise, will
be applied to the Tax Withholding Obligations.

 

 

 

Automatic Exercise at End of Option Term

 

This option, to the extent then outstanding, will be automatically exercised as
to all then-vested Shares at 9:00 am San Francisco, CA Time on the fourth
trading day preceding the expiration date set forth in the Notice of Option
Grant if the per share exercise price of the option is at least 1% below the
Fair Market Value of an Ordinary Share at such time.

 

In the event of an automatic exercise, you authorize the Company to instruct the
broker whom it has selected for this purpose to sell a number of Ordinary Shares
to be issued upon exercise of the option necessary to generate cash proceeds to
cover the exercise price for the exercised shares and the Tax Withholding
Obligations in connection with such exercise (the “Exercise Costs”). Such sales
shall be effected at a market price following the date that the option is
exercised.

 

You acknowledge that the proceeds of any such sale may not be sufficient to
satisfy the Exercise Costs. To the extent the proceeds from such sale are
insufficient to cover the Exercise Costs, the Company (or Parent, Subsidiary or
Affiliate employing you) may in its discretion (a) withhold the balance of the
Exercise Costs from your wages or other cash compensation paid to you by the
Company (or Parent, Subsidiary or Affiliate employing you) and/or (b) satisfy
the Exercise Costs by means of a net-exercise arrangement, provided that in the
case of the Tax Withholding Obligations the Company only withholds an amount of
shares not in excess of the amount necessary to satisfy the minimum withholding
amount. The fair market value of the withheld shares, determined as of the date
of exercise, will be applied against the Exercise Costs. If the Company
satisfies the Exercise Costs by means of a net-exercise arrangement as described
above, you are deemed to have been issued the full number of shares subject to
the option so exercised.

 

You acknowledge that the instruction to the broker to sell in the foregoing
section is intended to comply with the requirements of
Rule 10b5-1(c)(1)(i)(B) under the Securities Exchange Act of 1934 (the “Exchange
Act”), and to be interpreted to comply with the requirements of
Rule 10b5-1(c)(1) under the Exchange Act (a “10b5-1 Plan”). This 10b5-1 Plan is
adopted to be effective as of the first day of the Company’s first open trading
window following the date on which shares subject to this option

 

6

--------------------------------------------------------------------------------


 

 

 

first become vested. This 10b5-1 Plan is being adopted to permit you to sell a
number of shares issued upon exercise of the option sufficient to pay the
Exercise Costs. You hereby appoint the Company as your agent and
attorney-in-fact to instruct the broker with respect to the number of shares to
be sold under this 10b5-1 Plan.

 

You hereby authorize the broker to sell the number of Ordinary Shares determined
as set forth above and acknowledge that the broker is under no obligation to
arrange for such sale at any particular price. You acknowledge that the broker
may aggregate your sales with sales occurring on the same day that are effected
on behalf of other Company employees pursuant to sales of shares vesting under
Company options or restricted share unit awards and your proceeds will be based
on a blended price for all such sales. You acknowledge that you will be
responsible for all brokerage fees and other costs of sale, and you agree to
indemnify and hold the Company harmless from any losses, costs, damages or
expenses relating to any such sale. You acknowledge that it may not be possible
to sell Ordinary Shares during the term of this 10b5-1 Plan due to (a) a legal
or contractual restriction applicable to you or to the broker, (b) a market
disruption, (c) rules governing order execution priority on the Nasdaq Global
Market, (d) a sale effected pursuant to this 10b5-1 Plan that fails to comply
(or in the reasonable opinion of the broker’s counsel is likely not to comply)
with Rule 144 under the Securities Act of 1933, if applicable, or (e) if the
Company determines that sales may not be effected under this 10b5-1 Plan. You
acknowledge that this 10b5-1 Plan is subject to the terms of any policy adopted
now or hereafter by the Company governing the adoption of 10b5-1 plans.

 

 

 

Restrictions on Resale

 

You agree not to sell any option shares at a time when applicable laws, Company
policies (including the Company’s Insider Trading Policy, a copy of which can be
found on the Company’s intranet) or an agreement between the Company and its
underwriters prohibit a sale. This restriction will apply as long as your
Service continues and for such period of time after the termination of your
Service as the Company may specify.

 

 

 

Transfer of Option

 

Prior to your death, only you may exercise this option. You cannot transfer or
assign this option. For instance, you may not sell this option or use it as
security for a loan. If you attempt to do any of these things, this option will
immediately become invalid. You may, however, dispose of this option in your
will or a beneficiary designation. A beneficiary designation must be filed with
the Company on the proper form.

 

 

 

 

 

Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your former spouse, nor is the
Company obligated to recognize your former spouse’s interest in your option in
any other way.

 

7

--------------------------------------------------------------------------------


 

No Retention Rights

 

Your option or this Agreement does not give you the right to be retained by the
Company, a Parent, Subsidiary or Affiliate in any capacity. The Company and its
Parents, Subsidiaries and Affiliates reserve the right to terminate your Service
at any time, with or without cause.

 

 

 

Shareholder Rights

 

You, or your estate or heirs, have no rights as a shareholder of the Company
until this option has been exercised by giving the required notice to the
Company, paying the exercise price, satisfying any Tax Withholding Obligations
and being registered on the register of members of the Company. No adjustments
are made for dividends or other rights if the applicable record date occurs
before exercise of this option, except as described in the Plan.

 

 

 

Data Privacy

 

By signing this option grant, you authorize and direct the Company and any
relevant Subsidiary to collect, use and transfer in electronic or other form any
personal information relating to you in accordance with the terms set out in the
Irish Addendum.

 

 

 

Recoupment Policy

 

This option, and the shares acquired upon exercise of this option, shall be
subject to any Company recoupment policy in effect from time to time.

 

 

 

Adjustments

 

In the event of a share split, a share dividend or a similar change in the
Ordinary Shares, the number of shares covered by this option and the exercise
price per share may be adjusted pursuant to the Plan.

 

 

 

Effect of Significant Corporate Transactions

 

If the Company is a party to a merger, consolidation or certain change in
control transactions, then this option will be subject to the applicable
provisions of Article XI of the Plan.

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced under the laws of the Cayman
Islands (without regard to its choice-of-law provisions).

 

 

 

The Plan and Other Agreements

 

The text of the Plan and the Irish Addendum are incorporated in this Agreement
by reference. A copy of the Plan and the Irish Addendum are available on the
Company’s intranet or by request to the Finance Department. Capitalized terms
not otherwise defined herein shall have the meanings ascribed to such terms in
the Plan and the Irish Addendum.

 

This Agreement, the Notice of Option Grant, the Plan and the Irish Addendum
constitute the entire understanding between you and the Company regarding this
option. Any prior agreements, commitments or negotiations concerning this option
are superseded. This Agreement may be amended only by another written agreement
between the parties.

 

8

--------------------------------------------------------------------------------


 

SIGNED:

 

DATE:

 

BY SIGNING THIS OPTION GRANT, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS
DESCRIBED ABOVE, IN THE PLAN AND IN THE IRISH ADDENDUM.

 

9

--------------------------------------------------------------------------------

 

THERAVANCE BIOPHARMA, INC. 2013 EQUITY INCENTIVE PLAN

 

NOTICE OF OPTION GRANT

 

You have been granted the following option to purchase Ordinary Shares of
Theravance Biopharma, Inc. (the “Company”):

 

Name of Optionee:

 

«First» «Last»

 

 

 

ID Number:

 

«ID»

 

 

 

Total Number of Shares:

 

«Shares»

 

 

 

Type of Option:

 

Nonstatutory Option

 

 

 

Grant Number:

 

«Number»

 

 

 

Exercise Price Per Share:

 

«Price»

 

 

 

Date of Grant:

 

«Grant_Date»

 

 

 

Vesting Schedule:

 

This option shall vest and become exercisable with respect to the first 25% of
the Ordinary Shares subject to this option when you complete 12 months of
continuous service as an Employee or Consultant (“Service”) following the Date
of Grant. This option shall vest and become exercisable with respect to an
additional 1/48th of the Ordinary Shares subject to this option when you
complete each month of continuous Service thereafter.  The option shall be fully
vested and exercisable on the 4-year anniversary of the Date of Grant provided
you have remained in continuous Service through such date.

 

 

 

Expiration Date:

 

«Expiration_Date».  This option expires earlier if your Service terminates
earlier, as described in the Option Agreement, and may be terminated sooner in
connection with certain corporate transactions as provided in Article XI of the
Plan.

 

You and the Company agree that this option is granted under and governed by the
terms and conditions of the Option Agreement, which is attached to and made a
part of this document, and the 2013 Equity Incentive Plan (the “Plan”) and the
UK Addendum thereto. Capitalized terms not otherwise defined herein shall have
the meanings ascribed to such terms in the Plan or the UK Addendum.

 

You further agree that the Company may deliver by email all documents relating
to the Plan or this option (including, without limitation, prospectuses required
by the Securities and Exchange Commission) and all other documents that the
Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements).  You also agree that the
Company may deliver these documents by posting them on a web site maintained by
the Company or by a third party under contract with the Company.  If the Company
posts these documents on a web site, it will notify you by email.

 

--------------------------------------------------------------------------------


 

THERAVANCE BIOPHARMA, INC. 2013 EQUITY INCENTIVE PLAN

 

OPTION AGREEMENT

 

Grant of Option

 

Subject to all of the terms and conditions set forth in the Notice of Option
Grant, this Option Agreement (the “Agreement”) and the Plan, the Company has
granted you an option to purchase up to the total number of shares specified in
the Notice of Option Grant at the exercise price indicated in the Notice of
Option Grant. It is a condition of grant that you enter into an agreement in
such form agreed by HM Revenue and Customs with the Company or relevant Parent,
Subsidiary or Affliate who employs you, whereby the employer’s liability for
Secondary Class I national insurance contributions arising in connection with
the Option is transferred to you.

 

 

 

Tax Treatment

 

This option is intended to be a nonstatutory option, as provided in the Notice
of Option Grant.

 

 

 

Vesting

 

This option vests and becomes exercisable as shown in the Notice of Option
Grant.

 

This option shall vest and become exercisable in full if the Company is subject
to a “Change in Control” (as defined in the Plan) before your Service terminates
and this option is not assumed or replaced with a new award as set forth in
Section 10.1 of the Plan. In addition, this option shall vest and become
exercisable in full if the Company is subject to a Change in Control before your
Service terminates, and you are subject to an Involuntary Termination (as
defined below) within 24 months after the Change in Control.

 

For purposes of this Agreement, “Cause” shall mean (i) the unauthorized use or
disclosure of the confidential information or trade secrets of the Company, a
Parent, a Subsidiary or an Affiliate, which use causes material harm to the
Company, a Parent, a Subsidiary or an Affiliate, (ii) conviction of a felony
under the laws of the United States or any state thereof, (iii) gross negligence
or (iv) repeated failure to perform lawful assigned duties for thirty days after
receiving written notification from the Board of Directors.

 

For purposes of this Agreement, “Involuntary Termination” means the termination
of your Service by reason of:

 

(a) an involuntary dismissal or discharge by the Company (or Parent, Subsidiary
or Affiliate employing you) for reasons other than for Cause; or

 

(b) your voluntary resignation following one of the following that is

 

--------------------------------------------------------------------------------


 

 

 

effected by the Company (or the Parent, Subsidiary or Affiliate employing you)
without your consent (i) a change in your position with the Company (or Parent,
Subsidiary or Affiliate employing you) which materially reduces your level of
responsibility, (ii) a material reduction in your base compensation or (iii) a
relocation of your workplace by more than fifty miles from your workplace
immediately prior to the Change in Control that also materially increases your
one-way commute. In order for your resignation under clause (b) to constitute an
“Involuntary Termination,” all of the following requirements must be satisfied:
(1) you must provide notice to the Company of your intent to resign and assert
an Involuntary Termination pursuant to clause (b) within 90 days of the initial
existence of one or more of the conditions set forth in subclauses (i) through
(iii), (2) the Company (or the Parent, Subsidiary or Affiliate employing you)
will have 30 days from the date of such notice to remedy the condition and, if
it does so, you may withdraw your resignation or resign without any vesting
acceleration, and (3) any termination of Service under clause (b) must occur
within two years of the initial existence of one or more of the conditions set
forth in subclauses (i) through (iii). Should the Company (or the Parent,
Subsidiary or Affiliate employing you) remedy the condition as set forth above
and then one or more of the conditions arises again within two years following
the occurrence of a Change in Control, you may assert clause (b) again subject
to all of the conditions set forth herein.



For purposes of this Agreement, “Service” means your service as an Employee or
Consultant.

 

 

 

 

 

Notwithstanding the foregoing, if you are or become eligible to participate in
the Company’s Change in Control Severance Plan (the “Severance Plan”), the
vesting acceleration provisions in the Severance Plan shall apply instead of
those contained herein.

 

No additional shares will vest or become exercisable after your Service has
terminated for any reason, except as set forth in the Severance Plan to the
extent you are eligible for benefits thereunder.

 

 

 

Term

 

This option expires in any event at the close of business at Company
headquarters on the day before the 10th anniversary of the Date of Grant, as
shown in the Notice of Option Grant. (This option will expire earlier if your
Service terminates, as described below, and this option may be terminated sooner
as provided in Article XI of the Plan.)

 

You may exercise this option, to the extent vested and exercisable, at any time
before its expiration or termination pursuant to this Agreement or the Plan.

 

3

--------------------------------------------------------------------------------


 

Termination of Service

 

If your Service terminates for any reason, this option will expire to the extent
it is unvested as of your termination date and does not vest as a result of your
termination of Service. The Company determines when your Service terminates for
all purposes of this option.

 

 

 

Regular Termination

 

If your Service terminates for any reason except death or total and permanent
disability, then this option, to the extent vested as of your termination date,
will expire at the close of business at Company headquarters on the date three
months after your termination date.

 

 

 

Death/Disability

 

If your Service terminates because of your death or due to your total and
permanent disability, then this option, to the extent vested as of your
termination date, will expire at the close of business at Company headquarters
on the date 12 months after your termination date.

 

For all purposes under this Agreement, “total and permanent disability” means
that you are unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or which has lasted, or can be expected to last, for a
continuous period of not less than one year.

 

 

 

Leaves of Absence and Part-Time Work

 

For purposes of this option, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company (or Parent, Subsidiary or Affiliate employing you)
in writing. But your Service terminates when the approved leave ends, unless you
immediately return to active work.

 

If you go on a leave of absence, then the vesting schedule specified in the
Notice of Option Grant may be adjusted in accordance with the Company’s leave of
absence policy or the terms of your leave. If you and the Company (or Parent,
Subsidiary or Affiliate employing you) agree to a reduction in your scheduled
work hours, then the Company reserves the right to modify the rate at which this
option vests, so that the rate of vesting is commensurate with your reduced work
schedule.

 

The Company shall not be required to adjust any vesting schedule pursuant to
this subsection.

 

 

 

Restrictions on Exercise

 

The Company will not permit you to exercise this option if the issuance of
shares at that time would violate any law or regulation.

 

 

 

Notice of Exercise

 

When you wish to exercise this option, you must notify the Company by filing the
proper “Notice of Exercise” form at the address given on the form. Your notice
must specify how many shares you wish to purchase. Your notice must also specify
how your shares should be registered. The notice will be effective when the
Company receives it.

 

However, if you wish to exercise this option by executing a same-day sale (as
described below), you must follow the instructions of the Company

 

4

--------------------------------------------------------------------------------


 

 

 

and the broker who will execute the sale.

 

If someone else wants to exercise this option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

 

In no event may this option be exercised for any fractional shares.

 

 

 

Form of Payment

 

When you submit your notice of exercise, you must include payment of the option
exercise price for the shares that you are purchasing. To the extent permitted
by applicable law, payment may be made in one (or a combination of two or more)
of the following forms:

 

·                  Your personal check, a cashier’s check, a money order or by
wire transfer.

 

·                  Irrevocable directions to a securities broker approved by the
Company to sell all or part of your option shares and to deliver to the Company
from the sale proceeds an amount sufficient to pay the option exercise price and
any withholding taxes. (The balance of the sale proceeds, if any, will be
delivered to you.) The directions must be given in accordance with the
instructions of the Company and the broker. This exercise method is sometimes
called a “same-day sale.”

 

·                  With the Company’s consent (which may be granted by the
Compensation Committee of the Board of Directors or, if applicable, by the
Equity Award Committee of the Board of Directors), irrevocable directions to a
securities broker or lender approved by the Company to pledge option shares as
security for a loan and to deliver to the Company from the loan proceeds an
amount sufficient to pay the option exercise price and any withholding taxes.
The directions must be given in accordance with the instructions of the Company
and the broker or lender.

 

·                  With the Company’s consent (which may be granted by the
Compensation Committee of the Board of Directors or, if applicable, by the
Equity Award Committee of the Board of Directors), Ordinary Shares that you own,
along with any forms needed to effect a transfer of those shares to the Company.
The value of the shares, determined as of the effective date of the option
exercise, will be applied to the option exercise price. Instead of surrendering
Ordinary Shares, you may attest to the ownership of those shares on a form
provided by the Company and have the same number of shares subtracted from the
option shares issued to you.

 

·                  With the Company’s consent (which may be granted by the
Compensation Committee of the Board of Directors or, if applicable, by the
Equity Award Committee of the Board of Directors), by having the Company
withhold Ordinary Shares that would otherwise be issued on exercise of the
option. The value of the withheld shares,

 

5

--------------------------------------------------------------------------------


 

 

 

determined as of the effective date of the option exercise, will be applied to
the option exercise price. This exercise method is sometimes referred to as a
“net exercise.”

 

 

 

Withholding Taxes and Share Withholding

 

You will not be allowed to exercise this option unless you make arrangements
acceptable to the Company (and/or the Parent, Subsidiary or Affiliate employing
you) to pay any Tax Liabilities that may be due as a result of the option
exercise. These arrangements include payment in cash or via the same-day sale
method described above. With the Company’s consent (which may be granted by the
Compensation Committee of the Board of Directors or, if applicable, by the
Equity Award Committee of the Board of Directors), these arrangements may also
include withholding shares that otherwise would be issued to you when you
exercise this option. The value of these shares, determined as of the effective
date of the option exercise, will be applied to the Tax Liabilities.

 

 

 

Automatic Exercise at End of Option Term

 

This option, to the extent then outstanding, will be automatically exercised as
to all then-vested Shares at 9:00 am San Francisco, CA Time on the fourth
trading day preceding the expiration date set forth in the Notice of Option
Grant if the per share exercise price of the option is at least 1% below the
Fair Market Value of an Ordinary Share at such time.

 

In the event of an automatic exercise, you authorize the Company to instruct the
broker whom it has selected for this purpose to sell a number of Ordinary Shares
to be issued upon exercise of the option necessary to generate cash proceeds to
cover the exercise price for the exercised shares and the Tax Liabilities in
connection with such exercise (the “Exercise Costs”). Such sales shall be
effected at a market price following the date that the option is exercised.

 

You acknowledge that the proceeds of any such sale may not be sufficient to
satisfy the Exercise Costs. To the extent the proceeds from such sale are
insufficient to cover the Exercise Costs, the Company (or Parent, Subsidiary or
Affiliate employing you) may in its discretion (a) withhold the balance of the
Exercise Costs from your wages or other cash compensation paid to you by the
Company (or Parent, Subsidiary or Affiliate employing you) and/or (b) satisfy
the Exercise Costs by means of a net-exercise arrangement, provided that in the
case of the Tax Liabilities the Company only withholds an amount of shares not
in excess of the its reasonable best estimate of the withholding amount. The
fair market value of the withheld shares, determined as of the date of exercise,
will be applied against the Exercise Costs. If the Company satisfies the
Exercise Costs by means of a net-exercise arrangement as described above, you
are deemed to have been issued the full number of shares subject to the option
so exercised.

 

You acknowledge that the instruction to the broker to sell in the foregoing
section is intended to comply with the requirements of Rule 10b5-

 

6

--------------------------------------------------------------------------------


 

 

 

1(c)(1)(i)(B) under the Securities Exchange Act of 1934 (the “Exchange Act”),
and to be interpreted to comply with the requirements of Rule 10b5-1(c)(1) under
the Exchange Act (a “10b5-1 Plan”). This 10b5-1 Plan is adopted to be effective
as of the first day of the Company’s first open trading window following the
date on which shares subject to this option first become vested. This 10b5-1
Plan is being adopted to permit you to sell a number of shares issued upon
exercise of the option sufficient to pay the Exercise Costs. You hereby appoint
the Company as your agent and attorney-in-fact to instruct the broker with
respect to the number of shares to be sold under this 10b5-1 Plan.

 

You hereby authorize the broker to sell the number of Ordinary Shares determined
as set forth above and acknowledge that the broker is under no obligation to
arrange for such sale at any particular price. You acknowledge that the broker
may aggregate your sales with sales occurring on the same day that are effected
on behalf of other Company employees pursuant to sales of shares vesting under
Company options or restricted share unit awards and your proceeds will be based
on a blended price for all such sales. You acknowledge that you will be
responsible for all brokerage fees and other costs of sale, and you agree to
indemnify and hold the Company harmless from any losses, costs, damages or
expenses relating to any such sale. You acknowledge that it may not be possible
to sell Ordinary Shares during the term of this 10b5-1 Plan due to (a) a legal
or contractual restriction applicable to you or to the broker, (b) a market
disruption, (c) rules governing order execution priority on the Nasdaq Global
Market, (d) a sale effected pursuant to this 10b5-1 Plan that fails to comply
(or in the reasonable opinion of the broker’s counsel is likely not to comply)
with Rule 144 under the Securities Act of 1933, if applicable, or (e) if the
Company determines that sales may not be effected under this 10b5-1 Plan. You
acknowledge that this 10b5-1 Plan is subject to the terms of any policy adopted
now or hereafter by the Company governing the adoption of 10b5-1 plans.

 

 

 

Restrictions on Resale

 

You agree not to sell any option shares at a time when applicable laws, Company
policies (including the Company’s Insider Trading Policy, a copy of which can be
found on the Company’s intranet) or an agreement between the Company and its
underwriters prohibit a sale. This restriction will apply as long as your
Service continues and for such period of time after the termination of your
Service as the Company may specify.

 

 

 

Transfer of Option

 

Prior to your death, only you may exercise this option. You cannot transfer or
assign this option. For instance, you may not sell this option or use it as
security for a loan. If you attempt to do any of these things, this option will
immediately become invalid. You may, however, dispose of this option in your
will or a beneficiary designation. A beneficiary designation must be filed with
the Company on the proper form.

 

7

--------------------------------------------------------------------------------


 

 

 

Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your former spouse, nor is the
Company obligated to recognize your former spouse’s interest in your option in
any other way.

 

 

 

No Retention Rights

 

Your option or this Agreement does not give you the right to be retained by the
Company, a Parent, Subsidiary or Affiliate in any capacity. The Company and its
Parents, Subsidiaries and Affiliates reserve the right to terminate your Service
at any time, with or without cause.

 

 

 

Shareholder Rights

 

You, or your estate or heirs, have no rights as a shareholder of the Company
until this option has been exercised by giving the required notice to the
Company, paying the exercise price, satisfying any Tax Liabilities and being
registered on the register of members of the Company. No adjustments are made
for dividends or other rights if the applicable record date occurs before
exercise of this option, except as described in the Plan.

 

 

 

Recoupment Policy

 

This option, and the shares acquired upon exercise of this option, shall be
subject to any Company recoupment policy in effect from time to time.

 

 

 

Adjustments

 

In the event of a share split, a share dividend or a similar change in the
Ordinary Shares, the number of shares covered by this option and the exercise
price per share may be adjusted pursuant to the Plan.

 

 

 

Effect of Significant Corporate Transactions

 

If the Company is a party to a merger, consolidation or certain change in
control transactions, then this option will be subject to the applicable
provisions of Article XI of the Plan.

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced under the laws of the Cayman
Islands (without regard to its choice-of-law provisions).

 

 

 

The Plan and Other Agreements

 

The text of the Plan and the UK Addendum thereto are incorporated in this
Agreement by reference. A copy of the Plan and UK Addendum thereto are available
on the Company’s intranet or by request to the Finance Department. Capitalized
terms not otherwise defined herein shall have the meanings ascribed to such
terms in the Plan or the UK Addendum thereto.

 

This Agreement, the Notice of Option Grant, and the Plan and the UK Addendum
thereto constitute the entire understanding between you and the Company
regarding this option. Any prior agreements, commitments or negotiations
concerning this option are superseded. This Agreement may be amended only by
another written agreement between the parties.

 

8

--------------------------------------------------------------------------------


 

BY ACCEPTING THIS OPTION GRANT, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS
DESCRIBED ABOVE AND IN THE PLAN AND THE UK ADDENDUM THERETO.

 

9

--------------------------------------------------------------------------------
